Exhibit 10.1

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

GLOBAL RESEARCH, DEVELOPMENT AND COMMERCIALIZATION

COLLABORATION AND LICENSE AGREEMENT

This Global Research, Development and Commercialization Collaboration and
License Agreement (this “Agreement”), is entered into as of January 8, 2014 (the
“Execution Date”), by and between Sangamo BioSciences, Inc., a company organized
under the laws of Delaware and having a place of business at 501 Canal Blvd.,
Suite A100, Richmond, CA 94804 (“Sangamo”), and Biogen Idec Ma Inc., a
Massachusetts corporation having a place of business at 14 Cambridge Center,
Cambridge, MA 02142 (“Biogen Idec”, and each of Biogen Idec and Sangamo, a
“Party” or collectively the “Parties”).

RECITALS

WHEREAS, Biogen Idec is a biopharmaceutical company with expertise in developing
and commercializing therapies for human disorders.

WHEREAS, Sangamo has technology and expertise in the development of the Core
Technology (as defined below) and certain other technology used for therapeutic
purposes.

WHEREAS, Sangamo and Biogen Idec desire to collaborate to discover, develop,
seek regulatory approval for and, if successful, commercialize products and
processes employing the Core Technology for preventing, diagnosing and treating
diseases including beta thalassemia and sickle cell disease.

WHEREAS, Sangamo is willing to grant a license of certain of its technology to
Biogen Idec to Research, clinically develop and commercialize such products and
processes, and Biogen Idec wishes to obtain such a license on the terms of this
Agreement.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties agree as follows:

1 DEFINITIONS

For purposes of this Agreement, the terms set forth in this Article 1 shall have
the respective meanings set forth below:

1.1 “Affiliate” means, with respect to any person or entity, any other person or
entity that controls, is controlled by, or is under common control with, such
person or entity. For purposes of this Agreement, a person or entity shall be
deemed to control an entity if it owns or controls, directly or indirectly, at
least fifty percent (50%) of the equity securities of the subject entity
entitled to vote in the election of directors (or, in the case of an entity that
is not a corporation, for the election of the corresponding managing authority),
or otherwise has the power to direct the management and policies of such other
entity. The Parties acknowledge that in the case of certain entities organized
under the laws of certain countries outside the United



--------------------------------------------------------------------------------

States, the maximum percentage ownership permitted by law for a foreign investor
may be less than fifty (50%), and that in such case such lower percentage will
be substituted in the preceding sentence, provided that such foreign investor
has the power to direct the affairs or management and policies of such entity.

1.2 “Appointing Party” shall have the meaning set forth in Section 3.1(c).

1.3 “Biogen Idec” shall have the meaning set forth in the introduction to this
Agreement.

1.4 “Biogen Idec Indemnified Party” shall have the meaning set forth in Section
11.1.

1.5 “Biogen Idec Licensed IP” shall have the meaning set forth in
Section 14.8(a)(iv)(B).

1.6 “Biogen Idec Patents” means Patent Rights Controlled by Biogen Idec or its
Affiliates as of the Effective Date or that come into the Control of Biogen Idec
or its Affiliates after the Effective Date and during the Term (other than
through the grant of a license by Sangamo hereunder) that are necessary or
useful for Sangamo to conduct its activities under the Research Programs.

1.7 “Biogen Idec Withholding Tax Action” shall have the meaning set forth in
Section 8.9(b).

1.8 “BLA” shall have the meaning set forth in Section 1.96.

1.9 “Broad License” shall have the meaning set forth in Section 9.4(c)(i).

1.10 “BT Back-up Candidate” shall have the meaning set forth in Section 1.86.

1.11 “BT Development Plan” shall have the meaning set forth in Section 1.134.

1.12 “BT External Activity” means an activity under the BT Development Plan that
is separately itemized as an external expense in the budget for the BT Program.

1.13 “BT Program” shall have the meaning set forth in Section 1.135.

1.14 “BT Research Term” shall have the meaning set forth in Section 1.136.

1.15 “BT Step-in Date” shall have the meaning set forth in Section 2.13(a).

1.16 “BT Trigger Date” means the earliest of (a) [***], (b) [***] and (c) [***].

1.17 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 or December 31, for so
long as this Agreement is in effect.

1.18 “CDA” shall have the meaning set forth in Section 1.32.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

2



--------------------------------------------------------------------------------

1.19 “cGMP” means current Good Manufacturing Practices as specified in the
United States Code of Federal Regulations, ICH Guideline Q7A, or equivalent
laws, rules, or regulations of an applicable regulatory authority at the time of
manufacture.

1.20 “Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent at least fifty percent (50%) of the combined voting power
of the surviving entity or the parent of the surviving entity immediately after
such merger or consolidation, or (b) a transaction or series of related
transactions in which a Third Party, together with its Affiliates, becomes the
beneficial owner of fifty percent (50%) or more of the combined voting power of
the outstanding securities of such Party, or (c) the sale or other transfer to a
Third Party of all or substantially all of such Party’s business to which the
subject matter of this Agreement relates.

1.21 “CIRM” means the California Institute of Regenerative Medicine.

1.22 “CIRM Award” means the Strategic Partnership II Award from CIRM issued to
Sangamo on November 21, 2013 and identified as grant number SP2-06902.

1.23 “Clinical Development Plan” means a description and timeline of the
specific activities to be performed by Biogen Idec to develop, after assuming
such responsibilities from Sangamo, a particular Licensed Product through the
first Marketing Approval.

1.24 [***]

1.25 “Collaboration Cell” means any cell described in clauses (c) or (d) of the
definition of Collaboration Composition of Matter in Section 1.26.

1.26 “Collaboration Composition of Matter” means any of the following:

(a) a DNA-Binding Molecule that:

(i) Specifically Binds to a Type A Gene Target,

(ii) Specifically Binds to a Type B Gene Target and thereby causes the
Correction of such Gene Target at its native locus,

(iii) Specifically Binds to a sequence within a Safe Harbor Locus and thereby
causes the insertion of a functional copy of a Type B Gene Target (or functional
portion thereof) at such Safe Harbor Locus (without inserting any Gene other
than the Type B Gene Target), or

(iv) Specifically Binds to a Type C Gene Target,

and in each case (i) – (iv) does not directly affect, in a manner that is
preclinically or clinically significant (as reasonably determined by Sangamo in
the course of performing work pursuant to a Research and Development Plan or
pursuant to Section 2.12; which determination shall be reported to the JSC,
based upon data that is shared with the JSC), any Gene other than such Gene
Target or Safe Harbor Locus, as applicable, to which such DNA-Binding Molecule
Specifically Binds;

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

3



--------------------------------------------------------------------------------

(b) a molecule or vector that encodes a DNA-Binding Molecule described in

(a) but does not encode any other molecules that bind DNA;

(c) a cell arising from a CD34+ or other HSPC preparation, the DNA of which cell
is modified ex vivo through the action of a DNA-Binding Molecule described in
(a) of this Section 1.26 but not any other non-endogenous molecule that binds
DNA; or

(d) a cell that is a descendent (whether direct or indirect) or a partially or
fully differentiated form of a cell described in (c) of this Section 1.26 and
does not contain any DNA modification or gene expression modification resulting
from the action of any non-endogenous molecule that binds DNA other than a
DNA-Binding Molecule described in (a) of this Section 1.26.

For the avoidance of doubt, Collaboration Composition of Matter includes the
DNA-Binding Molecules described in (x) [***], which are attached hereto as
Schedule 1.26. As used in Schedule 1.26, “TALEN” means a TALE nuclease (i.e., a
TALE Protein Operably Linked to a Functional Domain that is a nuclease).

1.27 “Combination Product” shall have the meaning set forth in Section 1.109.

1.28 “Commercially Reasonable Efforts” means:

(a) in the case of Sangamo, the efforts and resources typically used by
biotechnology companies similar in size and scope to Sangamo to perform the
obligation at issue;

(b) in the case of Biogen Idec, the efforts and resources typically used by
Biogen Idec and its Affiliates to perform the obligation at issue;

in each case, which efforts shall not be less than those efforts made with
respect to other products at a similar stage of development or in a similar
stage of product life, with similar developmental risk profiles, of similar
market and commercial potential, taking into account the competitiveness of the
market place, the proprietary position of the products, the regulatory structure
involved, regulatory authority-approved labeling, product profile, the
profitability of the applicable products (taking into account payments to
Sangamo under this Agreement), issues of safety and efficacy, the likely timing
of the product’s entry into the market, the likelihood of receiving Marketing
Approval and other relevant scientific, technical and commercial factors.
Commercially Reasonable Efforts requires that the Party: (i) promptly assign
responsibility for such obligation to specific employee(s) who are held
accountable for progress and monitor such progress on an ongoing basis, (ii) set
and seek to achieve specific and meaningful objectives for carrying out such
obligation, and (iii) make and implement decisions and allocate resources
designed to advance progress with respect to such objectives.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

4



--------------------------------------------------------------------------------

1.29 “Competing Business Combination” shall have the meaning set forth in
Section 6.3(d).

1.30 “Competing [***] Program” shall have the meaning set forth in
Section 6.3(e)(i).

1.31 “Competing Program” shall have the meaning set forth in Section 6.3(c).

1.32 “Confidential Information” means all Know-How and other proprietary
information (including information about any element of a Party’s technology or
business) that is disclosed by a Party or its Affiliates or by any of the
Party’s or its Affiliates’ employees or consultants (the “Disclosing Party”) to
the other Party or its Affiliates or to any of the other Party’s or its
Affiliates’ employees, consultants or Subcontractors (the “Receiving Party”)
except to the extent that the information: (a) as of the date of disclosure is
demonstrably known to the Receiving Party, as shown by written documentation,
other than by virtue of a prior confidential disclosure by the Disclosing Party,
(b) as of the date of disclosure is in, or subsequently enters, the public
domain, through no fault or omission of the Receiving Party, (c) as of the date
of disclosure or thereafter is lawfully obtained by the Receiving Party from a
Third Party free from any obligation of confidentiality to the Disclosing Party
or (d) is independently discovered or developed by or on behalf of the Receiving
Party without the use of any Confidential Information belonging to the
Disclosing Party. Unless otherwise provided herein, (i) all data generated by
either Party or its Affiliates or by any of the Party’s or its Affiliates’
employees, consultants, or Subcontractors under this Agreement shall deemed to
be the Confidential Information of Biogen Idec, other than such data generated
by Sangamo or its Affiliates’ employees, consultants, or Subcontractors relating
solely to the Core Technology, which shall be deemed to be the Confidential
Information of Sangamo, (ii) Joint Technology shall be deemed to be Confidential
Information of each Party, with each Party deemed to be the Receiving Party of
such Confidential Information and (iii) the terms and conditions of this
Agreement shall be considered Confidential Information of each Party, with each
Party deemed to be the Receiving Party of such Confidential Information. In
addition, all confidential Know-How disclosed by either Party or its Affiliates
pursuant to that certain Mutual Confidentiality Agreement between Biogen Idec,
Inc., an Affiliate of Biogen Idec, and Sangamo dated May 21, 2013 (the “CDA”)
shall be deemed to be the disclosing Party’s Confidential Information hereunder
(with the mutual understanding and agreement that any use or disclosure thereof
that is authorized under Article 10 shall not be restricted by, or be deemed a
violation of, the CDA).

1.33 “Control” or “Controlled” means the possession of the ability to grant a
license or sublicense of, or access to, Patent Rights, Know-How, or other
tangible or intangible rights as provided for herein, other than pursuant to a
license granted under this Agreement, without violating the terms of any
agreement or arrangement with any Third Party. Notwithstanding anything in this
Agreement to the contrary, a Party shall be deemed to not Control any Patent
Rights or Know-How that are owned or controlled by a Third Party described in
the definition of “Change of Control”, or such Third Party’s Affiliates,
(a) prior to the closing of such Change of Control, except to the extent that
any such Patent Rights or Know-How were developed prior to such Change of
Control through the use of such Party’s technology, or (b) after such Change of
Control to the extent that such Patent Rights or Know-How are developed or
conceived by such Third Party or its Affiliates (other than such Party) after
such Change of Control without using or incorporating such Party’s technology.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

5



--------------------------------------------------------------------------------

1.34 “Co-Promotion Agreement” shall have the meaning set forth in
Section 4.5(a).

1.35 “Co-Promotion Option” shall have the meaning set forth in Section 4.5(a).

1.36 “Co-Promotion Product” shall have the meaning set forth in Section 4.5(a).

1.37 “Core IP” means, subject to Section 9.1(d), all Patent Rights Controlled by
a Party or an Affiliate thereof as of the Execution Date or during the Term that
claim:

(a) a method for (i) [***] or changing [***] making [***], making or using [***]
that connects [***], making or using a [***] in connection with [***]

(b) a method for using zinc finger technology to: (i) perform methods [***],
(ii) perform methods of [***] (iii) [***] (iv) make [***] (v) make [***]

(c) a composition that consists of or comprises any of the following or a
portion thereof: (i) a [***] (ii) a library of [***]

Schedule 1.37 sets forth the Licensed Patents that are Core IP as of the
Execution Date, and will be updated, through coordination by the Patent Affairs
Representatives, on or prior to the Schedule Revision Date to include additional
Licensed Patents filed between the Execution Date and the Schedule Revision Date
that are Core IP as of the Effective Date, if any.

1.38 “Core Technology” shall mean, collectively, the Patent Rights claiming, and
Know-How relating to, the methods or compositions described in clauses
(a)-(c) of Section 1.37, which Patent Rights and Know-How Sangamo or any of its
Affiliates Controls as of the Effective Date or that come into the Control of
Sangamo or any of its Affiliates during the Term.

1.39 “Correct” means, with respect to a Gene, to alter the nucleic acid sequence
of such Gene so that it encodes the protein product that is expressed by the
wild-type allele of such Gene (or by a naturally-occurring variant of such
wild-type allele that encodes a protein product that functions in a manner that
is equivalent or superior to the protein product expressed by the wild-type
allele). “Correction” shall have a correlative meaning.

1.40 “CRISPR/Cas system” (including all individual components thereof) means a
system comprising a CRISPR (clustered regularly interspaced short palindromic
repeats) guide RNA and a vector encoding a Cas (CRISPR-associated) nuclease.
Non-limiting examples of CRISPR, Cas, and the CRISPR/Cas system can be found in
[***] as well as references cited in Schedule 1.26.

1.41 “Disclosing Party” shall have the meaning set forth in Section 1.32.

1.42 “DNA-Binding Molecule” means a nucleic acid-binding protein that
Specifically Binds a Gene Target or Safe Harbor Locus, including: (a) a Zinc
Finger Protein that Specifically Binds a Gene Target or Safe Harbor Locus, (b) a
TALE Protein that Specifically Binds a Gene Target or Safe Harbor Locus or
(c) the components of a CRISPR/Cas system that Specifically Binds a Gene Target
or Safe Harbor Locus, which protein or component(s) of the foregoing clauses
(a)-(c) may be Operably Linked to (and thereby include) (i) a wild-type nuclease
cleavage domain or other naturally or non-naturally occuring nuclease, (ii) a
recombinant nuclease

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

6



--------------------------------------------------------------------------------

cleavage domain or half-domain or (iii) a transcription enhancer or repressor
domain (each of (i), (ii) and (iii), a “Functional Domain”). In this
Section 1.42, the terms “wild-type nuclease cleavage domain”, “nuclease”
(including naturally and non-naturally occuring nuclease) and “recombinant
nuclease cleavage domain or half domain” shall have the same meaning as those
terms are defined, used and/or exemplified in [***].

1.43 “DOJ” shall have the meaning set forth in Section 13.1.

1.44 “Earned Royalties” shall have the meaning set forth in Section 8.4.

1.45 “Effect” shall have the meaning set forth in Section 1.97.

1.46 “Effective Date” means the third day following the Schedule Revision Date ;
provided that Biogen Idec has not terminated this Agreement pursuant to
Section 14.3 prior to the third day following the Schedule Revision Date.

1.47 “Excluded Agreements” shall have the meaning set forth in Section 1.49.

1.48 “Execution Date” shall have the meaning set forth in the introduction to
this Agreement.

1.49 “Existing Third Party License” means (a) an agreement (other than the
License Agreement between Sangamo and [***], as amended, the License Agreement
between Sangamo and [***], as amended, the Patent License Agreement between the
[***], as amended, the Patent License Agreement between the National Institutes
of Health and Sangamo dated April 25, 2012, and the Non-Exclusive Patent License
Agreement between the [***] (collectively, the “Excluded Agreements”)) entered
into by Sangamo with a Third Party prior to the Execution Date, including any
amendments thereto as of the Execution Date, pursuant to which such Third Party
granted Sangamo a license to Patent Rights or Know-How that are Controlled by
Sangamo or its Affiliates as of the Execution Date and that are necessary [***]
to Research, develop, manufacture, commercialize, market, import, export, sell
or offer for sale or otherwise use a Licensed Product for any purpose in the
Field and (b) any license deemed to be an Existing Third Party License pursuant
to Section 9.4(f). All Existing Third Party Licenses as of the Execution Date
are listed on Schedule 1.49(a). Biogen Idec understands and acknowledges that
the license granted to Biogen Idec under Section 6.1(a) does not include a
sublicense of any licenses received by Sangamo under the Excluded Agreements.
Schedule 1.49(b) lists those agreements as of the Execution Date (other than
reagent or label licenses obtained in connection with purchases of reagents or
supplies) pursuant to which a Third Party granted Sangamo a license to Patent
Rights or Know-How that are not Controlled by Sangamo or its Affiliates but that
would, if Controlled by Sangamo or its Affiliates, be within the definition of
Licensed Technology.

1.50 “FDA” means the Food and Drug Administration of the United States, or the
successor thereto.

1.51 “Field” means the diagnosis, treatment or prevention of disease in humans
or animals in any and all indications.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

7



--------------------------------------------------------------------------------

1.52 “First Commercial Sale” means, with respect to a particular Licensed
Product and country, the first Net Sales in such country of such Licensed
Product after Marketing Approval of such Licensed Product in such country.

1.53 “First in Human Trial” means the first human clinical trial of a Licensed
Product in the BT Program at sites to be mutually agreed upon by the Parties, as
described in the BT Development Plan.

1.54 “FTC” shall have the meaning set forth in Section 13.1.

1.55 “FTE” means a full time equivalent scientific, regulatory, CMC or other
similarly qualified person, working for a minimum of a total of [***] or [***]
hours per year of scientific or other such qualified work and who is an employee
of Sangamo working on a Research Program, including recording and writing up
results, reviewing literature and references, holding scientific discussions,
and managing and leading scientific staff to the extent that such management and
leading is directed to any work on, directly related to or in support of a
Research Program. In the case that any individual works partially on a Research
Program and partially on other work in a given year, then the full-time
equivalent to be attributed to such individual’s work hereunder shall be equal
to the percentage of such individual’s total work time in such year that such
individual spent working on a Research Program. In no event shall any one
individual be counted as more than one (1) FTE.

1.56 “FTE Rate” shall have the meaning set forth in Section 2.7(c).

1.57 “Functional Domain” shall have the meaning set forth in Section 1.42.

1.58 “GCP” means the then current standards for clinical trials for
pharmaceuticals, as set forth in the United States Food, Drug and Cosmetic Act,
as amended from time to time or other applicable law, and such standards of good
clinical practice as are required by the regulatory authorities of the European
Union and other organizations and governmental authorities in countries for
which the applicable Licensed Product is intended to be developed, to the extent
such standards are not less stringent than United States GCP.

1.59 “Gene” means a human or animal gene, including all naturally occurring
mutants or allelic variants of such gene, and including coding, non-coding and
regulatory regions thereof.

1.60 “Gene Target” means any one of the following Genes, in each case including
any naturally occurring mutant or allelic variant thereof, as well as all
coding, non-coding and regulatory regions thereof:

(a) [***] a “Type A Gene Target”); or

(b) [***] (a “Type B Gene Target”); or

(c) [***], a “Type C Gene Target”).

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

8



--------------------------------------------------------------------------------

1.61 “Generic Product” means, with respect to a particular Licensed Product in a
particular country, a product on the market in such country commercialized by
any Third Party that is not a Sublicensee of Biogen Idec or its Affiliates and
that did not purchase such product in a chain of distribution that included any
of Biogen Idec or its Affiliates or Sublicensees, that (a) is approved by the
applicable regulatory authority, under any then-existing laws and regulations in
the applicable country pertaining to approval of “generic” or “biosimilar”
biologic products, as a “generic” or “biosimilar” version of such Licensed
Product, which approval uses such Licensed Product as a reference product and
relies on or references information in the MAA, NDA or BLA, as applicable for
such Licensed Product; (b) is otherwise recognized by the applicable regulatory
authority as a biosimilar or interchangeable product to such Licensed Product;
or (c) is a cellular product manufactured using a Zinc Finger Protein or TALE
Protein, [***], then a CRISPR/Cas system, in each case which cellular product is
approved in such country or prescribed by physicians for an indication that is
substantially the same as the indication for which such Licensed Product is
approved.

1.62 “Genus Patent” shall have the meaning set forth in Section 9.2(b)(iii)(B).

1.63 “GLP” means the then-current good laboratory practice standards promulgated
or endorsed by the FDA as defined in 21 C.F.R. Part 58 or the successor thereto,
or comparable regulatory standards in jurisdictions outside the United States.

1.64 “Gross Sales” shall have the meaning set forth in Section 1.109.

1.65 “HLA Composition of Matter” means:

(a) a nucleic acid-binding protein that is designed to bind specifically (and
not Specifically Bind) an [***] Gene and thereby cause the deletion or
inactivation of such Gene,

(b) a molecule or vector that encodes the protein defined in (a) of this
Section 1.65,

(c) a cell arising from a CD34+ or other HSPC cell preparation, the DNA of which
cell is modified ex vivo through the action of a protein described in (a) of
this Section 1.65, or

(d) a cell that is a descendent (whether direct or indirect) or a partially or
fully differentiated form of the cell described in (c) of this Section 1.65.

1.66 “[***] ROFN Exercise Notice” shall have the meaning set forth in
Section 6.3(e)(iii).

1.67 “[***] ROFN Exercise Period” shall have the meaning set forth in
Section 6.3(e)(iii).

1.68 “[***] ROFN Notice” shall have the meaning set forth in
Section 6.3(e)(iii).

1.69 “[***] Updates” shall have the meaning set forth in Section 6.3(e)(i).

1.70 “HSPCs” shall have the meaning set forth in Section 1.88.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

9



--------------------------------------------------------------------------------

1.71 “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

1.72 “HSR Clearance” means all applicable waiting periods under the HSR Act with
respect to the transactions contemplated under this Agreement have expired or
have been terminated.

1.73 “HSR Clearance Date” means the earliest date on which the Parties have
actual knowledge that all applicable waiting periods under the HSR Act with
respect to the transactions contemplated under this Agreement have expired or
have been terminated.

1.74 “HSR Filing” means filings by Biogen Idec and Sangamo with the United
States Federal Trade Commission and the Antitrust Division of the United States
Department of Justice of a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act) with respect to the
matters set forth in this Agreement, together with all required documentary
attachments thereto.

1.75 “IND” means an investigational new drug application or non-U.S. equivalent
thereof required to be filed with the FDA or other applicable regulatory
authority to commence a Phase I Clinical Trial.

1.76 “Indemnitee” shall have the meaning set forth in Section 11.3.

1.77 “Indemnitor” shall have the meaning set forth in Section 11.3.

1.78 “Infringement” shall have the meaning set forth in Section 9.3(a).

1.79 “Initial BT Lead Candidate” shall have the meaning set forth in
Section 1.86.

1.80 “Initial Subject Matter” shall have the meaning set forth in Section
7.2(d).

1.81 “Joint Know-How” means Know-How that is conceived, discovered, invented,
created, made or reduced to practice or tangible medium jointly by at least one
employee of each of the Parties, their Affiliates, or their Subcontractors
during the course of performing activities under this Agreement. For the
avoidance of doubt, Joint Know-How does not include Patent Rights.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

10



--------------------------------------------------------------------------------

1.82 “Joint Patent” means any Patent Right claiming Joint Know-How with at least
one inventor from each of Biogen Idec and Sangamo (or their respective
Affiliates or Subcontractors), with inventorship determined according to U.S.
patent laws.

1.83 “Joint Steering Committee” or “JSC” means the joint steering committee
comprised of representatives of Biogen Idec and Sangamo described in Article 3.

1.84 “Joint Technology” means the Joint Know-How and the Joint Patents.

1.85 “Know-How” means intellectual property, data, results, pre-clinical and
clinical protocols and study data, chemical structures, chemical sequences,
information, materials, compounds, inventions, know-how, formulas, trade
secrets, techniques, methods, processes, procedures and developments; except
that Know-How does not include Patent Rights claiming the foregoing.

1.86 “Lead Candidate” shall mean, with respect to the Research Program conducted
under the BT Development Plan, the Collaboration Composition of Matter
identified in Schedule 1.86 as the lead candidate (such Lead Candidate, the
“Initial BT Lead Candidate”) and, with respect to the Research Program conducted
under the SCD Development Plan, the Collaboration Composition of Matter selected
for use in the creation of a Licensed Product that is evaluated in IND-enabling
studies under the SCD Development Plan. Schedule 1.86 also sets forth as of the
Execution Date a back-up candidate Collaboration Composition of Matter for the
BT Program (such back-up candidate, the “BT Back-Up Candidate”).

1.87 “Liabilities” shall have the meaning set forth in Section 11.1.

1.88 “Licensed Know-How” means any Know-How Controlled by Sangamo or its
Affiliates as of the Effective Date or during the Term (other than through the
grant of a license by Biogen Idec hereunder), including Sangamo’s interest in
Joint Know-How, that is necessary [***] to Research, develop, manufacture,
commercialize, market, import, export, sell or offer for sale or otherwise use a
Licensed Product for any purpose in the Field, including any such Know-How
covering or relating to: (a) methods for obtaining unmodified hematopoietic stem
and progenitor cells (“HSPCs”) from a subject, including procedures for
purifying, storing, propagating or transporting such cells, (b) methods for
modifying the HSPCs ex vivo, including techniques for purifying, propagating,
storing or transporting the modified HSPCs, (c) methods for making and using
(but not designing or optimizing) DNA-Binding Molecules and molecules or vectors
encoding such DNA-Binding Molecules for use in modifying the HSPCs ex vivo by
Specifically Binding to a Gene Target or Safe Harbor Locus, (d) methods for
testing, assaying and characterizing HSPCs, mRNAs and cell banks, (e) procedures
for manipulating, storing, purifying, propagating or using such modified HSPCs
and all progeny and differentiated forms thereof, (f) techniques for
administering such modified HSPCs or progeny or differentiated forms thereof to
subjects, (g) a method for isolating, manipulating, propagating and/or storing
CD34+ cells obtained from a human or animal subject and (h) any methods for
detecting such CD34+ cells or HSPCs in the subjects after administration. For
clarity, Licensed Know-How

 

11



--------------------------------------------------------------------------------

excludes Know-How related to the design and optimization of any nucleic
acid-binding protein, including any Zinc Finger Protein, TALE Protein or
CRISPR/Cas system. Notwithstanding anything in this Agreement to the contrary,
the Licensed Know-How shall not include any Know-How licensed to Sangamo or its
Affiliates by a Third Party unless such Know-How is licensed pursuant to a Third
Party License.

1.89 “Licensed Patents” means all Patent Rights Controlled by Sangamo or its
Affiliates as of the Execution Date, as of the Effective Date or during the Term
(other than through the grant of a license by Biogen Idec hereunder), including
Sangamo’s interest in the Joint Patents, that (a) claim the composition of a
Collaboration Composition of Matter, its manufacture or its use in the Field or
(b) are necessary [***] to Research, develop, manufacture, commercialize,
market, import, export, sell or offer for sale Licensed Products in the Field.
Notwithstanding anything in this Agreement to the contrary, the Licensed Patents
shall not include any Patent Rights licensed to Sangamo or its Affiliates by a
Third Party unless such Patent Rights are licensed pursuant to a Third Party
License.

1.90 “Licensed Product” means any

(a) product for use in the Field that incorporates one or more Collaboration
Cells, alone or in combination with other active or inactive components or
ingredients or methods (provided that such other components, ingredients and
methods do not use or incorporate, and were not made using, any Know-How
Controlled by Sangamo, and whose composition, manufacture or use is not claimed
by any Patent Right Controlled by Sangamo), or

(b) service in the Field that uses or involves the creation of one or more
Collaboration Cells, alone or in combination with other active or inactive
components or ingredients or methods (provided that such other components,
ingredients and methods do not use or incorporate, and were not made using, any
Know-How Controlled by Sangamo, and whose composition, manufacture or use is not
claimed by any Patent Right Controlled by Sangamo), in each case (a) and
(b) wherein (i) such product, service or Collaboration Cell or any Collaboration
Composition of Matter used (whether directly or indirectly) with respect thereto
embodies, uses, was made through the use of, or is derived from Know-How
Controlled by Sangamo or generated in the course of activities under this
Agreement or (ii) the composition of matter, manufacture or use of such product,
service or Collaboration Cell or any Collaboration Composition of Matter used
(whether directly or indirectly) with respect thereto is disclosed or claimed in
a Patent Right Controlled by Sangamo on the Effective Date or during the Term or
a Patent Right that claims Know-How generated in the course of activities under
this Agreement.

1.91 “Licensed Technology” means all Licensed Know-How and Licensed Patents.

1.92 “MAA” shall have the meaning set forth in Section 1.96.

1.93 “MAA BT Milestone Payment” shall have the meaning set forth in
Section 8.3(a).

1.94 “MAA SCD Milestone Payment” shall have the meaning set forth in
Section 8.3(a).

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

12



--------------------------------------------------------------------------------

1.95 “Major European Country” means [***]

1.96 “Marketing Approval” means, with respect to a particular country or
territory, the approval of a new drug application (“NDA”), biologic license
application (“BLA”), marketing authorization application (“MAA”) or similar
approval required to sell or market a Licensed Product in such country or
territory, including, where required by applicable law, pricing and
reimbursement approval and schedule classifications.

1.97 “Material Adverse Event” shall mean, with respect to Sangamo, an event,
occurrence, development or change (a) that (i) occurs after the Execution Date
and prior to or on the HSR Clearance Date and (ii) is reflected in any
disclosure schedule delivered to Biogen Idec pursuant to the proviso in the
first sentence of Section 7.2 after the Execution Date and within three (3) days
following the HSR Clearance Date (each event, occurrence, development or change
that satisfies the criteria in both (i) and (ii), an “Effect”) and (b) that,
individually or when taken together with all other Effects, has or would
reasonably be expected to have a material adverse effect on the [***] taken as a
whole, the Parties’ practice of the [***] taken as a whole and as contemplated
by this Agreement or the [***] as contemplated by this Agreement, except for any
Effect resulting from (1) any change in applicable law, rules or regulations or
the interpretation thereof other than any change in regulations promulgated by
the FDA or any change in the interpretation of any regulation promulgated by the
FDA relating, in each such case, to the use of Zinc Finger Proteins in
connection with any therapeutic product, (2) any event or change affecting the
pharmaceutical industry that does not have a disproportionate effect on the
practice of the Licensed Technology taken as a whole and as contemplated by this
Agreement or the development, manufacture or commercialization of Licensed
Products as contemplated by this Agreement, (3) any event or change affecting
Biogen Idec, provided that such event or change is not caused by Sangamo,
(4) announcement of entry into this Agreement, (5) any Third Party data or
publication, provided that such data or publication did not arise from a
collaboration with Sangamo, or (6) any development in the field of gene therapy
as it relates to the treatment or prevention of beta thalassemia or sickle cell
disease other than any such development that relates to the use of Zinc Finger
Proteins in connection with any therapeutic product for the treatment or
prevention of beta thalassemia or sickle cell disease.

1.98 “Materials” shall have the meaning set forth in Section 2.5(d).

1.99 “Milestone Event” shall have the meaning set forth in Section 8.3.

1.100 “Milestone Payment” shall have the meaning set forth in Section 8.3.

1.101 “Milestone Reduction Event” shall mean the occurrence of the following set
of circumstances: the [***] and the applicable Licensed Product was created
using a Collaboration Composition of Matter other than the Initial BT Lead
Candidate or the BT Back-Up Candidate, provided that the Parties did not, within
[***] after the Effective Date, decide to commence development under the BT
Program of a Zinc Finger Protein that Specifically Binds the [***] and stop all
development under the BT Program of a Zinc Finger Protein that Specifically
Binds [***].

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

13



--------------------------------------------------------------------------------

1.102 “MIT Agreement” means that certain Patent License Agreement between
Sangamo and the Massachusetts Institute of Technology, dated May 9, 1996, as
amended.

1.103 “MRC” means the Medical Research Council.

1.104 “MRC Agreement” means that certain Intellectual Property Agreement between
Sangamo, as successor in interest to Gendaq Limited (formerly known as Endlock
Limited), and the MRC, dated May 21, 1999.

1.105 “Narrow License” shall have the meaning set forth in Section 9.4(c)(i).

1.106 “NDA” shall have the meaning set forth in Section 1.96.

1.107 “NDA/BLA BT Milestone Payment” shall have the meaning set forth in
Section 8.3(a).

1.108 “NDA/BLA SCD Milestone Payment” shall have the meaning set forth in
Section 8.3(a).

1.109 “Net Sales” means, with respect to a Licensed Product in a country in the
Territory, (1) the gross amount invoiced for sales of such Licensed Product in
such country by Biogen Idec or any of its Affiliates or Sublicensees (except, to
the extent they have been granted a Sublicense, any distributors engaged by
Biogen Idec, its Affiliates or Sublicensees) to Third Parties (“Gross Sales”),
and (2) the total amount received (whether characterized as royalty, profit
share or otherwise) by Biogen Idec or any of its Affiliates from a Third Party
distributor with respect to sales of such Licensed Product in such country by
such distributor pursuant to distributor agreements under which such distributor
pays to Biogen Idec a share of its sales of Licensed Product, less the following
deductions, in each case (A) without duplication, (B) where applicable with
respect to the Gross Sales invoiced, (C) as incurred in the ordinary course of
business in type and amount consistent with good industry practice and
(D) except with respect to the uncollectible amounts on any previously sold
Licensed Product described in clause (b) below and the pharmaceutical excise
taxes described in clause (d) below, as determined in accordance with, and as
recorded in revenues under, United States Generally Accepted Accounting
Principles (“U.S. GAAP”):

(a) sales returns and allowances actually paid, granted or accrued on the
Licensed Product, including trade, quantity, prompt pay and cash discounts and
any other adjustments, including those granted on account of price adjustments
or billing errors;

(b) credits or allowances given or made for rejection or return of, and for
uncollectible amounts on, a previously sold Licensed Product or for rebates or
retroactive price reductions (including Medicare, Medicaid, managed care and
similar types of rebates and chargebacks);

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

14



--------------------------------------------------------------------------------

(c) to the extent not already deducted or excluded from the Gross Sales
invoiced, taxes, duties or other governmental charges levied on or measured by
the billing amount for the Licensed Product, as adjusted for rebates and
refunds, which, for the avoidance of doubt, shall not include any tax, duty, or
other charge imposed on or measured by net income (however denominated), or any
franchise taxes, branch profits taxes, or similar tax;

(d) pharmaceutical excise taxes (such as those imposed by the United States
Patient Protection and Affordable Care Act of 2010 (Pub. L. No. 111-48) and
other comparable laws);

(e) charges for freight and insurance directly related to the distribution of
the Licensed Product, to the extent not already deducted or excluded from the
Gross Sales invoiced, for sales of the Licensed Product by Biogen Idec or its
Affiliates or permitted Sublicensees to Third Parties in the Territory;

(f) credits for allowances given or made for wastage replacement for the
Licensed Product;

(g) wholesaler and distributor administration fees; and

(h) other similar or customary deductions taken in the ordinary course of
business or in accordance with U.S. GAAP.

Net Sales shall be determined in accordance with U.S. GAAP, except to the extent
noted above in clause (D) of the first paragraph of this Section 1.109. Net
Sales shall not be imputed to transfers of Licensed Product for use in any
clinical trial, for bona fide charitable purposes, for compassionate use, for
indigent patient programs or as free Licensed Product samples, so long as such
transfers of Licensed Product for charitable purposes, compassionate use,
indigent patient programs or as samples are consistent with Biogen Idec’s
practices with respect to Licensed Product prior to the Effective Date.

Notwithstanding the foregoing, in the event a Licensed Product is sold as a
component of a Combination Product in any country in the Territory in any
Calendar Quarter, Net Sales shall be calculated by multiplying the Net Sales of
the Combination Product in such country during such Calendar Quarter (calculated
by applying the formula set forth above as if it applied to sales of such
Combination Product in such country) by the fraction A/(A+B), where A is the
average Net Sales per unit sold of the Licensed Product when sold separately in
such country during such Calendar Quarter (calculated by determining the Net
Sales of the Licensed Product in such country during such Calendar Quarter in
accordance with the formula set forth above and dividing such Net Sales by the
number of units of the Licensed Product sold in such country during such
Calendar Quarter) and B is the average Net Sales per unit sold of the other
active component(s) included in the Combination Product when sold separately in
such country during such Calendar Quarter (calculated by determining the Net
Sales of such other active component(s) in such country during such Calendar
Quarter by applying the formula set forth above as if it applied to sales of
such other active component(s) and dividing such Net Sales by the number of
units of such other active component(s) sold in such country during such
Calendar Quarter). For purposes of calculating the average Net Sales per unit
sold of a Licensed Product

 

15



--------------------------------------------------------------------------------

and other active component(s) of a Combination Product in accordance with the
above described equation, any of the deductions described in clauses (a) through
(h) above that apply to such Combination Product shall be allocated among sales
of the Licensed Product and sales of the other active component(s) included in
such Combination Product as follows: (1) deductions that are attributable solely
to the Licensed Product or one of the other active component(s) shall be
allocated solely to Net Sales of the Licensed Product or such other active
component, as applicable, and (2) all other deductions shall be allocated among
sales of the Licensed Product and sales of the other active component(s) in
proportion to Biogen Idec’s reasonable good faith estimate of the fair market
value of the Licensed Product and the other active component(s). In the event
that no separate sales of the Licensed Product or any other active component(s)
included in a Combination Product are made by Biogen Idec or its Affiliates,
distributors or Third Party transferees during a Calendar Quarter in which such
Combination Product is sold in a country, the average Net Sales per unit sold in
the above described equation shall be replaced with Biogen Idec’s reasonable
good faith estimate of the fair market value of the Licensed Product and each of
the other active component(s) included in such Combination Product. For purposes
of this Section 1.109, “Combination Product” shall mean (x) any single product
in finished form containing as active ingredients both (A) a Licensed Product
and (B) one or more other pharmaceutically active compounds or substances that
are not used to implement any Licensed Technology (for example, vectors encoding
DNA-Binding Molecules or used to deliver Genes for use in connection with
DNA-Binding Molecules, and compounds or substances for obtaining, processing and
administering cells modified or to be modified by DNA-Binding Molecules, are not
considered other pharmaceutically active compounds or substances); (y) any sale
of a Licensed Product with another product(s) for a single invoice price; or
(z) any sale of a Licensed Product as part of a bundle with other product(s) or
service(s) (i.e., where a Licensed Product and such other product(s) or services
are sold for a single invoice price or where a discount, rebate or other amount
that reduces the price of a Licensed Product is provided in exchange for (or
otherwise conditioned upon) the purchase of such other product(s) or services),
to the extent not described in clause (x) or (y).

1.110 “NIH” shall have the meaning set forth in Section 9.4(g).

1.111 “Notice Period” shall have the meaning set forth in Section 14.6.

1.112 “Operably Linked” means with reference to a juxtaposition of two (2) or
more components (such as sequence elements), in which the components are
arranged such that both components function normally and allow the possibility
that at least one of the components can mediate a function that is exerted upon
at least one of the other components. [***] provide illustrative non-limiting
examples of the term “Operably Linked”. “Operable Linkage” shall have a
correlative meaning.

1.113 “Orphan Drug Designation” means the FDA has granted a request for
designation under Section 526 of the Federal Food, Drug, and Cosmetic Act as
amended by section 2 of the Orphan Drug Act (sections 525-528 (21 U.S.C.
360aa-360dd)) or any grant of a corresponding designation by a corresponding
regulatory authority outside of the United States.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

16



--------------------------------------------------------------------------------

1.114 “Other IP” means, subject to Section 9.1(d), all Patent Rights Controlled
by a Party or an Affiliate thereof as of the Execution Date or during the Term
that claim:

(a) a method of [***]

(b) a method of [***]

(c) a method of[***]

(d) a method of [***]

(e) [***] a method described in any clause of this Section 1.114, or

(f) [***]

Schedule 1.114(B) sets forth the Licensed Patents that are Other IP as of the
Execution Date, and will be updated, through coordination of the Patent Affairs
Representatives, on or prior to the Schedule Revision Date to include additional
Licensed Patents filed between the Execution Date and the Schedule Revision Date
that are Other IP as of the Effective Date, if any.

1.115 “Party” and “Parties” shall have the meaning set forth in the introduction
to this Agreement.

1.116 “Patent Affairs Representative” shall have the meaning set forth in
Section 9.2(a).

1.117 “Patent Rights” means the rights and interests in and to issued patents
and pending patent applications in any country, jurisdiction or region
(including inventor’s certificates and utility models), including all
provisionals, non-provisionals, substitutions, continuations,
continuations-in-part, divisionals, renewals and all patents granted thereon,
and all reissues, reexaminations, extensions, confirmations, revalidations,
registrations and patents of addition thereof, including supplementary
protection certificates, PCTs, pediatric exclusivity periods and any foreign
equivalents to any of the foregoing.

1.118 “Phase I Clinical Trial” means a human clinical trial of a Licensed
Product according to 21 C.F.R. §312.21(a), as amended, or its equivalent, as
appropriate, in foreign jurisdictions.

1.119 “Phase I Completion” means the delivery of the complete study report for
the First in Human Trial.

1.120 “Phase I/II Clinical Trial” shall have the meaning set forth in Section
8.3(a)(i).

1.121 “Phase II BT Milestone Payment” shall have the meaning set forth in
Section 8.3(a).

1.122 “Phase II Clinical Trial” means each of (a) human clinical trial of a
Licensed Product according to 21 C.F.R. §312.21(b), as amended, or its
equivalent, as appropriate, in foreign jurisdictions and (b) a Phase I Clinical
Trial that is subsequently optimized or expanded and thereby meets the
applicable Phase II Milestone Criteria.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

17



--------------------------------------------------------------------------------

1.123 “Phase II Milestone Criteria” means a Phase I Clinical Trial that
(a) includes optimization of the conditioning regimen by evaluating a less
intense conditioning regimen, (b) is expanded in geography for the sole purpose
of enabling a global Pivotal Clinical Trial, (c) is expanded in target
population to enable a global Pivotal Clinical Trial or (d) the Parties mutually
agree to increase the size of such Phase I Clinical Trial and to designate the
resulting trial to be a Phase II Clinical Trial.

1.124 “Phase II SCD Milestone Payment” shall have the meaning set forth in
Section 8.3(a).

1.125 “Pivotal Clinical Trial” means a human clinical trial of a Licensed
Product which is intended to be a pivotal trial for obtaining Marketing
Approval, or is according to 21 C.F.R. §312.21(c), as amended, or its
equivalent, as appropriate, in foreign jurisdictions.

1.126 “Pivotal Clinical Trial BT Milestone Payment” shall have the meaning set
forth in Section 8.3(a).

1.127 “Pivotal Clinical Trial Milestone Payment” means each of the Pivotal
Clinical Trial BT Milestone Payment and the Pivotal Clinical Trial SCD Milestone
Payment.

1.128 “Pivotal Clinical Trial SCD Milestone Payment” shall have the meaning set
forth in Section 8.3(a).

1.129 “Product-Specific IP” means, subject to Section 9.1(d), all Patent Rights
Controlled by a Party or an Affiliate thereof as of the Execution Date or during
the Term that contain only a claim or claims limited to (a) one or more Licensed
Products or methods of manufacture or use thereof, (b) one or more Collaboration
Compositions of Matter or methods of manufacture or use thereof, or (c) the
subject matter in the foregoing clauses (a) and (b). For clarity, Patent Rights
that contain one or more claims that cover (i) a product or service that is not
a Licensed Product, (ii) a composition that is not a Collaboration Composition
of Matter or (iii) the manufacture or use of any of the foregoing in (i) and
(ii) will not be Product-Specific IP. Schedule 1.129 sets forth the Licensed
Patents that are Product-Specific IP as of the Execution Date, and will be
updated, through coordination of the Patent Affairs Representatives, on or prior
to the Schedule Revision Date to include additional Licensed Patents filed
between the Execution Date and the Schedule Revision Date that are
Product-Specific IP as of the Effective Date, if any.

1.130 “Program Data” means all data generated by Sangamo or its Affiliates,
Subcontractors or agents in the course of performance of their activities
pursuant to the Research Programs or Section 2.12.

1.131 “Receiving Party” shall have the meaning set forth in Section 1.32.

 

18



--------------------------------------------------------------------------------

1.132 “Regulatory Filings” means all INDs, Orphan Drug Designation applications
and other regulatory filings related to the Research Programs, including the
rights in such documents.

1.133 “Research” means, with respect to a Collaboration Composition of Matter or
Licensed Product, any research on such Collaboration Composition of Matter or
Licensed Product other than research that involves designing or changing the
amino acid sequence of a DNA-Binding Molecule used in connection therewith, or
designing or changing the nucleic acid sequence of a molecule or vector encoding
any such DNA-Binding Molecule or any donor nucleic acid used in connection
therewith.

1.134 “Research and Development Plan” means, with respect to each of the beta
thalassemia Research Program (the “BT Development Plan”) and the sickle cell
disease Research Program (the “SCD Development Plan”), the description, timeline
and budget covering the specific activities to be performed by Sangamo or, if
applicable, by Biogen Idec under the applicable Research Program during the
applicable Research Term.

1.135 “Research Program” means one of two (2) research collaborations between
the Parties, under the direction and oversight of the JSC, to discover and
optimize Collaboration Compositions of Matter, to conduct IND-enabling studies
for Licensed Products and, in the case of beta thalassemia, to clinically
develop (through Phase I Completion) a Licensed Product in accordance with the
applicable Research and Development Plan. The two (2) Research Programs are the
beta thalassemia Research Program (the “BT Program”), which is focused on
Collaboration Compositions of Matter and Licensed Products for the treatment of
beta thalassemia, and the sickle cell disease Research Program (the “SCD
Program”), which is focused on Collaboration Compositions of Matter and Licensed
Products for the treatment of sickle cell disease.

1.136 “Research Terms” means each of (a) with respect to the BT Program, the
period of time beginning on the Effective Date and ending on the BT Step-In Date
(such period, the “BT Research Term”), (b) with respect to the SCD Program, the
period of time beginning on the effective date of the SCD Development Plan and
ending on the SCD Step-In Date (such period, the “SCD Research Term”).

1.137 “Royalty Term” means, with respect to a Licensed Product and country, the
period commencing on the First Commercial Sale of such Licensed Product in such
country and continuing until the longer of: (a) [***] years after such First
Commercial Sale of such Licensed Product in such country; (b) the expiration of
market or data exclusivity for such Licensed Product in such country granted by
an applicable regulatory authority; and (c) the expiration of all Valid Claims
in such country that cover the manufacture, use or sale of such Licensed Product
or any Collaboration Composition of Matter that is incorporated or used in the
manufacture or processing of such Licensed Product.

1.138 “Safe Harbor Locus” means the native human chromosomal locus of any of the
following Genes: [***] or (d) any other human locus that Sangamo identifies as
appropriate for Gene insertion and that is different from the native locus of
any Gene Target.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

19



--------------------------------------------------------------------------------

1.139 “Safety Terminated Product” shall have the meaning set forth in
Section 14.7.

1.140 “Sangamo” shall have the meaning set forth in the introduction to this
Agreement.

1.141 “Sangamo Indemnified Party” shall have the meaning set forth in Section
11.2.

1.142 “SCD Development Plan” shall have the meaning set forth in Section 1.134.

1.143 “SCD Program” shall have the meaning set forth in Section 1.135.

1.144 “SCD Research Term” shall have the meaning set forth in Section 1.136.

1.145 “SCD Step-In Date” shall have the meaning set forth in Section 2.13(b).

1.146 “Schedule Revision Date” shall mean the earlier of (a) the third day
following the HSR Clearance Date and (b) the day on or after the HSR Clearance
Date on which Sangamo provides to Biogen Idec either (i) Sangamo’s supplemental
or additional schedules (if any) pursuant to the proviso in the first sentence
of Section 7.2, the agreed-upon updated schedules of Core IP, Other IP and
Product-Specific IP, if any, and a notice that no further supplemental,
additional or updated schedules will be provided or (ii) instead of providing
any such supplemental, additional or updated schedules, a notice that no further
supplemental, additional or updated schedules will be provided.

1.147 “SEC” shall have the meaning set forth in Section 10.3.

1.148 “Selected Core IP” shall have the meaning set forth in
Section 9.2(b)(i)(A).

1.149 “Specifically Bind” means, with respect to a nucleic acid-binding protein,
that such nucleic acid-binding protein preferentially binds a Gene Target or
Safe Harbor Locus without known off-locus binding that is preclinically or
clinically significant, as reasonably determined by Sangamo in the course of
performing work pursuant to a Research and Development Plan or pursuant to
Section 2.12 and which determination shall be reported to the JSC, based upon
data that is shared with the JSC.

1.150 “Subcontractor” shall have the meaning set forth in Section 2.5(a).

1.151 “Sublicensee” means an Affiliate or Third Party to whom Biogen Idec (or a
Sublicensee or Affiliate) has granted a right to make, use, develop, sell, offer
for sale or import a Licensed Product or make a Collaboration Composition of
Matter; provided that Sublicensees shall not include Third Party distributors
who have rights to develop, manufacture or commercialize Licensed Products in a
particular country that are of no greater scope than is customarily granted by
Biogen Idec or its Affiliates to pharmaceutical distributors in such country.

1.152 “Sued Party” shall have the meaning set forth in Section 9.7.

 

20



--------------------------------------------------------------------------------

1.153 “TALE Protein” or “TALE DNA-binding protein” means a polypeptide
comprising one or more TALE repeat domains or units. The repeat domains are
involved in the specificity of the TALE for its cognate target DNA sequence. A
single “repeat unit” (also known as a “repeat”) is typically about 33-35 amino
acids in length and exhibits at least some sequence homology with other TALE
repeat sequences within a naturally occurring TALE protein. Non-limiting
examples of a TALE Protein can be found in [***] as well as references cited in
Schedule 1.26. “TALE Protein” and “TALE DNA-binding Protein” shall have the same
meaning unless otherwise specified.

1.154 “Target ROFN Exercise Notice” shall have the meaning set forth in
Section 6.3(f)(ii).

1.155 “Target ROFN Exercise Period” shall have the meaning set forth in
Section 6.3(f)(ii).

1.156 “Target ROFN Notice” shall have the meaning set forth in
Section 6.3(f)(ii).

1.157 “Target ROFN Term” shall mean the period beginning on the[***] anniversary
of the Effective Date, provided that the Agreement is not terminated prior to
such anniversary pursuant to Section 14.5, 14.6 or 14.7 or pursuant to
Section 14.4 for Biogen Idec’s material breach, and ending on the last day of
the Term; provided that if Biogen Idec terminates this Agreement pursuant to
Section 14.4 prior to the [***] anniversary of the Effective Date, the Target
ROFN Term shall mean the period beginning on the effective date of any such
termination and ending [***] thereafter.

1.158 “Term” shall have the meaning provided in Section 14.1.

1.159 “Terminated Product” shall have the meaning set forth in Section
14.8(a)(iv).

1.160 “Territory” means the entire world.

1.161 “Third Party” means any person or entity other than Sangamo, Biogen Idec
and their respective Affiliates.

1.162 “Third Party Core IP” means, subject to Section 9.1(d), Patent Rights
controlled by a Third Party that claim or cover, and Know-How controlled by a
Third Party that relates to, one or more of the following:

(a) a method for (i) [***] (ii) [***] or changing [***] (iii) making or [***]
(iv) [***], making or using [***]

(b) a method for using zinc finger technology to: (i) perform methods [***]
(ii) perform methods of [***]

(c) [***] any of the following or a portion thereof: (i) [***](ii) a library of
[***] resulting from any of the methods [***]

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

21



--------------------------------------------------------------------------------

1.163 “Third Party Infringer” shall have the meaning set forth in
Section 9.3(b)(i).

1.164 “Third Party IP Rights” shall have the meaning set forth in
Section 9.4(a).

1.165 “Third Party Licenses” means the Existing Third Party Licenses and any
Third Party agreement that is deemed to be a Third Party License pursuant to
Section 9.4(e).

1.166 “Third Party Other IP” means, subject to Section 9.1(d), Patent Rights
controlled by a Third Party that claim or cover, and Know-How controlled by a
Third Party that relates to, one or more of the following:

(a) a method of isolating, manipulating, propagating, maintaining, banking or
storing [***]

(b) a method of formulating or administering a [***]

(c) a method of modifying a [***]

(d) a method of formulating, administering or using a [***]

(e) [***] a method described in any clause of this Section 1.166, or

(f) [***]

1.167 “Third Party Product-Specific IP” means, subject to Section 9.1(d), Patent
Rights controlled by a Third Party that contain only a claim or claims limited
to, and Know-How controlled by a Third Party that relates solely to (a) one or
more Licensed Products or methods of manufacture or use thereof, (b) one or more
Collaboration Compositions of Matter or methods of manufacture or use thereof,
or (c) the subject matter in the foregoing clauses (a) and (b). For clarity,
Patent Rights that contain one or more claims that cover, and Know-How that is
related to (i) a product or service that is not a Licensed Product, (ii) a
composition that is not a Collaboration Composition of Matter or (iii) the
manufacture or use of any of the foregoing in (i) and (ii) will not be Third
Party Product-Specific IP.

1.168 “Trigger 1” shall have the meaning set forth in Section 1.16.

1.169 “Trigger 2” shall have the meaning set forth in Section 1.16.

1.170 “Trigger 3” shall have the meaning set forth in Section 1.16.

1.171 “Type A Gene Target” shall have the meaning set forth in Section 1.60.

1.172 “Type B Gene Target” shall have the meaning set forth in Section 1.60.

1.173 “Type C Gene Target” shall have the meaning set forth in Section 1.60.

1.174 “U.S. GAAP” shall have the meaning set forth in Section 1.109.

1.175 “U.S. PTO” means the United States Patent and Trademark Office.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

22



--------------------------------------------------------------------------------

1.176 “Utah Agreement” means that certain License Agreement between Sangamo and
the University of Utah Research Foundation, dated September 8, 2004, as amended.

1.177 “Valid Claim” means (a) a claim of an issued and unexpired (i) Licensed
Patent owned by Sangamo (excluding Patent Rights acquired during the Term from a
Third Party or in connection with the acquisition during the Term of a Third
Party ) or included in the Existing Third Party Licenses or (ii) Joint Patent,
in each case that has not been revoked or held unenforceable, unpatentable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction that is not appealable or has not been appealed within the time
allowed for appeal, and that has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise, or (b) a claim of a patent application included in a
(i) Licensed Patent owned by Sangamo (excluding Patent Rights acquired during
the Term from a Third Party or in connection with the acquisition during the
Term of a Third Party) or included in the Existing Third Party Licenses or
(ii) Joint Patent, in each case that has been pending less than five (5) years
from the earliest date on which such patent application claims priority and
which claim was filed and is being prosecuted in good faith and has not been
cancelled, withdrawn or abandoned or finally rejected by an administrative
agency action from which no appeal can be taken.

1.178 “ZFN” as used in Schedule 1.26, means a zinc finger nuclease, i.e., a Zinc
Finger Protein Operably Linked to a Functional Domain that is a nuclease.

1.179 “Zinc Finger Protein” means a protein that binds DNA in a
sequence-specific manner through one or more zinc fingers, which are regions of
amino acid sequence within the binding domain whose structure is stabilized
through coordination with a zinc ion. The term “zinc finger DNA binding protein”
is often abbreviated as Zinc Finger Protein or ZFP. Non-limiting examples of a
Zinc Finger Protein can be found in [***] as well as references cited in
Schedule 1.26.

2 RESEARCH PROGRAMS

2.1 Overview. The Parties will use Commercially Reasonable Efforts to conduct
[***] Research Programs to discover and develop Collaboration Compositions of
Matter and Licensed Products, the BT Program and the SCD Program. Each Research
Program will be conducted during the corresponding Research Term. Under the BT
Program, Sangamo will discover and optimize Collaboration Compositions of Matter
intended for the treatment of beta thalassemia, will conduct IND-enabling
studies of a Licensed Product intended for the treatment of beta thalassemia,
and will, except as otherwise set forth in this Agreement, conduct the First in
Human Trial of such Licensed Product under an IND filed by Sangamo. Following
the earlier of Phase I Completion and Biogen Idec’s assumption of activities
under the BT Development Plan pursuant to Section 2.13(a), Sangamo will assign
and transfer such IND and any Orphan Drug Designation application to Biogen
Idec, who will thereafter be solely responsible for all clinical development,
regulatory matters and commercialization of Licensed Products arising from the
BT Program. Under the SCD Program, Sangamo will discover and optimize
Collaboration Compositions of Matter intended for the treatment of sickle cell
disease, will, together with Biogen Idec as described in the SCD Development
Plan, conduct IND-enabling studies of a Licensed Product intended for the
treatment of sickle cell disease, and if selected by the JSC to

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

23



--------------------------------------------------------------------------------

perform such tasks, will prepare and file an IND for such Licensed Product. If
Sangamo files such IND, it will subsequently assign and transfer such IND and
any Orphan Drug Designation applications to Biogen Idec, who will thereafter be
solely responsible for all clinical development, regulatory matters and
commercialization of Licensed Products arising from the SCD Program.

2.2 Research and Development Plans.

(a) Generally. Each Research and Development Plan will define events leading to
and including submission of an IND for a Licensed Product intended for the
treatment of beta thalassemia or sickle cell disease, as applicable, and, in the
case of the BT Program, for the conduct of the First in Human Trial of such
Licensed Product and will include: (i) a description of the process for
identifying and the criteria for selecting Collaboration Compositions of Matter,
(ii) a description of the Licensed Product to be developed under such Research
and Development Plan, (iii) a description of the specific activities during such
period to be performed by Sangamo and, subject to Section 2.4, by Biogen Idec,
including the IND-enabling studies necessary to prepare an IND and the First in
Human Trial (for the BT Development Plan), (iv) an annual budget and (v) a plan
for technology transfer from Sangamo to Biogen Idec with respect to the Licensed
Product for which the IND is filed. The JSC will review and prepare updates to
each Research and Development Plan on an annual basis, by August 15 for the
following calendar year, and will approve such plans no later than October 15 of
the calendar year in which such plans are prepared. The budget in each Research
and Development Plan shall be annually updated and approved in accordance with
Section 2.7(d). Each Research and Development Plan shall be consistent with the
terms of this Agreement and shall be appended to and form a part of this
Agreement. In the event of an inconsistency between a Research and Development
Plan and this Agreement, the terms of this Agreement will prevail. For the
avoidance of doubt, in no event shall the SCD Development Plan extend beyond the
filing of the IND for the applicable Licensed Product nor shall the BT
Development Plan extend beyond Phase I Completion or cover any activities or
decisions prior to Phase I Completion other than those in connection with Phase
I Completion, except pursuant to Section 2.11 or 2.12.

(b) Initial Research and Development Plans. The initial BT Development Plan is
attached hereto as Exhibit A. Within [***] after the Effective Date, the JSC
will begin preparing the SCD Development Plan, which the JSC will complete and
submit to the Parties for approval in sufficient time for the Parties to
commence conducting the SCD Program no later than [***] after the Effective
Date. Upon written approval by each Party, the SCD Development Plan will be in
effect; provided that if the Parties do not agree on an initial SCD Development
Plan within [***] after the Effective Date, then the disputed matters will be
submitted to the Chief Executive Officer of each Party (or his/her nominee) for
good faith discussions, and if such individuals are not able to resolve the
matter within [***] of such submission, then notwithstanding the foregoing,
Biogen Idec shall approve a SCD Development Plan within [***] thereafter and,
unless the Parties agree otherwise, the Parties shall use Commercially
Reasonable Efforts to begin working on such SCD Development Plan no later than
[***] after the Effective Date.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

24



--------------------------------------------------------------------------------

(c) Project Managers and Working Teams. Each Research and Development Plan shall
identify a Sangamo project leader, reasonably acceptable to Biogen Idec, which
project leader shall devote no less than [***] of his/her time to carrying out
such Research and Development Plan during the active conduct of such Research
and Development Plan. In addition, the Parties will form a working team for each
Research and Development Plan comprising at least the project leader for the
Research and Development Plan (who will be a Sangamo employee) and one or more
representative(s) from each of Biogen Idec and Sangamo, which team will stay in
active communication about activities taking place and information arising under
the respective Research and Development Plan. This team shall be subordinate to
the JSC and shall confer regularly, and at such specific times as the JSC shall
reasonably request, to ensure close cooperation and exchange of information
between the Parties as Sangamo fulfills its responsibilities under the
applicable Research Program.

2.3 Sangamo Responsibilities. During each Research Term and subject to the
oversight of the JSC, Sangamo shall be solely responsible for carrying out the
tasks allocated to Sangamo in the applicable Research and Development Plan.
Subject to Section 2.7, Sangamo shall use Commercially Reasonable Efforts in the
performance of its obligations under each Research Program and corresponding
Research and Development Plan during the Research Term for such Research
Program. Sangamo shall not be responsible for any delay or failure to conduct
any activity under a Research and Development Plan to the extent resulting from
Biogen Idec’s failure to timely or properly conduct any activities allocated to
Biogen Idec under such Research and Development Plan. Following expiration of
the Research Term for a Research Program, Sangamo shall have no further
obligations to conduct activities under the Research and Development Plan for
such Research Program, unless such Research Term is re-established in accordance
with Section 2.10(b).

2.4 Biogen Idec Responsibilities. During each Research Term, Biogen Idec shall
be solely responsible for the costs set forth in the budget for the applicable
Research Program to the extent set forth in this Agreement. In addition, Biogen
Idec shall conduct activities allocated to it under a Research and Development
Plan. Activities under the BT Development Plan shall only be allocated to Biogen
Idec (i) at Biogen Idec’s election if [***] (ii) if the Parties otherwise agree
in writing to [***]. Activities under the SCD Development Plan shall be
allocated to Biogen Idec at Biogen Idec’s sole discretion. Notwithstanding the
foregoing, Biogen Idec shall not have the right to design or optimize any [***]
under a Research and Development Plan. Biogen Idec shall use Commercially
Reasonable Efforts in the performance of its obligations, if any, under each
such Research Program and corresponding Research and Development Plan during the
Research Term for such Research Program; provided that Biogen Idec shall not be
responsible for any delay or failure to conduct any activity under a Research
and Development Plan to the extent resulting from Sangamo’s failure to timely or
properly conduct any activities allocated to Sangamo under such Research and
Development Plan. To the extent Sangamo engages any Subcontractor, Sangamo shall
use reasonable efforts to allow Biogen Idec to participate in any substantive
interactions that Sangamo has with such Subcontractor.

2.5 Conduct.

(a) In performing its activities under the Research and Development Plans and
this Agreement, each Party shall, and shall require its Affiliates and any
consultant, subcontractor, or other vendor conducting its obligations under a
Research and Development Plan (each, a “Subcontractor”) to, comply with all
applicable laws, regulations and guidelines concerning such manufacturing and
development activities, including where appropriate in accordance with cGMP, GCP
and GLP (or similar standards) for the performance of laboratory activities as
are required by applicable law.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

25



--------------------------------------------------------------------------------

(b) All IND submissions and Orphan Drug Designation applications by Sangamo for
Licensed Products shall be subject to the oversight and approval of the JSC, and
Sangamo shall not file any such IND submission package or Orphan Drug
Designation application for a Licensed Product with a regulatory authority prior
to receiving the JSC’s approval. Where Sangamo is the Party filing an IND
hereunder, Sangamo shall provide Biogen Idec with a draft of each proposed
regulatory submission for a Licensed Product (including IND submission packages,
Orphan Drug Designation applications and any supporting materials) sufficiently
in advance [***], where possible) of providing such submission to a regulatory
authority to enable Biogen Idec ample and reasonable time to have a meaningful
opportunity to provide input on the content of such submission. Sangamo shall
consider in good faith any reasonable suggestions or comments timely received
from Biogen Idec with respect to such regulatory submissions. Promptly following
any such submission, Sangamo shall provide to Biogen Idec final copies of all
study reports and substantive written correspondence to any regulatory authority
involving any such IND submission or Orphan Drug Designation application for a
Licensed Product. Sangamo shall notify and provide copies to Biogen Idec of all
substantive written correspondence and communications from any regulatory
authority involving a regulatory submission for a Licensed Product promptly
following receipt; provided that if any such correspondence and communications
are critical for patient safety, Sangamo shall provide such correspondence and
communications to Biogen Idec within [***] of receipt. Where Sangamo is the
Party filing an IND hereunder, to the extent permitted by applicable laws and
regulations, Sangamo shall permit at least two (2) Biogen Idec representatives
to attend in an observatory capacity all meetings with regulatory authorities to
the extent related to a Licensed Product, including all in-person meetings,
telephone conferences and pre-IND meetings. Sangamo shall provide to Biogen Idec
a copy of minutes from each such meeting with a regulatory authority. Prior to
any such scheduled meeting with a regulatory authority, to the extent practical
without causing any delay in the timeline set forth in the applicable Research
and Development Plan, the Parties will discuss and mutually agree upon the
timing and objectives for such meeting and Sangamo will provide to Biogen Idec
an opportunity to discuss the strategy for such meeting with Sangamo. In
addition, Sangamo shall invite Biogen Idec to attend all pre-meeting rehearsals
for scheduled meetings with a regulatory authority that occur after the
applicable briefing document is submitted.

(c) Sangamo shall initially be the owner of any IND filed pursuant to the BT
Program for a Licensed Product. The JSC will decide which Party shall initially
be the owner of any IND filed pursuant to the SCD Program for a Licensed
Product. Within [***] following the earlier of Phase I Completion or Biogen
Idec’s assumption of activities under the BT Development Plan pursuant to
Section 2.13(a), Sangamo shall transfer to Biogen Idec all such Regulatory
Filings and Program Data related to the BT Program generated prior to such
transfer, and assign all Regulatory Filings, including ownership rights as
provided in Section 4.1(c). If Sangamo files the IND for a Licensed Product from
the SCD Program, promptly after the thirtieth (30th) day following the filing of
such IND (or the day of release of any clinical hold placed on such IND during
the thirty (30)-day period after filing), Sangamo shall transfer to Biogen Idec
all Regulatory Filings and Program Data related to the SCD Program generated
prior to such transfer, and assign all such Regulatory Filings, including
ownership rights as provided in Section 4.1(c).

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

26



--------------------------------------------------------------------------------

(d) To facilitate the conduct of each Research Program or perform activities
that are otherwise permitted by the license grant in Section 6.1, either Party
may provide to the other Party certain biological materials (including [***]) or
chemical compounds Controlled by and in the possession of the supplying Party
for use by the other Party (such materials or compounds and any progeny and
derivatives thereof, collectively, “Materials”). All such Materials shall remain
the sole property of the supplying Party, shall be used only in the fulfillment
of obligations or exercise of rights under this Agreement and solely under the
control of the receiving Party, shall not be used or delivered by the receiving
Party to or for the benefit of any Third Party other than a permitted
Subcontractor without the prior written consent of the supplying Party, and
shall not be used in research or testing involving human subjects, unless
expressly agreed. The Materials supplied under this Section 2.5(d) are supplied
“as is” and must be used with prudence and appropriate caution in any
experimental work, since not all of their characteristics may be known.

(e) Each Research Program may be terminated only by written agreement of the
Parties; provided that either Party may terminate a Research Program if such
Party reasonably determines in good faith that the medical risk/benefit of the
Licensed Product(s) associated with such Research Program is so unfavorable that
it would be incompatible with the welfare of patients to continue developing
such Licensed Product(s); provided further that prior to exercising such
termination right, the Party considering such termination shall notify the other
Party, after which the Parties shall discuss in detail the reasons for such
proposed termination, which discussions may include, if requested by the other
Party, discussions between appropriate executives of each Party. If following
completion of such discussions, such Party still desires to terminate such
Research Program on account of such medical risk/benefit, it shall notify the
other Party in writing, and the Parties shall determine in good faith an
appropriate wind-down of such Research Program.

2.6 Subcontractors. Each Party may engage Subcontractors to perform any work
under the Research Programs; provided that all such Sangamo engagements and any
contracts related to such engagements shall be subject to the prior written
approval of Biogen Idec, such approval not to be unreasonably withheld; further
provided that in the event Sangamo elects to engage a Subcontractor to provide
any non-clinical activity that Biogen Idec possesses the internal capabilities
to perform, Sangamo shall notify Biogen Idec and Biogen Idec shall determine
whether Biogen Idec, at its expense, will provide such non-clinical activity to
Sangamo in accordance with the applicable timeline, subject to Section 2.4. Each
contract between a Party and a Subcontractor shall be consistent with the
provisions of this Agreement and shall include provisions, including
intellectual property provisions, adequate for the other Party to enjoy the
licenses granted hereunder as though such Party had performed the contracted
work. Each Party shall be responsible for the management of its Subcontractors.
The engagement of any Subcontractor in compliance with this Section 2.6 shall
not relieve the applicable Party of its obligations under this Agreement or any
applicable Research and Development Plan. Notwithstanding Biogen Idec’s
reimbursement obligations pursuant to Section 2.7, each Party shall be solely
responsible for any taxes, including income, withholding, payroll, VAT, sales
tax or the like, that arise from the use of a Subcontractor.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

27



--------------------------------------------------------------------------------

2.7 Funding of the Research Programs.

(a) Budgeted costs. Biogen Idec in its [***] the initial budget for the SCD
Development Plan (which shall include a binding portion of no more than [***])
and any amendments, modifications or updates to the budgets for the BT
Development Plan and the SCD Development Plan; provided that Biogen Idec shall
provide such proposed initial budget and each proposed amendment, modification
and update to a budget to Sangamo before approval thereof. If within fifteen
(15) days after receipt of any such proposed initial budget or budget amendment,
modification or update from Biogen Idec, Sangamo notifies Biogen Idec that such
proposed initial budget or budget amendment, modification or update is
insufficient to support the number of FTEs required to perform the activities in
the corresponding Research and Development Plan, or if within thirty (30) days
after receipt of any such proposed amendment, modification or update to the
budget for the BT Development Plan from Biogen Idec, Sangamo notifies Biogen
Idec that such proposed budget amendment, modification or update does not
sufficiently fund any external costs under the BT Development Plan, then Biogen
Idec shall do any one of the following: [***]

(i) BT Development Plan Costs. The initial budget for the BT Development Plan,
which budget commences no earlier than [***], is included in the initial BT
Development Plan attached hereto as Exhibit A. Biogen Idec shall [***] costs (up
to the [***]) and [***] by Sangamo and its Affiliates in the conduct of the BT
Development Plan (to the extent [***] by any Third Party), in accordance with
the budget set forth in the BT Development Plan. For the avoidance of doubt,
[***] Biogen Idec with [***] by Sangamo and shall exclude [***] by Sangamo.

(ii) SCD Development Plan Costs. Biogen Idec shall [***] costs (up to the [***])
and [***] by Sangamo and its Affiliates in the conduct of the SCD Development
Plan (to the extent [***] by any Third Party), in accordance with the budget set
forth in the SCD Development Plan; provided that if such [***], Biogen Idec
shall [***] costs. For the avoidance of doubt, [***] Biogen Idec with [***] by
Sangamo and shall [***] by Sangamo.

(b) Budget changes.

(i) If Sangamo reasonably anticipates that (A) the [***] costs of conducting, or
having a Subcontractor conduct, any activity set forth in the BT Development
Plan, or (B) the number of Sangamo [***] conducting any activity under a
Research and Development Plan [***] the budgeted amount therefor, or if such
amounts [***] the budgeted amount therefor, Sangamo shall notify Biogen Idec
through the JSC and request a change to the budget. Biogen Idec shall in good
faith consider all such reasonable requests by Sangamo to change a budget for a
Research and Development Plan within [***] days of Sangamo’s request. If Biogen
Idec does not approve any such request, then Sangamo shall [***] for (x) the
[***] costs to conduct such activity [***] and (y) the [***] costs under the BT
Development Plan to conduct such activity [***] therefor.

(ii) If the JSC amends a Research and Development Plan to include additional
activities or change the scope of any existing activities, then subject to
Section 2.7(a), (x) Biogen Idec shall amend the corresponding budget accordingly
(following the procedure under Section 2.7(a)) and (y) Sangamo shall use
Commercially Reasonable Efforts to conduct any such additional or revised
activities that are assigned to Sangamo in the amended Research and Development
Plan.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

28



--------------------------------------------------------------------------------

(iii) If either Party reasonably determines that an activity conducted under a
Research and Development Plan should be repeated for a reason other than for a
Party’s or its Affiliate’s, Subcontractor’s or agent’s negligence, or that in
light of new developments, additional activities should be added to a Research
and Development Plan or activities included in the Research and Development Plan
should be modified, such Party shall notify the JSC. If the JSC agrees that
either Party should repeat such activity or conduct additional or modified
activities, the JSC shall amend such Research and Development Plan. Subject to
Section 2.7(a), (x) Biogen Idec shall amend the corresponding budget accordingly
(following the procedure under Section 2.7(a)) and (y) Sangamo shall use
Commercially Reasonable Efforts to repeat or conduct any such additional or
modified activity, or any activity that is dependent upon the completion of such
repeated, additional or modified activity that is assigned to Sangamo in the
amended Research and Development Plan. For the avoidance of doubt, if any
activity under a Research and Development Plan needs to be repeated as a result
of the negligence of a Party, its Subcontractors or agents, then such Party
shall repeat such activity at its own expense.

(c) FTE Rate. The budget set forth in each Research and Development Plan shall
include FTE costs at a rate of [***] per year per [***] for the first [***] of
this Agreement. Beginning at [***] of the Term, the FTE rate [***] by the [***].
For the avoidance of doubt, such FTE Rate includes [***].

(d) Annual budgets. No later than August 15 of each calendar year during any
Research Term (except for the last calendar year during a Research Term), the
JSC will prepare a budget for the applicable Research Program under which
activities are anticipated to be conducted in the following calendar year and
submit such budget to Biogen Idec for approval no later than October 15 of the
calendar year in which such budget is prepared. The binding portion of each
budget for the SCD Development Plan shall cover no more than [***].

(e) Certain Equipment and Supplies. During the Term, Biogen Idec will purchase
any equipment and supplies that cost [***] or more and that are separately
itemized external expenses in the budget for the SCD Program or the BT Program,
as applicable. Biogen Idec will have such equipment and supplies delivered to
Sangamo, and Sangamo will use such equipment and supplies during the Term solely
to perform the obligations assigned to Sangamo

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

29



--------------------------------------------------------------------------------

under the applicable Research and Development Plan. Biogen Idec will retain all
right and title to all such equipment and supplies. Sangamo will affix a marking
to each such piece of equipment and the supplies clearly identifying such
equipment and supplies as the property of Biogen Idec. Sangamo will, at Biogen
Idec’s sole expense, return all such equipment and any unused supplies to Biogen
Idec at a facility designated by Biogen Idec (with any risk of loss of such
equipment and supplies being borne by Sangamo until received by Biogen Idec at
such facility) within thirty (30) days of such a request and in no event later
than thirty (30) days following the end of the Research Term for the SCD Program
or BT Program, as applicable. Prior to the return of such equipment to Biogen
Idec, Sangamo will maintain the equipment in good working order and operating
condition, reasonable wear and tear excepted, in accordance with the
manufacturer’s instructions, and shall have and maintain such types and amounts
of insurance with respect to such equipment as is normal and customary in the
industry for similar types of equipment. Sangamo will be responsible for any
damage (other than normal wear and tear resulting from proper use thereof alone
excepted) or destruction of such equipment and will promptly replace any such
damaged or destroyed equipment.

2.8 Records.

(a) Research Records. Each Party shall maintain, consistent with its
then-current internal policies and practices, and cause its employees and
Subcontractors to maintain, records and laboratory notebooks in sufficient
detail and in a good scientific manner appropriate for (i) inclusion in filings
with regulatory authorities, and (ii) obtaining and maintaining intellectual
property rights and protections, including Patent Rights. Such records and
laboratory notebooks shall be complete and accurate in all material respects and
shall fully and properly reflect all work done, data and developments made, and
results achieved. During each Research Term, each Party shall periodically, but
not less than quarterly, allow the other Party to inspect and, to the extent
necessary or useful for such regulatory or intellectual property protection
purposes, copy such records.

(b) JSC Reports. Each Party shall keep the JSC informed of the progress of its
activities under each Research and Development Plan, including delivering
quarterly written updates of its progress under each Research and Development
Plan to the JSC at least one (1) week in advance of each JSC meeting.

(c) Expense Records. Sangamo shall maintain complete and accurate books, records
and accounts used for the determination of FTEs (including FTE utilization) and
external expenses incurred in connection with the performance of its obligations
under each Research Program, in sufficient detail to confirm the accuracy of any
payments required under this Agreement, which books, records and accounts will
be retained by Sangamo for three (3) years after creation of the individual
records, or longer as is required by applicable law. Such books, records and
accounts shall be kept in accordance with U.S. GAAP and Sangamo’s then-current
accounting procedures. For the avoidance of doubt, if Sangamo’s then-current
accounting procedures are not U.S. GAAP compliant, then Sangamo shall alter its
accounting procedures such that they are U.S. GAAP compliant.

 

30



--------------------------------------------------------------------------------

2.9 Biogen Idec Audit Rights.

(a) Upon [***] advance written notice by Biogen Idec and not more than [***] in
each calendar year (except for cause), Sangamo and its Affiliates shall permit
an independent certified public accounting firm of internationally recognized
standing, selected by Biogen Idec and reasonably acceptable to Sangamo, to have
access during normal business hours to such of the records of Sangamo and its
respective Affiliates as may be reasonably necessary to verify the accuracy of
the invoices provided by Sangamo to Biogen Idec pursuant to Section 8.2(a) for
any year ending not more than thirty-six (36) months prior to the date of such
request. No year may be audited more than once, except for cause. The accounting
firm will enter a confidentiality agreement reasonably acceptable to Sangamo
governing the use and disclosure of Sangamo’s information disclosed to such
firm, and such firm shall disclose to Biogen Idec only whether the invoices are
correct or not and the specific details concerning any discrepancies, which
information shall be Confidential Information of Sangamo.

(b) Unless disputed by Biogen Idec or Sangamo in good faith, if such accounting
firm concludes that the amounts paid during the audited period were more or less
than the amounts actually due to Sangamo, Biogen Idec shall pay any additional
amounts due, and Sangamo will refund any amounts overpaid, in each case plus
interest as set forth in Section 8.11, within forty-five (45) days after the
date the written report of the accounting firm so concluding is delivered to
Sangamo and Biogen Idec. The written report will be binding on the Parties
absent clear error. The fees charged by such accounting firm shall be paid by
[***]; provided, that if the audit discloses that the amounts payable by [***]
for such period have been overpaid by more than [***], then [***] shall pay the
reasonable fees and expenses charged by such accounting firm. Biogen Idec shall
treat all financial information disclosed by its accounting firm pursuant to
this Section 2.9 as Confidential Information of Sangamo for purposes of Article
10 of this Agreement, and shall cause its accounting firm to do the same.

(c) In the event of a good faith dispute by Biogen Idec or Sangamo regarding the
result of an audit made pursuant to this Section 2.9, the Parties shall agree in
good faith on an alternative independent certified public accounting firm of
internationally recognized standing to perform a second audit. If such audit is
requested by Biogen Idec because Biogen Idec was found by the initial audit to
have underpaid and the second audit confirms that Biogen Idec underpaid, then
Biogen Idec shall bear all costs associated with the second audit. If such audit
is requested by Sangamo because Biogen Idec was found by the initial audit to
have overpaid and the second audit confirms that Biogen Idec overpaid, then
Sangamo shall bear all costs associated with the second audit. Notwithstanding
the above, in the event that the second audit confirms the findings of the first
audit, the requesting Party shall pay. No over or under payment indicated by the
initial audit shall be payable in the event of a dispute until the second audit
is complete and such second audit shall be binding on the Parties, with any
under or over payment determined thereby, plus interest as set forth in
Section 8.11, being payable within forty-five (45) days after the date the
written report of the accounting firm so concluding is delivered to Sangamo and
Biogen Idec.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

31



--------------------------------------------------------------------------------

2.10 Research Terms.

(a) Extension of a Research Term. The Parties may extend either Research Term
upon written agreement, including to conduct activities described under Sections
2.11 and 2.12.

(b) Re-establishment of the Research Term. At any time during the Term following
expiration of the applicable Research Term, if the Parties agree to conduct any
activities under Section 2.11 or 2.12 for a Research Program, then in connection
with preparing an amended Research and Development Plan for such activities, the
Parties shall re-establish the applicable Research Term and specify the length
of such re-established Research Term in the amended Research and Development
Plan.

2.11 Additional Target. At any time during the Term, whether during the
applicable Research Term or thereafter, if Sangamo identifies a Gene whose
modification Sangamo reasonably believes to be useful for the treatment or
prevention of sickle cell disease or beta thalassemia, Sangamo shall promptly
notify Biogen Idec of such Gene. At any time during the Term, Biogen Idec may
notify Sangamo and request that Sangamo conduct activities under a Research and
Development Plan with respect to (a) any Gene identified by Sangamo in the
preceding sentence or (b) any other Gene that Biogen Idec identifies whose
modification Biogen Idec reasonably believes to be useful for the treatment or
prevention of sickle cell disease or beta thalassemia. Such notice shall provide
all relevant information available to Biogen Idec with respect to the applicable
Gene. Within [***] days after Sangamo’s receipt of such notice and information,
Sangamo shall notify Biogen Idec whether it agrees to conduct activities with
respect to such Gene under the applicable Research and Development Plan. If
Sangamo agrees, (i) the Parties shall prepare or amend the applicable Research
and Development Plan (including budget) to include activities with respect to
such Gene, which Research and Development Plan will be subject to the terms of
this Article 2, (ii) Biogen Idec shall pay Sangamo a [***] target acceptance fee
of [***] within [***] days after the Parties’ written agreement to such new or
amended Research and Development Plan including activities with respect to such
Gene and (c) upon receipt of such fee, such Gene will be deemed a Gene Target
subject to the terms of this Agreement. For the avoidance of doubt, if the
Parties fail to agree on a new or amended Research and Development Plan
including activities with respect to such Gene, then [***].

2.12 Further Development of Collaboration Compositions of Matter. If, after
Sangamo’s completion of activities under a Research and Development Plan, Biogen
Idec desires to change the DNA-Binding Molecule used in or with respect to a
Licensed Product or to develop a Licensed Product that contains, uses or is made
through the use of, a Collaboration Composition of Matter that is different from
those Collaboration Compositions of Matter used in or with respect to any
Licensed Product for which an IND was filed pursuant to a Research Program,
Biogen Idec shall notify Sangamo in writing, identifying the proposed change or
development and reasons for requesting such proposed change or development;
provided that any such change shall not result in a Zinc Finger Protein, TALE
Protein or component of a CRISPR/Cas system that (a) [***], which Zinc Finger
Protein, TALE Protein or component of a CRISPR/Cas system is identical in amino
acid sequence to a Zinc Finger Protein, TALE Protein or component of a
CRISPR/Cas system to which Sangamo or its Affiliate has granted exclusive rights
to a Third Party or (b) does not qualify as a Collaboration Composition of
Matter. The Parties shall promptly meet to discuss in good faith the proposed
activities and prepare or amend the applicable Research and Development Plan
(including budget), which Research and Development Plan will be subject to the
terms of this Article 2; provided that if the Parties do not agree on such
amended or new Research and Development Plan within [***] after the date on
which Biogen Idec notifies Sangamo requesting a proposed change or development,
then Biogen Idec shall have the sole authority to approve a Research and
Development Plan that it is consistent with this Section 2.12.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

32



--------------------------------------------------------------------------------

2.13 Biogen Idec Step-In Rights.

(a) BT Program. If the BT Trigger Date is Trigger 1 or Trigger 3, then at any
time on or after such date, Biogen Idec shall have the right, but not the
obligation, to take over all of Sangamo’s unfinished activities, if any, under
the BT Development Plan upon five (5) days notice to Sangamo. Subject to
Section 2.13(c), the “BT Step-In Date” shall mean the date on which Biogen Idec
begins exercising such right to take over all of Sangamo’s activities under the
BT Development Plan. If the BT Trigger Date is Trigger 2, then Biogen Idec shall
begin taking over all of Sangamo’s unfinished activities, if any, under the BT
Development Plan on the date of Phase I Completion and will have the right, but
not the obligation, to take over such activities on [***], if such date is
earlier than Phase I Completion, and the “BT Step-In Date” shall be such date.
Notwithstanding the foregoing, if the BT Trigger Date is Trigger 2, then Biogen
Idec shall have the right, but not the obligation, commencing on Trigger 2 to
make all decisions with respect to the BT Program, including whether to expand
the First in Human Trial and which Party would conduct any such expanded study;
provided that Sangamo shall have no obligation to conduct any such expanded
study unless Biogen Idec approves a budget for such expansion pursuant to
Section 2.7(a) and the Parties extend the Research Term accordingly.

(b) SCD Program. If the JSC decides that Sangamo will be the Party responsible
for filing the IND for a Licensed Product intended to treat sickle cell disease
and such IND is not filed by the [***] anniversary of the date when the final
IND-enabling toxicology report for the SCD Program becomes available, then at
any time on or after such [***] anniversary, Biogen Idec shall have the right,
but not the obligation, to take over all of Sangamo’s unfinished activities, if
any, under the SCD Development Plan upon five (5) days notice to Sangamo.
Subject to Section 2.13(c), the “SCD Step-In Date” shall mean the date on which
Biogen Idec begins exercising such right to take over all of Sangamo’s
activities under the SCD Development Plan following such five (5)-day notice
period; provided that if the IND for a Licensed Product intended to treat sickle
cell disease was filed by Sangamo prior to the [***] anniversary of the date set
forth in the initial SCD Development Plan as the anticipated date for filing
such IND, then Biogen Idec shall take over all of Sangamo’s unfinished
activities, if any, under the SCD Development Plan beginning on the [***]
following the filing of such IND (or the day of release of any clinical hold
placed on such IND during the [***] period after filing), and the “SCD Step-In
Date” shall be such date. If the JSC decides that Biogen Idec will be the Party
responsible for filing the IND for a Licensed Product intended to treat sickle
cell disease, then Biogen Idec shall take over all of Sangamo’s unfinished
activities, if any, under the SCD Development Plan beginning on the date such
IND was filed by Biogen Idec and the “SCD Step-In Date” shall be such date.

(c) Change of Control. Notwithstanding anything in this Agreement to the
contrary, in the event of a Change of Control of Sangamo or an acquisition which
results in a Competing Business Combination under Section 6.3(d), if Biogen Idec
had not previously exercised its step-in rights under Section 2.13(a) and
Section 2.13(b), then the BT Step-In Date and SCD Step-In Date, as applicable,
shall, at Biogen Idec’s election to take over all of

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

33



--------------------------------------------------------------------------------

Sangamo’s unfinished activities, if any, under the BT Development Plan or SCD
Development Plan, as applicable, which election may be made at any time [***]
after the date of such Change of Control or the closing date of such
acquisition, as applicable, be the date of such election.

(d) Technology Transfer. Upon the occurrence of the BT Step-In Date or SCD
Step-In Date, as applicable, if not effected before such time, Sangamo shall
promptly undertake the technology transfer activities set forth in Sections
4.1(b) and 4.1(c).

3 JOINT STEERING COMMITTEE.

3.1 Composition.

(a) Formation and Chairman. The JSC shall be formed as soon as practicable, but
no later than thirty (30) days following the Effective Date. Subject to
Section 3.1(b), the JSC shall be comprised of an equal number of representatives
from each Party. If mutually agreed by all JSC members on a case-by-case basis,
the JSC may invite other non-members to participate in the discussions and
meetings of the JSC, provided that such participants shall have no voting
authority at the JSC. Each Party shall notify the other Party in writing of its
initial representatives to the JSC, and may substitute one or more
representatives from time-to-time upon written notice to the other Party. A
designated representative of Biogen Idec will be the chairman of the JSC for the
first year, and thereafter the chairman will be selected alternately, on an
annual basis, by Sangamo or by Biogen Idec. The chairman shall be responsible
for setting the agenda for meetings of the JSC, with input from the other
members, and for conducting the meetings of the JSC.

(b) JSC Appointment is a Right. The appointment of members of the JSC is a right
of each Party and not an obligation and shall not be a “deliverable” as defined
in Accounting Standards Update 2009-13 – Revenue Recognition (Topic 605):
Multiple-Deliverable Revenue Arrangements, a consensus of the Financial
Accounting Standards Board’s Emerging Issues Task Force. Each Party shall be
free to determine not to appoint members to the JSC and not replace a member of
the JSC who stops serving on the JSC.

(c) Consequence of Non-Appointment. If a Party (the “Appointing Party”) does not
appoint members of the JSC, or does not replace a member of the JSC who stops
serving on the JSC, it shall not be a breach of this Agreement, nor shall any
consideration be required to be returned, and unless and until such persons are
appointed or replaced, the other Party may discharge the roles of the JSC for
which members were not appointed or replaced by the Appointing Party.

3.2 Responsibilities.

(a) Oversight. The JSC shall be responsible for oversight of the Research
Programs during the Research Terms, including the Research and Development
Plans, Sangamo’s development of Licensed Products, pre-clinical work,
IND-enabling studies, and IND submissions for the BT Program and the SCD
Program. Any amendments or modifications to the Research and Development Plans
shall require the approval of the JSC (except that each [***] pursuant to
Section 2.7(a)) and shall be subject to the applicable terms of this Agreement,
and the JSC shall be required to formally document updates to the Research and
Development

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

34



--------------------------------------------------------------------------------

Plans on a quarterly basis as part of the minutes of the quarterly meetings of
the JSC. The JSC shall manage the technology transfer of Licensed Know-How
(including manufacturing-related Licensed Know-How) and Program Data from
Sangamo to Biogen Idec as described in a Research and Development Plan or that
is otherwise reasonably requested by Biogen Idec and otherwise necessary or
useful, which technology transfer shall be initiated at any time upon Biogen
Idec’s request. In addition to the foregoing general responsibilities, the JSC
shall in particular: (i) establish and approve timelines in the Research and
Development Plans, (ii) manage the overall strategy for the research and
development of Collaboration Compositions of Matter and Licensed Products under
the Research and Development Plans, including regulatory strategy, (iii) review
and approve the draft IND for each Licensed Product, (iv) review and discuss the
Clinical Development Plan under the BT Program, (v) determine the development
and staging of lead and back-up Collaboration Compositions of Matter and
Licensed Products, (vi) determine whether criteria set forth in a Research and
Development Plan with respect to the development and staging of a Collaboration
Composition of Matter or Licensed Product have been met, and (vii) make
decisions on whether and how to continue activities under a particular Research
and Development Plan at each decision point set forth in such Research and
Development Plan based on the then-available data and results and consistent
with the criteria set forth in such Research and Development Plan, including
with respect to whether to terminate the activities under a Research and
Development Plan for a particular Collaboration Composition of Matter or
Licensed Product. The JSC will have solely the powers assigned to it in this
Article 3 and elsewhere in this Agreement, and will not have any power to amend,
modify, or waive compliance with this Agreement. For clarity, Sangamo, and not
the JSC, will be responsible for decisions with respect to the day-to-day
implementation of the activities assigned to Sangamo under the Research and
Development Plans. The JSC, in its discretion, may establish subcommittees to
assist the JSC in carrying out the responsibilities of the JSC.

(b) Manufacture. The JSC shall oversee the manufacture of Licensed Products and
the Collaboration Compositions of Matter according to the Research and
Development Plans during the Research Terms. For each Research and Development
Plan, the JSC shall (i) establish the amount to be manufactured and maintained
by [***]; (ii) review the manufacture of (and supply chain for) each Licensed
Product to identify potential risks and, where necessary, implement through the
Research and Development Plan risk management strategies; (iii) analyze and
review technical and quality control issues for each Licensed Product;
(iv) review any manufacturing agreements with Third Parties pursuant to which
Licensed Products are manufactured; (v) review all manufacturing specifications
for Licensed Products, including release specifications; and (vi) manage the
transfer of manufacturing capability for Licensed Products from [***] pursuant
to the Research and Development Plan in a manner to permit Biogen Idec to
undertake its clinical development activities without delay.

(c) General. The JSC shall conduct its responsibilities hereunder in good faith
and with reasonable care and diligence.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

35



--------------------------------------------------------------------------------

3.3 Meetings.

(a) The JSC shall meet in person or by teleconference not less than once per
Calendar Quarter. Subject to the preceding sentence, the JSC shall meet on such
dates and at such times and places as agreed to by the members of the JSC.
Meetings of the JSC shall be alternately hosted by the Parties, with the host
determining whether the meeting will be in person or by teleconference;
provided, that at least one meeting hosted by each Party in each calendar year
shall be in person. Biogen Idec shall host the first meeting of the JSC at a
mutually agreeable time and place no later than sixty (60) days from the
Effective Date. Each Party shall be responsible for its own expenses relating to
attendance at or participation in JSC meetings.

(b) Within ten (10) days following each JSC meeting, the Party hosting the
meeting shall cause to be prepared and will provide to the other Party a draft
of reasonably detailed written minutes describing all matters reviewed or
considered by the JSC and all determinations made and actions taken by the JSC
and a summary of the reasons therefor stated by the members at the meeting. The
minutes shall include any discussions relating to amendments to the Research and
Development Plans and Sangamo’s determinations and data with respect to
preclinically or clinically significant [***] or effects of DNA-Binding
Molecules pursuant to Sections 1.26 and 1.149. The minutes of any meeting of the
JSC must be finalized by approval of the members of the JSC within fifteen
(15) days of the meeting. The final minutes shall include the relevant executed
amendments to the Research and Development Plans reflecting the discussed and
approved changes. The minutes and the drafts of any minutes shall be the
Confidential Information of both Parties.

3.4 Decision Making. Each Party shall be entitled to cast one vote on matters
before the JSC. For the transaction of business, a quorum consisting of not less
than one representative of each Party must be present at a meeting. Decisions of
the JSC shall be made by unanimous approval, provided that a quorum is present.
If the JSC is unable to reach agreement with respect to any decision within the
scope of its authority, the Chief Executive Officer of each Party (or his/her
nominee) will meet promptly to attempt to resolve the dispute by good faith
negotiations. If these individuals are unable to resolve the dispute within
thirty (30) days of the request for such meeting, the matter shall be decided as
follows:

(a) BT Program

(i) Subject to the first sentence of Section 2.7(a), if the matter relates to
the BT Program prior to the BT Trigger Date, then [***] shall have the final
decision-making authority; provided that (1) [***] shall not change the Lead
Candidate for the BT Program without [***] prior written consent, (2) in
addition to its rights under Section 2.5(e), Biogen Idec shall have the right to
change the Lead Candidate for the BT Program and approve a revised BT
Development Plan related to a new Lead Candidate if Biogen Idec determines in
good faith that the medical risk/benefit of the then-current Lead Candidate is
so unfavorable that it would be incompatible with the welfare of patients to
continue developing or commercializing such Lead Candidate and (3) [***] shall
have the final decision-making authority over any decision that would change the
scope or activities under the BT Program in a manner that would, if such
activities were performed, trigger any Milestone Payment under the BT Program
other than the milestone payment concerning dosing of a subject in the first
Phase I Clinical Trial of a Licensed Product.

(ii) If the matter relates to the BT Program after the BT Trigger Date, then
Biogen Idec shall have the final decision-making authority.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

36



--------------------------------------------------------------------------------

(b) SCD Program. If the matter relates to the SCD Program, [***] shall have the
final decision-making authority; provided that [***] shall not make any decision
to amend the SCD Development Plan (including its budget) that would (i) require
Sangamo to perform any work with respect to any Gene other than a Gene Target or
a Safe Harbor Locus or any indication other than beta thalassemia or sickle cell
disease, (ii) materially increase or decrease the number of Sangamo FTEs in any
functional area that are required to conduct the SCD Development Plan,
(iii) allocate activities to Sangamo that are outside its expertise, (iv) impose
obligations on Sangamo that conflict with any agreement as in effect prior to
the Effective Date, any Third Party Licenses or any agreement with Third Party
service providers or licensors or (v) cause Sangamo to incur any costs that are
not fully reimbursed by Biogen Idec.

Any decision made in exercising a Party’s final decision-making authority must
be consistent with the terms of this Agreement and within the scope of authority
delegated to the JSC under this Agreement. The Parties expressly understand and
agree that the control of decision-making authority by a Party so as to resolve
a dispute in the JSC for any matter will not authorize such Party to
unilaterally modify or amend, waive its own compliance with, or determine the
other Party’s compliance with, the terms of this Agreement.

3.5 Discontinuation of the JSC. The JSC shall continue to exist until the first
to occur of (a) the Parties mutually agreeing to disband the JSC and (b) the end
of all Research Terms; provided that the JSC shall only have oversight over
those Research Programs having a Research Term that has not terminated.
Notwithstanding anything herein to the contrary, once the JSC ceases to exist,
the JSC shall have no further obligations under this Agreement and Biogen Idec
shall have the right to solely decide, without consultation, any matters
previously before the JSC.

3.6 Re-establishment of the JSC. At any time during the Term after the JSC
ceases to exist pursuant to Section 3.5, if the Parties agree to conduct any
activities under Section 2.11 for a Research Program, then the Parties shall
re-establish the JSC and Biogen Idec shall have final decision-making authority
with respect to the development of any additional Genes added pursuant to
Section 2.11.

4 CLINICAL DEVELOPMENT AND COMMERCIALIZATION

4.1 Sangamo Responsibilities. During the Term:

(a) Sangamo shall use Commercially Reasonable Efforts to conduct the First in
Human Trial as described in the BT Development Plan until the earlier of
(i) Phase I Completion and (ii) Biogen Idec’s assumption of activities under the
BT Development Plan pursuant to Section 2.13(a), and Sangamo shall, unless
Biogen Idec has exercised its step-in rights pursuant to Section 2.13(a) prior
to completion of the First in Human Trial, use Commercially Reasonable Efforts
to deliver to Biogen Idec a complete study report for the First in Human Trial
promptly following completion of such trial. Unless otherwise agreed by the
Parties or as set forth in this Agreement, Sangamo shall have no further
clinical development responsibilities under this Agreement.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

37



--------------------------------------------------------------------------------

(b) In order to permit Biogen Idec to conduct clinical trials of Licensed
Products without substantial delay, at the direction of the JSC and at least
[***] prior to filing an IND for a Licensed Product in the SCD Program or
anticipated Phase I Completion for the BT Program, as applicable (in each case,
subject to Biogen Idec’s early assumption of activities under the applicable
Research and Development Plan pursuant to Section 2.13(a) and Section 2.13(b),
as applicable), Sangamo will complete the transfer to Biogen Idec, in accordance
with the applicable Research and Development Plan but subject to Section 2.7, or
otherwise as determined by the JSC and subject to [***]’s reimbursement of
[***]’s reasonable [***] costs and reasonable external costs to conduct such
transfer, of all Licensed Know-How (including manufacturing, synthesis and
testing protocols and documentation) necessary or useful for Biogen Idec to
manufacture clinical supplies of the applicable Licensed Product according to
the specifications and manufacturing techniques then in use by Sangamo for such
Licensed Product. Sangamo will provide such technical assistance to Biogen Idec
as necessary to complete the transfer of such Licensed Know How in accordance
with the applicable Research and Development Plan. In addition, no later than
[***] after (x) the SCD Step-In Date or (x) the earlier of Biogen Idec’s
assumption of activities under the BT Development Plan pursuant to
Section 2.13(a) and Phase I Completion in the BT Program, as applicable,
(i) Sangamo will supply to Biogen Idec any then-existing supplies of the
applicable [***] Controlled by Sangamo, in each case to the extent specific to
Licensed Products (except to the extent that any such supplies need to be
retained by Sangamo or its manufacturer, consistent with the requirements of
regulatory authorities or otherwise as required by law), and (ii) to the extent
any manufacturing contracts between Sangamo and a Third Party contract
manufacturer are specific to the applicable Licensed Product, Sangamo will, if
permitted under the terms of the contract and requested by Biogen Idec, assign
such contract to Biogen Idec.

(c) Promptly after each of (i) [***] following the filing of the IND for a
Licensed Product (or the day of release of any clinical hold placed on the IND
during the [***] after filing), with respect to the SCD Program (or immediately
prior to filing if the JSC determines that Biogen Idec will file such IND) and
(ii) Phase I Completion with respect to the BT Program, as applicable, in the
case of clause (i) and (ii) subject to Biogen Idec’s early assumption of
activities under the applicable Research and Development Plan pursuant to
Section 2.13(a) and Section 2.13(b), as applicable:

(x) Biogen Idec shall assume sole control, subject to Section 4.2(b), for all
development, regulatory, manufacturing and commercialization activities for each
Licensed Product from the applicable Research Program, and

(y) Sangamo shall:

(A) promptly [***] transfer to Biogen Idec all [***] generated prior to such
assignment,

(B) to the extent not earlier transferred in accordance with this Agreement,
promptly transfer to Biogen Idec all [***], and all [***] and [***] in Sangamo’s
possession and control, in each case that are required by law or regulation to
be maintained by the holder of such IND,

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

38



--------------------------------------------------------------------------------

(C) for any information and materials of the type otherwise described in clause
(B) of this Section 4.1(c)(y) but that are in Sangamo’s control and in the
possession of a Third Party service provider, either [***] to Biogen Idec such
contract (which contract Biogen Idec shall have the option to assume), to the
extent [***] and if not [***] (either by its terms or because it does not relate
solely to such Licensed Product), provide access to such information and
materials to Biogen Idec, and Sangamo shall bear the costs for maintenance of
and Biogen Idec’s access to such information and materials,

(D) provide Biogen Idec access, to the extent reasonably requested by Biogen
Idec and necessary or useful for Biogen Idec to pursue the clinical development
and Marketing Approval of (or the maintenance of Marketing Approval of) such
Licensed Product, to any information and materials in Sangamo’s control that are
related to such

Licensed Product and used or generated in conducting activities under the
applicable Research and Development Plan but are not addressed in clause (B) or
(C) of this Section 4.1(c)(y), which information and materials Sangamo shall
maintain for [***] following assignment of the IND to Biogen Idec and shall not
thereafter destroy without providing Biogen Idec notice and the opportunity to
access such information and materials, and

(E) provide, at Biogen Idec’s expense, a reasonable amount of technical
assistance as Biogen Idec may reasonably request to assist Biogen Idec in the
clinical development, Marketing Approval and commercialization of such Licensed
Product during the Royalty Term for such Licensed Product, to the extent that
Sangamo has the relevant expertise and then available capacity by functional
group or is capable of acquiring sufficient capacity through the use of
Commercially Reasonable Efforts.

4.2 Biogen Idec Responsibilities. During the Term:

(a) Subject to Section 4.2(b), Biogen Idec shall be solely responsible for and
have sole discretion over (i) the planning and conduct of (other than the First
in Human Trial under the BT Program unless Biogen Idec exercises its rights
hereunder to take over such activities), and expenses associated with, clinical
trials of Licensed Products (other than expenses with respect to the First in
Human Trial under the BT Program that are Sangamo’s responsibility in accordance
with the terms of this Agreement); (ii) all regulatory filings and interactions
with regulatory agencies with respect to Licensed Products, except those filings
and interactions in connection with any IND for the BT Program and, if the JSC
determines that Sangamo will file the IND for the SCD Program, the SCD Program,
or the First in Human Trial (unless Biogen Idec exercises its rights to take
over such activities); (iii) pursuing and maintaining Marketing Approvals for
Licensed Products and expenses related to obtaining and maintaining such
Marketing Approvals; and (iv) commercialization of Licensed Products in the
Territory and expenses associated with the commercialization of Licensed
Products.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

39



--------------------------------------------------------------------------------

(b) Biogen Idec shall use Commercially Reasonable Efforts to develop, seek and
obtain Marketing Approval for and commercialize (i) at least one Licensed
Product for beta thalassemia and (ii) at least one Licensed Product for sickle
cell disease, in each case (i) and (ii) [***]. In addition, without limiting the
foregoing, Biogen Idec shall use Commercially Reasonable Efforts to achieve
First Commercial Sale of a Licensed Product for beta thalassemia in [***].

4.3 Clinical Development.

(a) With respect to a Licensed Product arising from in the SCD Program, upon the
SCD Step-In Date in the SCD Program, and with respect to a Licensed Product
arising from the BT Program, upon the earlier of Biogen Idec’s early assumption
of activities under the applicable Research and Development Plan pursuant to
Section 2.13(a) and Phase I Completion in the BT Program, Biogen Idec shall,
itself or through its Affiliates and Sublicensees, complete clinical development
activities and seek Marketing Approval for such Licensed Product in accordance
with a Clinical Development Plan for such Licensed Product, subject to
Section 4.2(b). Each Clinical Development Plan will be developed, and amended
from time to time, by Biogen Idec. Biogen Idec shall provide each Clinical
Development Plan and each amendment thereto to Sangamo for review and
discussion, and shall consider in good faith Sangamo’s reasonable comments
thereto that are promptly delivered to Biogen Idec.

(b) Biogen Idec shall keep Sangamo informed about the status of Biogen Idec’s
clinical development activities with respect to Licensed Products by providing,
on an annual basis, a summary of such activities, including a copy of the
clinical study report synopsis for each clinical trial of a Licensed Product,
conducted during the prior year.

(c) Sangamo shall keep Biogen Idec informed on an ongoing basis of all relevant
information in its possession or which it becomes aware of that is Controlled by
Sangamo regarding (i) any material feedback from regulatory authorities or
(ii) material manufacturing-related problems or defects, in each case that is
related to Collaboration Compositions of Matter, Licensed Products or other
products developed using the Core Technology, and that would be reasonably
expected to affect the development or commercialization of Licensed Products,
including such information that is discovered during pre-clinical and clinical
development, as applicable. Sangamo shall use reasonable efforts to obtain from
its licensees and collaborators the right to provide such information to Biogen
Idec.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

40



--------------------------------------------------------------------------------

(d) Six (6) months prior to the anticipated first IND filing for any Licensed
Product, the Parties shall meet to negotiate and prepare a detailed safety data
exchange agreement outlining each Party’s respective obligations with respect to
pharmacovigilance activities, including timely transferring information related
to adverse events or adverse reactions and maintaining a global safety database.
Such agreement will provide for a process by which Sangamo shall provide Biogen
Idec all relevant information in its possession or which it becomes aware of
regarding the safety and tolerability of Collaboration Compositions of Matter,
Licensed Products or other products developed using the Core Technology, to the
extent relevant to Licensed Products, in each case individually and as
applicable to the Core Technology, including information discovered during
pre-clinical and clinical development.

(e) Biogen Idec acknowledges and agrees that pursuant to the CIRM Award, CIRM
has the right to attend as an observer key FDA meetings regarding the Licensed
Products, including pre-pre-IND meetings, pre-IND meetings, clinical milestone
meetings and clinical hold meetings, and to review any data packages or other
information, including Confidential Information of each Party, provided to the
FDA in connection with any such meetings, as well as all minutes related
thereto, and to share such information with CIRM’s confidential advisors. Solely
to the extent required by applicable law (including applicable regulations and
CIRM policies), as may be amended or supplemented after the Execution Date, or
the CIRM Award (as such award is in effect on the Execution Date), Sangamo shall
have the right, subject to Section 10.3, to provide all such information to CIRM
and to permit CIRM to attend such meetings. To the extent that Biogen Idec
conducts any activities subject to the CIRM Award, Biogen Idec shall promptly
provide all such information to Sangamo and shall notify Sangamo of all such
meetings, as soon as practicable after scheduling thereof. In addition, Biogen
Idec shall provide Sangamo with all such information necessary for Sangamo to
comply with its obligations under the CIRM Award, as reasonably requested by
Sangamo.

4.4 Commercialization.

(a) As between the Parties, and subject to Sangamo’s Co-Promotion Option and
Section 4.2(b), Biogen Idec shall be solely responsible, at its sole expense,
for all commercialization of Licensed Products, including: (i) developing and
executing a commercial launch and pre-launch plan, (ii) negotiating with
applicable governmental authorities regarding the price and reimbursement status
of each Licensed Product; (iii) marketing and promotion; (iv) booking sales and
distribution and performance of related services; (v) handling all aspects of
order processing, invoicing and collection, inventory and receivables; and
(vi) providing customer support, including handling medical queries and
performing other related functions.

(b) In performing its marketing, promotion and other commercialization
activities for Licensed Products, Biogen Idec shall comply with all applicable
laws and regulations.

(c) Biogen Idec shall keep Sangamo informed about the status of Biogen Idec’s
commercialization activities with respect to Licensed Products by providing, on
an annual basis, a summary of such activities conducted during the prior year.

 

41



--------------------------------------------------------------------------------

4.5 Co-Promotion Option.

(a) Sangamo shall have an option to co-promote each Licensed Product in the
United States for beta thalassemia and sickle cell disease (the “Co-Promotion
Option”), in accordance with this Section 4.5 and Exhibit B. Sangamo may
exercise its Co-Promotion Option by providing written notice to Biogen Idec no
later than [***]. Within [***] after Sangamo exercises its Co-Promotion Option
with respect to the Licensed Products, Sangamo and Biogen Idec shall enter into
a co-promotion agreement consistent with this Section 4.5 and Exhibit B
(“Co-Promotion Agreement”) for the Licensed Products (with respect to the
Co-Promotion Agreement, each such Licensed Product, a “Co-Promotion Product”),
pursuant to which Biogen Idec will compensate Sangamo for its co-promotion
activities.

(b) If, notwithstanding the Parties’ obligations in Section 4.5(a), the Parties
fail to execute a Co-Promotion Agreement within [***] after Sangamo’s exercise
of its Co-Promotion Option, the disputed terms of such agreement shall be
referred to the Parties’ respective Chief Executive Officers (or their
designees) for resolution. If these individuals are unable to resolve any of the
remaining disputed terms of the Co-Promotion Agreement within [***] of the
request for such resolution, then the [***] shall determine all such remaining
disputed terms. Within [***] after the determination of such terms, [***] shall
notify [***] of its acceptance or rejection of such terms, which election shall
be at [***]. Upon [***] acceptance of such terms, such terms shall be binding on
the Parties, and the Parties shall promptly enter into an agreement containing
such terms. Upon Sangamo’s rejection of such terms, [***].

(c) Upon Sangamo’s exercise of the Co-Promotion Option in accordance with this
Section 4.5, the Parties shall coordinate all sales efforts and field activities
with respect to the Licensed Products in the United States for beta thalassemia
and sickle cell disease under the direction of Biogen Idec, and such efforts and
activities shall be more fully described in the Co-Promotion Agreement.

(d) Notwithstanding the foregoing, upon any Change of Control of Sangamo or
acquisition resulting in a Competing Business Combination under Section 6.3(d),
the Co-Promotion Option (if not yet exercised pursuant to Section 4.5(a)) or
Co-Promotion Agreement, as applicable, shall terminate on the date of such
Change of Control or the closing of such acquisition, as applicable. If, on the
date of such Change of Control or the closing of such acquisition, as
applicable, Sangamo has exercised the Co-Promotion Option but the Parties have
not yet entered into the Co-Promotion Agreement, Biogen Idec shall have no
further obligation to enter into a Co-Promotion Agreement.

5 SUPPLY AND MANUFACTURE

5.1 Responsibilities. Each Party shall be responsible for manufacturing
Collaboration Compositions of Matter and Licensed Products to be used in the
activities conducted by such Party, either directly or through one or more
Affiliates or Third Parties. For the avoidance of doubt, only Biogen Idec or its
designees shall commercially manufacture Collaboration Compositions of Matter
and Licensed Products. Sangamo’s manufacturing activities shall be in accordance
with the applicable Research and Development Plan. Upon Biogen Idec’s reasonable
request after consultation with Sangamo following completion of due diligence on
a Third Party manufacturer engaged by Sangamo with respect to activities under

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

42



--------------------------------------------------------------------------------

this Agreement, Sangamo shall cease using such Third Party manufacturer with
respect to such activities and engage a Third Party manufacturer requested by
Biogen Idec to perform such activities as soon as thereafter practicable. In
such event, all timelines in this Agreement or under a Research and Development
Plan for completing activities, if related to or dependent on manufacturing
activities, shall be extended by the amount of time between the date of
Sangamo’s cessation of using such Third Party manufacturer and the date on which
Biogen Idec’s requested manufacturer is at the same stage of manufacturing
qualification, validation and scale at which Sangamo’s manufacturer was at the
time of such cessation, except to the extent any delay in engaging a Third Party
manufacturer requested by Biogen Idec or in having any such Third Party
manufacturer reach the same stage of activity as the manufacturer being replaced
is a result of Sangamo’s or its Affiliate’s or agent’s failure to use reasonable
efforts to engage such manufacturer or have such manufacturer reach such stage,
respectively. Any such switch in manufacturer shall be subject to Section 2.7.

5.2 Requirements regarding Supply and Manufacture. Each of the Parties agrees
that all supply and manufacture of Collaboration Compositions of Matter and
Licensed Products pursuant to this Agreement, whether by a Party or a Third
Party, shall comply with all applicable legal and regulatory requirements,
including applicable cGMP.

6 GRANT OF LICENSES

6.1 Grants by Sangamo

(a) License Grant.

(i) Subject to the terms and conditions of this Agreement, Sangamo hereby grants
to Biogen Idec an exclusive, royalty-bearing license, with the right to
sublicense as provided in Section 6.1(c), under the Licensed Technology, (A) to
make, have made, use, have used, Research, develop, market, supply, sell, offer
for sale, export, have exported, import and have imported Licensed Products in
the Field in the Territory and (B) subject to Section 6.1(b), to make, have made
and use Collaboration Compositions of Matter that are incorporated into or used
with respect to Licensed Products (including use with respect to the manufacture
of Licensed Products), for the sole purpose of Researching, developing,
manufacturing, using or selling Licensed Products.

(ii) Sangamo hereby grants to Biogen Idec for any and all purposes a
non-exclusive, worldwide, royalty-free, fully-paid, perpetual, irrevocable
license, with the right to grant sublicenses through multiple tiers license
under Sangamo’s interest in (A) all Other IP and (B) all Product-Specific IP, in
each case (A) and (B) to the extent claiming inventions conceived, discovered,
developed, invented or otherwise made by Sangamo, its Affiliates and its or
their respective employees, agents or Subcontractors during the Term in
connection with the conduct of activities under any Research and Development
Plan or other activities conducted by Sangamo in connection with its
participation in the JSC or its fulfillment of obligations under this Agreement.

 

43



--------------------------------------------------------------------------------

(b) Restrictions. Notwithstanding anything in this Agreement to the contrary,
the licenses under Section 6.1(a) do not grant the right to discover, design or
optimize [***], and Biogen Idec shall not conduct or have conducted any such
activities under this Agreement. To the extent that it applies to [***].

(c) Sublicenses.

(i) Affiliates. Subject to the terms and conditions of this Agreement and the
applicable Third Party Licenses, Biogen Idec may grant to one or more of its
Affiliates a sublicense under the rights granted to Biogen Idec under
Section 6.1(a). Biogen Idec shall remain responsible for the performance of such
Affiliates under such rights to the same extent as if such activities were
conducted by Biogen Idec, and shall remain responsible for any payments due
hereunder with respect to activities of such Affiliates.

(ii) Third Parties. Subject to the terms and conditions of this Agreement and
the applicable Third Party Licenses, Biogen Idec may grant, through one or more
tiers, to Third Parties a sublicense under the rights granted to Biogen Idec
under Section 6.1(a). Biogen Idec shall remain responsible for the performance
of any of its Sublicensees under such rights to the same extent as if such
activities were conducted by Biogen Idec, and shall remain responsible for any
payments due hereunder with respect to activities of the Sublicensee.

(iii) Sublicense Survival. In the event of termination of this Agreement by
Sangamo pursuant to Section 14.4 or 14.5, any permitted sublicense under
Section 6.1(c)(ii) shall, at the Sublicensee’s option, survive such termination,
provided that the Sublicensee is not in material breach of any of its
obligations under such sublicense. In the event of termination of this Agreement
by Biogen Idec pursuant to Section 14.4, 14.5, 14.6 or 14.7 (to the extent such
sublicenses are related to Licensed Products that are not Safety Terminated
Products), any permitted sublicense under this Section 6.1(c)(iii) shall, at the
Sublicensee’s option and with Sangamo’s prior written consent, not to be
unreasonably withheld, conditioned, or delayed, survive such termination,
provided that the Sublicensee is not in material breach of any of its
obligations under such sublicense. In order to effect this provision, at the
request of the Sublicensee and, if applicable, with consent of Sangamo pursuant
to the preceding sentence, Sangamo shall enter into a direct license with the
Sublicensee on substantially the same terms as the sublicense, provided that
Sangamo shall not be required to undertake obligations in addition to those
required by this Agreement, and that Sangamo’s rights under such direct license
shall be consistent with its rights under this Agreement, taking into account
the scope of the license granted under such direct license.

(iv) Notice. Biogen Idec shall provide Sangamo with of a copy of each executed
sublicense agreement within thirty (30) days after execution thereof, which
shall be treated by Sangamo as Biogen Idec’s Confidential Information, provided
that with respect to any sublicense agreement that includes a sublicense under a
Third Party License that requires Sangamo to provide the applicable Third Party
licensor a copy of any sublicense agreement or a summary of the terms of such
sublicense agreement, Sangamo shall be permitted to provide such Third Party
licensor with such copy or summary. Sangamo agrees that prior to providing a
copy of such sublicense to Sangamo, Biogen Idec may, except to the extent
otherwise required under any Existing Third Party License, redact certain terms
of any such sublicense agreement the extent not pertinent to an understanding of
a Party’s obligations or benefits under this Agreement or a verification of
compliance with the requirements of this Agreement.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

44



--------------------------------------------------------------------------------

(v) Requirements. Each agreement in which Biogen Idec grants a sublicense under
the license granted in Section 6.1(a) shall be subject to the applicable terms
and conditions of this Agreement and any Third Party Licenses sublicensed to the
Sublicensee, and shall expressly include the terms set forth in Schedule
6.1(c)(v) with respect to each Third Party License sublicensed to the
Sublicensee.

(vi) Direct Sublicense from Sangamo. If Biogen Idec or its Sublicensee cannot
grant further sublicenses under a particular Third Party License, then at Biogen
Idec’s request in conjunction with Biogen Idec’s granting of a sublicense to a
Sublicensee under this Section 6.1(c), or its Sublicensee’s granting a further
sublicense, subject to Section 6.1(c)(vii), Sangamo shall grant a sublicense
under such Third Party License to such Sublicensee (or further sublicensee) for
no additional consideration to Sangamo (but subject to Section 6.1(c)(vii)) and
otherwise on terms that are consistent with the Third Party License, the
sublicense granted by Biogen Idec to such Sublicensee and the terms of this
Agreement.

(vii) Payments under Third Party Licenses. Notwithstanding anything in
Section 9.4 to the contrary, Biogen Idec shall be solely responsible for paying
any sublicense issuance and sublicense maintenance fees owed to Third Parties
pursuant to Third Party Licenses specifically attributable to the grant of a
sublicense by Biogen Idec or its Sublicensees or by Sangamo pursuant to
Section 6.1(c)(vi), to the extent, in the case of Existing Third Party Licenses,
that such sublicense issuance and sublicense maintenance fees have been
disclosed to Biogen Idec prior to the Execution Date (by providing a copy of the
applicable agreement without such terms redacted).

(d) Research. Prior to the commencement by Biogen Idec or its Affiliate,
Sublicensee or subcontractor of any Research of Licensed Products (other than
under a Research and Development Plan), Biogen Idec shall notify Sangamo,
summarizing the proposed activities. Upon Sangamo’s request, the Parties will
promptly thereafter discuss such proposed activities, and Biogen Idec will
respond to any reasonable inquiries of Sangamo related to such proposed
activities. At Biogen Idec’s sole expense, Sangamo shall provide any Materials
reasonably requested by Biogen Idec to perform such activities.

6.2 Grant by Biogen Idec.

(a) Subject to the terms and conditions of this Agreement, Biogen Idec hereby
grants to Sangamo a royalty-free, non-exclusive license, with the right to grant
sublicenses only to permitted Subcontractors under Section 2.6, under all Biogen
Idec Patents and all Know-How Controlled by Biogen Idec and its Affiliates as of
the Effective Date or that come into the Control of Biogen Idec and its
Affiliates during the Research Term solely as necessary to perform the
activities to be performed by or on behalf of Sangamo under each Research
Program during the applicable Research Term.

 

45



--------------------------------------------------------------------------------

(b) Biogen Idec hereby grants to Sangamo a non-exclusive, worldwide,
royalty-free, fully-paid, perpetual, irrevocable license, with the right to
grant sublicenses through multiple tiers, to practice any Know-How made by or on
behalf of Biogen Idec or its Affiliates under this Agreement that is an
enhancement, modification or improvement to any Licensed Technology, and any
Patent Rights claiming any such Know-How, in connection with any programs,
products or services that are related to or use (i) the Core Technology, if such
Know-How was made in the course of activities involving Zinc Finger Protein(s)
and (ii) Sangamo’s DNA-binding technology, if such Know-How was made in the
course of activities involving TALE Protein(s) or CRISPR/Cas system(s),
excluding during the Term any such use that is within the scope of the license
granted to Biogen Idec in Section 6.1(a) or that is prohibited during the Term
or thereafter pursuant to Section 6.3. On a Calendar Quarter basis, Biogen Idec
shall notify Sangamo of all such material Know-How and Patent Rights not
previously disclosed to Sangamo, through the JSC or directly to Sangamo after
the JSC ceases to exist.

6.3 Exclusivity.

(a) Collaboration Composition of Matter. During the Term, neither Sangamo nor
any of its Affiliates shall work independently of this Agreement for itself or
any Affiliate or Third Party (including the grant of any license, option or
other right to any Third Party) with respect to the discovery, research,
development, registration, manufacture or commercialization of any Collaboration
Composition of Matter for any purpose.

(b) Certain DNA-Binding Molecules. During the Term, neither Sangamo nor any of
its Affiliates shall grant rights to any Third Party to any DNA-Binding Molecule
described in clause (a) of the definition of Collaboration Composition of
Matter, without applying the last paragraph of such clause and by substituting
the “Specifically Binds” requirement (in both the definition of Collaboration
Composition of Matter and DNA-Binding Molecule) for [***], that Sangamo
reasonably determines, prior to the Effective Date, in the course of performing
work pursuant to a Research and Development Plan or pursuant to Section 2.12,
[***].

(c) Competing Program. Notwithstanding Section 6.3(a), if during the Term
Sangamo acquires a Third Party or a portion of the business of a Third Party
(whether by merger, stock purchase or purchase of assets) that is, prior to such
acquisition, engaged in researching, developing or commercializing a
Collaboration Composition of Matter for the diagnosis, treatment or prevention
of beta thalassemia or sickle cell disease (a “Competing Program”), Sangamo
shall use Commercially Reasonable Efforts to divest such Competing Program
promptly following the closing of such acquisition, and in any event shall
complete such divestment within one (1) year after the closing of such
acquisition; provided that such time period shall be extended, and Sangamo shall
not be in breach of this Section 6.3(c), if at the expiration thereof (and any
extensions thereto) Sangamo provides competent evidence of reasonable ongoing
efforts to divest such Competing Program; further provided that Sangamo shall
cease all research, development and commercialization activities with respect to
such Competing Program if Sangamo has not completed such divestment within
eighteen (18) months after the closing of such acquisition (it being understood
that Sangamo may thereafter continue its efforts to divest such asset). In
addition, in the event of a Change of Control of Sangamo

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

46



--------------------------------------------------------------------------------

during the Term, the obligations of Sangamo under this Section 6.3(c) shall not
apply to any Collaboration Composition of Matter that (1) is owned or controlled
by a Third Party described in the definition of “Change of Control” or its
Affiliates prior to or as of the closing of such Change of Control or
(2) becomes owned or controlled by such Third Party or its Affiliates after the
closing of such Change of Control if such Collaboration Composition of Matter is
not developed using any Know-How, and is not covered by any Patent Rights, that
were controlled by Sangamo prior to the closing of the Change of Control.

(d) Competing Business Combination. Notwithstanding Section 6.3(a) and in
addition to the applicable effects of Section 6.3(c), if any, if during the Term
Sangamo or any of its Affiliates merges or consolidates with, or otherwise is
acquired by or acquires, a Third Party or a portion of the business of a Third
Party wherein the business that is acquired by or that acquires Sangamo or any
of its Affiliates includes a product or rights to a product in a Phase II
Clinical Trial or a Pivotal Clinical Trial or that is being commercialized in
any of the foregoing cases for the [***], Sangamo and the acquirer or acquired
party, as applicable, a “Competing Business Combination”), then upon the closing
of such acquisition:

(i) The Co-Promotion Option or Co-Promotion Agreement shall terminate pursuant
to the terms of Section 4.5(d), as applicable.

(ii) Biogen Idec’s obligations under Sections 4.3(b) and 4.4(c) shall terminate.

(iii) Biogen Idec’s shall assume the activities under the BT Development Plan
and SCD Development Plan pursuant to Section 2.13(c).

(iv) The JSC shall cease to exist pursuant to Section 3.5.

In addition, if during the Term Sangamo or any of its Affiliates merges or
consolidates with, or otherwise is acquired by or acquires, a Third Party or a
portion of the business of a Third Party wherein the business that is acquired
by or that acquires Sangamo or any of its Affiliates includes a product or
rights to a product [***] or that is being [***], then upon the closing of such
acquisition, Biogen Idec’s obligations under Sections 4.3(b) and 4.4(c) with
respect to such Licensed Product shall terminate.

(e) [***] Compositions of Matter.

(i) If prior to or during the Term Sangamo or an Affiliate thereof is engaged in
preclinically or clinically developing or commercializing an [***] Composition
of Matter for the purpose of diagnosing, treating or preventing beta thalassemia
or sickle cell disease (a “Competing [***] Program”), Sangamo or its Affiliate,
as applicable, shall immediately cease all activities with respect to such
Competing [***] Program. For clarity, Sangamo and its Affiliates may continue
activities with respect to [***] Compositions of Matter so long as such
activities are directed toward indications other than beta thalassemia or sickle
cell disease and Sangamo shall provide Biogen Idec written updates of such
activities on a semiannual basis during each calendar year of the Term (such
semiannual updates, the “[***]

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

47



--------------------------------------------------------------------------------

Updates”), except to the extent Sangamo is restricted from providing such [***]
Updates by confidentiality obligations to Third Parties. With respect to any
agreement that Sangamo enters into after the Execution Date, Sangamo shall use
reasonable efforts to ensure that Sangamo is not restricted from providing to
Biogen Idec any [***] Updates.

(ii) Without limiting Section 6.3(e)(iii), any agreement that Sangamo enters
into after the Effective Date that incorporates, uses or is otherwise related to
[***] Compositions of Matter (including any collaboration, license, sponsored
research or contract manufacturing agreement, or any agreement with a transplant
center, cell bank or other service provider) shall contain a provision that
prohibits the other party to such agreement from engaging in a Competing [***]
Program.

(iii) If at any time during the Term, Sangamo seeks to grant any rights to a
Competing [***] Program in the Territory, Sangamo shall provide Biogen Idec with
written notice thereof, which notice shall identify the applicable countries of
the Territory to which the applicable grant of rights would apply, together with
such information and data in Sangamo’s control that would be reasonably useful
for Biogen Idec to determine whether to exercise its right under this
Section 6.3(e)(iii) (the “[***] ROFN Notice”). Biogen Idec shall then have a
right of first negotiation on the terms and conditions set forth in this
Section 6.3(e)(iii). In the event Biogen Idec wishes to exercise its right of
first negotiation with respect to such Competing [***] Program identified in the
applicable [***] ROFN Notice, it shall do so in writing (the “[***] ROFN
Exercise Notice”) no later than [***] after Biogen Idec’s receipt of the
applicable [***] ROFN Notice (the “[***] ROFN Exercise Period”). Upon Sangamo’s
receipt of the applicable [***] ROFN Exercise Notice, Sangamo and Biogen Idec
shall negotiate in good faith to attempt to reach agreement on the terms of a
development and commercialization agreement for the Competing [***] Program in
the applicable countries of the Territory similar to the terms of this
Agreement. If (A) the Parties do not enter into such development and
commercialization agreement within [***] of Sangamo’s receipt of the applicable
[***] ROFN Exercise Notice, (B) Biogen Idec fails to respond during the
applicable [***] ROFN Exercise Period or (C) Biogen Idec notifies Sangamo that
it elects not to exercise such negotiation right, Sangamo shall be free to seek
to enter into an agreement granting rights to a Competing [***] Program in the
countries in the Territory identified in the applicable [***] ROFN Notice with a
Third Party; provided that in the event Sangamo does not enter into such an
agreement within [***] from (x) in the case of clause (A), expiration of such
[***] period or (y) in the case of clauses (B) and (C), expiration of the [***]
ROFN Exercise Period (or the earlier delivery of notice by Biogen Idec to
Sangamo that it elects not to exercise such negotiation right), Sangamo shall
thereafter be obligated to provide to Biogen Idec an [***] ROFN Notice and
otherwise comply with this Section 6.3(e)(iii).

(f) Useful Hemoglobinopathy Genes.

(i) During the period beginning on the Effective Date and ending on the earlier
of (A) the [***] of the Effective Date and (B) the termination of this Agreement
under Section 14.5, 14.6 or 14.7 or under Section 14.4 for Biogen Idec’s
material breach, or [***] after the termination of this Agreement under
Section 14.4 for Sangamo’s material breach, Sangamo shall not enter into any
agreement with a Third Party commercial entity under which Sangamo

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

48



--------------------------------------------------------------------------------

grants rights under the Core Technology with respect to a particular Gene to
clinically develop or commercialize a product for the treatment or prevention of
sickle cell disease or beta thalassemia in the Territory where Sangamo
reasonably believed at the time of entering into such agreement that employing
the Core Technology in connection with such Gene would be useful for the
treatment or prevention of such indications. The prohibition described in the
preceding sentence shall not prevent Sangamo from performing internal
pre-clinical research using such Gene, engaging commercial entities to conduct
research and pre-clinical development activities on Sangamo’s behalf or
collaborating with non-commercial partners with respect to such Gene, in each
case with respect to a product for the treatment or prevention of sickle cell
disease or beta thalassemia; provided that such non-commercial partners shall be
subject to the same restrictions as Sangamo in the preceding sentence with
regards to entering into agreements with Third Party commercial entities
granting rights under the Core Technology to commercialize any such products.

(ii) During the Target ROFN Term, if Sangamo (1) reasonably believes that
employing the Core Technology with a certain Gene would be useful for the
treatment or prevention of sickle cell disease or beta thalassemia and (2) seeks
to grant rights related to such Gene and the Core Technology to clinically
develop or commercialize a product for the treatment or prevention of sickle
cell disease or beta thalassemia in the Territory, then Sangamo shall provide
Biogen Idec with written notice thereof, which notice shall identify the
applicable countries of the Territory to which the applicable grant of rights
would apply, together with such information and data in Sangamo’s control that
would be reasonably useful for Biogen Idec to determine whether to exercise its
right under this Section 6.3(f)(ii) (the “Target ROFN Notice”). Biogen Idec
shall then have a right of first negotiation on the terms and conditions set
forth in this Section 6.3(f)(ii). In the event Biogen Idec wishes to exercise
its right of first negotiation with respect to such Gene identified in the
applicable Target ROFN Notice, it shall do so in writing (the “Target ROFN
Exercise Notice”) no later than [***] after Biogen Idec’s receipt of the
applicable Target ROFN Notice (the “Target ROFN Exercise Period”). Upon
Sangamo’s receipt of the applicable Target ROFN Exercise Notice, Sangamo and
Biogen Idec shall negotiate in good faith to attempt to reach agreement on the
terms of a development and commercialization agreement for the Gene in the
applicable countries of the Territory similar to the terms of this Agreement. If
(A) the Parties do not enter into such agreement within [***] of Sangamo’s
receipt of the applicable Target ROFN Exercise Notice, (B) Biogen Idec fails to
respond during the applicable Target ROFN Exercise Period or (C) Biogen Idec
notifies Sangamo that it elects not to exercise such negotiation right, Sangamo
shall be free to seek to enter into an agreement granting rights to the
applicable Gene in the countries in the Territory identified in the Target ROFN
Notice with a Third Party; provided that in the event Sangamo does not enter
into such an agreement within [***] from (x) in the case of clause (A),
expiration of such [***] period or (y) in the case of clauses (B) and (C),
expiration of the Target ROFN Exercise Period (or the earlier delivery of notice
by Biogen Idec to Sangamo that it elects not to exercise such negotiation
right), Sangamo shall thereafter be obligated to, prior to entering into any
such agreement, resubmit the Target ROFN Notice and enter into good faith
negotiations with Biogen Idec regarding such rights as specified above in this
Section 6.3(f)(ii) at Biogen Idec’s request.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

49



--------------------------------------------------------------------------------

(g) Certain Existing Licenses and Materials Supply. Biogen Idec acknowledges
that Sangamo, prior to the Execution Date, (i) entered into agreements pursuant
to which it granted licenses to Third Parties with respect to [***] of the Core
Technology and other DNA-binding technologies and that notwithstanding anything
to the contrary in this Section 6.3, such licenses are not prohibited by this
Section 6.3, and (ii) has provided Zinc Finger Proteins that Specifically Bind
Gene Targets to certain researchers as described on Schedule 6.3(g), whose
activities with such materials may continue during the Term, and that
notwithstanding anything to the contrary in this Section 6.3, such activities
are not prohibited by this Section 6.3.

6.4 No Implied Rights. Except as expressly provided in this Agreement, neither
Party shall be deemed by estoppel, implication or otherwise to have granted the
other Party any license or other right with respect to any intellectual property
of such Party.

6.5 Negative Covenant. Each Party covenants that it will not knowingly use or
practice any of the other Party’s intellectual property rights licensed to it
under this Article 6 except for the purposes expressly permitted in the
applicable license grant.

6.6 Third Party Licenses. The licenses granted to Biogen Idec in Section 6.1(a)
include sublicenses under Licensed Technology licensed to Sangamo pursuant to
Third Party Licenses, which sublicenses are subject to the terms set forth on
Schedule 6.6(a), which terms Biogen Idec hereby acknowledges. Schedule 6.6(b)
sets forth those obligations under the Third Party Licenses that are obligations
of Biogen Idec under this Agreement. Biogen Idec acknowledges that certain of
the licenses granted to Sangamo under Third Party Licenses are non-exclusive,
and that Biogen Idec’s licenses with respect to the relevant Licensed Technology
are exclusive only with respect to Sangamo, and not with respect to its
licensor. Sangamo shall promptly provide to Biogen Idec copies of any notices
required to be given to any Third Party licensors (a) of Existing Third Party
Licenses, on account of the execution of this Agreement (or any other sublicense
executed under this Agreement), (b) of Third Party Licenses entered into after
the Effective Date, on account of the grant of a sublicense to Biogen Idec, and
(c) of any Third Party License that is terminated during the Term, wherein such
notice would be required upon such termination to effect the applicable
sublicensee survival provision with respect to Biogen Idec’s rights under this
Agreement. Sangamo agrees that it shall not provide a copy of this Agreement to
any Third Party licensor except to the extent otherwise required under the
applicable Third Party License. Prior to providing any such copies, Sangamo
shall, (1) unless otherwise required under the applicable Third Party License,
redact the terms of this Agreement to the extent not pertinent to an
understanding of a Party’s obligations or benefits under this Agreement or a
verification of compliance with the applicable Third Party License; (2) provide
Biogen Idec a proposed redacted version of this Agreement within a reasonable
amount of time to permit Biogen Idec to review and comment thereon, and consider
in good faith and take into account and implement Biogen Idec’s reasonable
comments with respect to any such proposed redactions; and (3) provide to Biogen
Idec a copy of the Agreement provided to the applicable Third Party licensor.
Promptly following the Effective Date, Sangamo shall use reasonable efforts to
seek to amend to the MIT Agreement and the Utah Agreement to conform the
existing indemnification, insurance and mediation/arbitration provisions in such
agreements to Biogen Idec’s standard terms for such provisions set forth on
Schedule 6.6(c). If any such proposed

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

50



--------------------------------------------------------------------------------

amendment would include additional payments to the licensor in connection with
entering into such amendment, Sangamo shall disclose to Biogen Idec the
additional payment terms associated with such amendment, and upon Biogen Idec’s
written agreement, Sangamo shall enter into such amendment. Biogen Idec shall be
solely responsible for the [***] of aggregate payments incurred by Sangamo and
owed to the licensors in connection with entering into such amendments, and the
Parties shall share equally all such amounts in excess of [***]. Biogen Idec
shall pay all amounts it owes to Sangamo under the preceding sentence within
forty-five (45) days after receipt of invoice therefor.

7 REPRESENTATIONS AND WARRANTIES

7.1 Mutual Representations. Each Party represents and warrants to the other
Party as follows as of the Execution Date and the Effective Date:

(a) Organization. Such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.

(b) Authorization and Enforcement of Obligations. Such Party: (i) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder, (ii) has the requisite resources and
expertise to perform its obligations hereunder and (iii) has taken all requisite
action on its part to authorize the execution and delivery of this Agreement and
the performance of its obligations hereunder. This Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
binding obligation, enforceable against such Party in accordance with its terms.

(c) Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other persons or entities required to be obtained
by such Party in connection with the execution and delivery of this Agreement
have been obtained.

(d) No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder: (i) do not conflict with or
violate any requirement of applicable laws, regulations or orders of
governmental bodies, (ii) do not conflict with, or constitute a breach or
default under, any contractual obligation of such Party, and (iii) do not
conflict with or result in a breach of any provision of the organizational
documents of such Party.

7.2 Additional Sangamo Representations. Sangamo further represents and warrants
to Biogen Idec as of the Execution Date and the Effective Date, and with respect
to Sections 7.2(a), 7.2(f) and 7.2(h)(ii), covenants during the Term as follows;
provided that, Sangamo may (1) supplement any schedule referred to in this
Section 7.2 or (2) add one or more new schedules to this Section 7.2 with
respect to the applicable representation and warranty made as of the Effective
Date in each case ((1) and (2)) within three (3) days following the HSR
Clearance Date, but any such supplement or new schedule may only contain
information arising after the Execution Date and may not correct, modify or
delete any information set forth in any such schedule on the Execution Date:

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

51



--------------------------------------------------------------------------------

(a) No Conflicts. Sangamo has not granted, and will not grant during the Term,
any rights that are inconsistent with the rights granted to Biogen Idec herein.
Neither Sangamo nor its Affiliates has entered into any agreement, arrangement
or understanding with any Third Party that is inconsistent with the provisions
of this Agreement. Sangamo has the right to grant the license granted in
Section 6.1(a).

(b) Litigation. Except as set forth in Schedule 7.2(b), there are no actions,
suits, proceedings or investigations pending or, to its knowledge, threatened
against Sangamo before any court, government or regulatory body, agency,
commission, official or any arbitrator that are reasonably expected to have an
adverse effect on Sangamo’s ability to consummate the transactions contemplated
hereby.

(c) Sangamo Intellectual Property. Schedule 1.89 is a true, complete and
accurate listing by owner, all inventor(s) with respect to any unpublished
pending patent applications and first inventor only with respect to any
published patent applications or issued patents, serial number, filing date,
country, and status of all of the Licensed Patents. Except as set forth in
Schedule 7.2(c), Sangamo owns, is the licensee in good standing of, or Controls
all Licensed Technology. Except as set forth in Schedule 7.2(c), (i) there is no
fact or circumstance known to Sangamo that would cause Sangamo to reasonably
conclude that any of the issued patents in the Licensed Patents is invalid or
unenforceable, (ii) the inventorship of each Licensed Patent owned by Sangamo
and, to Sangamo’s knowledge, of each Licensed Patent licensed to Sangamo, is
properly identified on each patent, (iii) all official fees, maintenance fees
and annuities for the Licensed Patents owned by Sangamo and, to Sangamo’s
knowledge, for the Licensed Patents licensed to Sangamo, have been paid and all
administrative procedures with governmental agencies have been completed for the
Licensed Patents owned by Sangamo and, to Sangamo’s knowledge, for the Licensed
Patents licensed to Sangamo, such that the Licensed Patents owned by Sangamo
and, to Sangamo’s knowledge, the Licensed Patents licensed to Sangamo are
subsisting and in good standing, (iv) Sangamo, including its employees and
agents, has complied with its U.S. PTO duty of disclosure respecting the
prosecution of all of the Licensed Patents, and, to Sangamo’s knowledge, the
licensors of the Existing Third Party Licenses, including their employees and
agents, have complied with the U.S. PTO duty of disclosure respecting the
prosecution of the applicable Licensed Patents and (v) none of the Licensed
Patents owned by Sangamo, and to Sangamo’s knowledge none of the Licensed
Patents licensed to Sangamo, is currently involved in any interference, reissue,
re-examination, cancellation or opposition proceeding and neither Sangamo, nor
any of its Affiliates, has received any written notice from any person of such
actual or threatened proceeding, (vi) Sangamo has not done or omitted to do
anything which may cause the Licensed Patents in existence as of the Execution
Date and the Effective Date to lapse prematurely, (vii) Sangamo has not received
notice that any of the Licensed Patents is the subject of a compulsory license,
and (viii) Sangamo has disclosed to Biogen Idec all information of which it is
aware or which is in its possession or control that is material to the novelty
or validity of the Licensed Patents in existence as of the Execution Date and
the Effective Date and any challenges thereto.

 

52



--------------------------------------------------------------------------------

(d) Third Party Intellectual Property. Sangamo is not aware of, or,
alternatively, has described in Schedule 7.2(d), any Patent Right or other
intellectual property rights of any Third Party that could materially adversely
affect Sangamo’s ability to consummate the transactions contemplated hereby with
respect to (1) the experiments contemplated in the BT Development Plan set forth
in Exhibit A, (2) the Core Technology or (3) Zinc Finger Proteins that
Specifically Bind a Gene Target (collectively, the “Initial Subject Matter”). If
after the Effective Date, Biogen Idec notifies Sangamo that it is interested in
amending a Research and Development Plan to research or develop a TALE Protein
or CRISPR/Cas system that Specifically Binds a Gene Target, then at Biogen
Idec’s request, Sangamo shall disclose to Biogen Idec all Patent Rights and
other intellectual property rights of any Third Party of which Sangamo is then
aware that could materially adversely affect Sangamo’s ability to perform such
amended Research and Development Plan to TALE Proteins or CRISPR/Cas systems,
respectively, that Specifically Bind a Gene Target. Sangamo’s disclosure
pursuant to the preceding sentence shall (x) constitute a representation of
Sangamo under this Agreement as of the date of such disclosure and (y) be deemed
incorporated herein by reference and a part of this Agreement. To Sangamo’s
knowledge, except as identified in Schedule 7.2(d), (i) the exercise of Biogen
Idec’s rights granted under and contemplated by this Agreement with respect to
the Initial Subject Matter will not infringe or conflict with any Third Party
intellectual property rights and will not result in any obligation by Biogen
Idec to any Third Party, and (ii) there are no pending Third Party patent
applications which, if issued with the currently pending or published claims,
would materially adversely affect the right of Biogen Idec to practice the
Licensed Technology as contemplated by this Agreement with respect to the
Initial Subject Matter. Sangamo has disclosed to Biogen Idec all information of
which it is aware or which is in its possession or control that is material to
evaluating any Third Party intellectual property rights which might be an
obstacle to Biogen Idec’s commercialization of the Licensed Technology to the
extent related to the Initial Subject Matter. Sangamo agrees to promptly notify
Biogen Idec in writing in the event that Sangamo becomes aware of any patent,
trade secret or other right of the nature referred to in this Section 7.2(d).
For the avoidance of doubt, a disclosure of any item or other matter in Schedule
7.2(d) is not an admission or indication that such item or other matter is
required to be disclosed, or an admission of any current or potential obligation
or liability to any Third Party or of any actual or potential breach or
violation of any law or regulation.

(e) Third Party Infringement. So far as Sangamo is aware, except as set forth in
Schedule 7.2(e), no Third Party is infringing or has infringed any of the
Licensed Patents or has misappropriated any of the Licensed Know-How.

(f) Third Party Licenses. The Existing Third Party Licenses are in full force
and effect as modified or amended prior to the Execution Date and Sangamo has
provided to Biogen Idec complete and accurate copies of all such Existing Third
Party Licenses. Neither Sangamo nor, to Sangamo’s knowledge, any Third Party
licensor is in default with respect to a material obligation under, and neither
such party has claimed or, to Sangamo’s knowledge, has grounds upon which to
claim that the other party is in default with respect to a material obligation
under, any Existing Third Party License. Except as identified in Schedule
7.2(f), Sangamo does not Control any other Third Party intellectual property
necessary for Biogen Idec to practice the licenses granted under this Agreement.
Sangamo shall, during the Term and with respect to each Third Party License
(i) maintain in full force and effect such Third Party License; (ii) promptly
provide Biogen Idec with a party’s notice of any default under such Third Party
License; (iii) to the extent within Sangamo’s reasonable control, not take any
action, fail to take any action or allow any event to occur that would give the
respective Third Party licensor the right to terminate such Third Party License,
without the written consent of Biogen Idec; (iv) not

 

53



--------------------------------------------------------------------------------

amend or modify such Third Party License in a manner that will adversely affect
Biogen Idec’s rights under this Agreement, without Biogen Idec’s prior written
consent; (v) not exercise any right to itself terminate or waive any material
right under, which waiver would adversely affect Biogen Idec’s rights under this
Agreement, such Third Party License without the prior written consent of Biogen
Idec; and (vi) to the extent practicable, notify Biogen Idec prior to any
termination of such Third Party License. In addition, Sangamo shall promptly
provide Biogen Idec with a copy of any amendments to Third Party Licenses made
after the Execution Date. Except as identified in Schedule 1.49(b), no Third
Party has granted Sangamo a license to Patent Rights or Know-How that are not
Controlled by Sangamo or its Affiliates but that would, if Controlled by Sangamo
or its Affiliates, be within the definition of Licensed Technology (other than
reagent or label licenses obtained in connection with purchases of reagents or
supplies).

(g) Other Encumbrances. (i) No order has been made, no petition has been
presented, no board meeting has been convened to consider a resolution, and no
resolution has been passed, for the winding up or dissolution of Sangamo;
(ii) no agreement or arrangement with creditors for an assignment of Sangamo’s
intellectual property assets for the benefit of creditors exists or has been
proposed in respect of the Licensed Patents or Licensed Know-How; and (iii) no
event has occurred causing, or which upon instruction or notice by any Third
Party may cause, any security interest to be perfected in the Licensed Patents
or Licensed Know-How.

(h) Disclosure.

(i) Sangamo, to its knowledge, has disclosed to Biogen Idec:

(A) (1) true, complete and accurate copies of all information in Sangamo’s
possession or Control (other than information concerning any Patent Rights or
other intellectual property rights of any Third Party) that is related to the
Core Technology, DNA-Binding Molecules that are or include Zinc Finger Proteins
or the Collaboration Compositions of Matter existing on the Execution Date and
the Effective Date, and that is material to the subject matter of this
Agreement, including true, complete and accurate copies of all material data
related thereto and (2) true, complete and accurate copies of all such
information that Biogen Idec has requested in writing in connection with its
decision whether to enter into this Agreement; provided that if after the
Effective Date, Biogen Idec notifies Sangamo that it is interested in amending a
Research and Development Plan to research or develop a TALE Protein or
CRISPR/Cas system that Specifically Binds a Gene Target, then at Biogen Idec’s
request, Sangamo shall disclose to Biogen Idec true, complete and accurate
copies of all information in Sangamo’s possession or Control (other than
information concerning any Patent Rights or other intellectual property rights
of any Third Party) that is related to DNA-Binding Molecules that are or include
TALE Proteins or CRISPR/Cas systems, respectively, and that is material to the
subject matter of this Agreement, including true, complete and accurate copies
of all material data related thereto, and Sangamo’s disclosure pursuant to the
preceding clause shall (x) constitute a representation of Sangamo under this
Agreement as of the date of such disclosure and (y) be deemed incorporated
herein by reference and a part of this Agreement;

 

54



--------------------------------------------------------------------------------

(B) all Genes or portions thereof recognized by Sangamo as candidates for
modification for the purpose of treating or preventing sickle cell disease or
beta thalassemia; and

(C) true, complete and accurate copies of the sequence of all DNA-Binding
Molecules Controlled by Sangamo that, in Sangamo’s reasonable opinion,
Specifically Bind to any of the Gene Targets.

With respect to this Section 7.2(h)(i) only, Sangamo’s knowledge shall mean the
actual knowledge (each such Person having made reasonable internal inquiry of
the Sangamo personnel who report to such Person) of [***] or, if any such
Person’s employment by Sangamo ends between the Execution Date and the Effective
Date, any other Person who is appointed to fill such Person’s position prior to
the Effective Date.

No representation or warranty of Sangamo contained in this Agreement and no
information made available to Biogen by Sangamo described in this
Section 7.2(h)(i) contains any untrue statement of material fact or, omits to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which they were made.

(ii) During the Term on a Calendar Quarter basis, Sangamo shall disclose and
make available to Biogen Idec true, complete and accurate copies of:

(A) all Licensed Know-How not previously provided to Biogen Idec under this
Section 7.2(h)(ii)(A) in order for Biogen Idec to practice the licenses granted
under this Agreement;

(B) all Licensed Patents filed since the prior disclosure under this
Section 7.2(h)(ii)(B); and

(C) all Program Data developed since the prior disclosure under this
Section 7.2(h)(ii)(C).

(i) Equipment and Supplies. There are no supplies or equipment that cost [***]
or more that are required for Sangamo to perform the activities assigned to it
under the initial BT Development Plan or practice the Core Technology, except
any such equipment and supplies (A) that Sangamo purchased, leased or otherwise
acquired prior to the Execution Date or has access to during the Term and that
is fully functional and available for Sangamo to use to fulfill its obligations
under the Research and Development Plans or (B) that are included in the initial
BT Development Plan and budget attached hereto as Exhibit A.

7.3 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE PARTIES MAKE
NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, AND PARTICULARLY THE PARTIES DISCLAIM ALL IMPLIED WARRANTIES OF TITLE,
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

55



--------------------------------------------------------------------------------

8 PAYMENTS

8.1 Upfront Payment. Within thirty (30) days after the Effective Date, Biogen
Idec shall pay to Sangamo a non-creditable, non-refundable upfront payment of
twenty million U.S. dollars ($20,000,000.00).

8.2 Ongoing Research and Development Payments.

(a) Biogen Idec shall make non-creditable, non-refundable quarterly payments to
reimburse Sangamo as specified in this Section 8.2(a) for activities conducted
by or on behalf of Sangamo under the Research and Development Plans. Sangamo
shall provide to Biogen Idec an invoice within fifteen (15) business days after
the end of each Calendar Quarter for (i) the [***] used during such Calendar
Quarter for each Research and Development Program, until the aggregate FTEs for
the applicable Research and Development Program reach the [***] for such
Research and Development Program for the calendar year in which such Calendar
Quarter occurs, provided that with respect to the BT Program, if the [***] in a
given year of the [***] of the BT Research Term is less than or exceeds the
[***] for the BT Program for such given year, where, in the case of an excess,
Sangamo notified Biogen Idec in writing of such excess prior to incurring any
such excess and Biogen Idec agreed in writing prior to Sangamo incurring any
such excess that the mechanism in this Section 8.2(a) would apply to such excess
(which agreement Biogen Idec shall not unreasonably withhold or delay), the
[***] by which budgeted amount exceeds or is less than the actual amount shall
be added to or subtracted from, respectively, the [***] for the BT Program for
the year immediately following such given year; (ii) on a BT External
Activity-by-BT External Activity basis, the actual external costs for a BT
External Activity for such Calendar Quarter, up to the budgeted amount for such
BT External Activity; and (iii) the actual external costs for the SCD Program
for such Calendar Quarter; (in each case (ii) and (iii), to the extent such
costs are not reimbursed by a Third Party), with sufficient detail reasonably
acceptable to Biogen Idec, for the activities performed during such Calendar
Quarter and external costs incurred by Sangamo during such Calendar Quarter.
Except as set forth in clause (iii) of the preceding sentence, Biogen Idec shall
have no obligation to pay Sangamo any amount that is more than the applicable
annual budget under the SCD Development Plan or the overall budget under the BT
Development Plan. Subject to any good faith disputes promptly brought to
Sangamo’s attention and for which Biogen Idec is diligently seeking resolution,
Biogen Idec shall pay such invoices within [***] of receipt of the respective
invoice. Upon completion of any BT External Activity, if the [***] Sangamo may
invoice Biogen Idec for the amount [***]. For example, if [***]. With respect to
external costs for the SCD Program, Sangamo shall promptly after becoming aware
of any overrun against the applicable approved annual budget, communicate to
Biogen Idec any such overrun.

(b) Biogen Idec acknowledges that the [***] includes anticipated funding of
external costs incurred by Sangamo under the BT Program. To the extent that
Sangamo [***] under the [***], then notwithstanding Section 2.7 to the contrary,
Sangamo shall be [***] by Sangamo under the BT Development Plan that Sangamo
anticipated to be paid under the [***] but that are [***] under the [***].

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

56



--------------------------------------------------------------------------------

8.3 Milestone Payments. Biogen Idec will make the following non-refundable,
non-creditable payments (“Milestone Payments”) to Sangamo within [***] after the
first occurrence of each of the following events by Sangamo or by Biogen Idec or
its Affiliates or Sublicensees (“Milestone Events”); provided that any [***] not
previously paid shall be reduced by [***] in the event of a Milestone Reduction
Event; further provided that (x) if Biogen Idec pays Sangamo [***] for the
Pivotal Clinical Trial SCD Milestone Payment because Biogen Idec did not conduct
a Phase II Clinical Trial for the applicable Licensed Product, then [***] Phase
II SCD Milestone Payment shall be due and (y) if Biogen Idec pays Sangamo [***]
for the Pivotal Clinical Trial BT Milestone Payment because Biogen Idec did not
conduct a Phase II Clinical Trial for the applicable Licensed Product, then
[***] Phase II BT Milestone Payment shall be due. Each Milestone Payment for the
specified patient population shall be made one time only, even if a Milestone
Event is initially achieved with a Licensed Product created using one
Collaboration Composition of Matter and subsequently achieved with a Licensed
Product created using a different Collaboration Composition of Matter.

(a) Development Milestones.

 

             

Milestone Payment (for the Specified Patient Population)

 

Row

 

Milestone Event

  

Sickle Cell Disease

  

Beta Thalassemia

   Other  

1

 

[***]

      $7.5 million      

2

 

[***]

            $7.5 million   

3

 

[***]

      [***]       [***]   

4

 

[***]

      [***]       [***]      [***]   

5

 

[***]

      [***]       [***]      [***]   

6

 

[***]

     

[***]

[***]

      [***]      [***]   

7

 

[***]

         [***]    [***]      [***]   

8

 

[***]

         [***]    [***]      [***]   

9

 

[***]

   [***]       [***]    [***]      [***]         [***]    [***]    [***]   
[***]      [***]         [***]    [***]    [***]    [***]      [***]   

10

 

[***]

      [***]    [***]    [***]      [***]   

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

57



--------------------------------------------------------------------------------

(i) Phase I Clinical Trial Optimization or Expansion to Phase II Clinical Trial.
If the First in Human Trial or the first Phase I Clinical Trial of a Licensed
Product from the SCD Program, as applicable, is subsequently optimized or
expanded and thereby becomes a Phase II Clinical Trial because such trial meets
the applicable Phase II Milestone Criteria, then Biogen Idec will pay the
Milestone Payment for a Phase II Clinical Trial for such patient population
within thirty (30) days after the first subject is dosed under the optimized or
expanded protocol for such clinical trial, after having already paid the Phase I
Clinical Trial Milestone Payment for such clinical trial.

(ii) Simultaneous Payment of Prior Milestone Payments and NDA/BLA/MAA Acceptance
Milestone Payments. If a Pivotal Clinical Trial Milestone Payment, or any
preceding Milestone Payment, has not been paid for a particular patient
population by the time that the NDA, BLA, MAA or Japanese NDA acceptance
Milestone Event is achieved for such patient population, then all unpaid earlier
Milestone Payments for such patient population will be due on the due date for
payment of the Milestone Payment for acceptance of the NDA, BLA, MAA or Japanese
NDA for such patient population, whichever is first achieved, and will be paid
in addition to such Milestone Payment.

(b) Sales Milestones.

 

Milestone Event

   Milestone Payment [***]    [***] [***]    [***]

Such payments will be due within forty-five (45) days after the Calendar Quarter
in which the Milestone Event occurs. If both such Milestone Events are achieved
in the same year, both Milestone Payments shall be payable for such year.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

58



--------------------------------------------------------------------------------

8.4 Earned Royalties.

(a) Earned Royalties. On a Licensed Product-by-Licensed Product basis, Biogen
Idec shall pay Sangamo incremental royalties on Net Sales of Licensed Products
calculated as the following percentages of the applicable portion of annual Net
Sales of each Licensed Product (the “Earned Royalties”).

 

Annual Net Sales of a Licensed Product

   Royalty Rate

[***]

  

[***]

  

[***]

  

For example, for annual Net Sales of a particular Licensed Product of $[***],
the total Earned Royalty would be calculated as follows:

[***]

(i) No Valid Claim Reduction. On a country-by-country basis, Net Sales of a
Licensed Product in a country shall be reduced by [***] at any time when there
is no Valid Claim included in the Licensed Patents in such country that covers
the manufacture, use or sale of such Licensed Product or any Collaboration
Composition of Matter that is incorporated or used in the manufacture or
processing of such Licensed Product, but only if at such time
Section 8.4(a)(ii)[***].

(ii) Generic Product Reduction. Net Sales of a Licensed Product in a country
shall be reduced by [***] if, following the first sale of a Generic Product with
respect to such Licensed Product in such country, the Net Sales in such country
of such Licensed Product in any Calendar Quarter are [***] of the average Net
Sales of such Licensed Product in such country averaged over the [***] Calendar
Quarters immediately prior to the first sale of such Generic Product in such
country. If such reduction takes effect, it will apply for each Calendar Quarter
thereafter in which the Net Sales of such Licensed Product in such country
remain [***] of the average Net Sales of such Licensed Product in such country
averaged over the [***] Calendar Quarters immediately prior to the first sale of
such Generic Product in such country; provided that such reduction to Net Sales
of such Licensed Product in such country shall become permanent beginning on the
first Calendar Quarter after such reduction has been in effect for the
immediately preceding [***] consecutive Calendar Quarters; further provided that
the terms of this Section 8.4(a)(ii) shall not apply to reduce Net Sales of a
Licensed Product in a country if such Net Sales have already been reduced
pursuant to terms of Section 8.4(a)(i).

(iii) Third Party License Payments. Notwithstanding anything in this Agreement
to the contrary, if any royalties are due by Sangamo to Third Parties under any
Third Party License or under the [***] Agreement on account of Biogen Idec’s or
its Affiliates’, Sublicensees’ or distributors’ sale of a Licensed Product in a
country in which the royalty reductions in Sections 8.4(a)(i) and 8.4(a)(ii)
apply, the amount paid by Biogen Idec after any such reductions shall not be
less than the aggregate royalty amounts due under the Third Party Licenses and
under the [***] Agreement on account of such Net Sales.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

59



--------------------------------------------------------------------------------

(iv) Third Party License Payment Reduction. Biogen Idec shall have the offset
rights set forth in Section 8.6.

(b) Extended Royalty Term. Following expiration of the Royalty Term for any
Licensed Product in any country, [***] to Sangamo with respect to Net Sales of
such Licensed Product in such country and thereafter the licenses granted to
Biogen Idec hereunder with respect to such Licensed Product in such country
shall be [***], exclusive, irrevocable and [***]; provided, however, that if
after the expiration of the Royalty Term for a Licensed Product in a country,
any payments are due by Sangamo to Third Parties under the Third Party Licenses
on account of Biogen Idec’s or its Affiliates’ or Sublicensees’ development or
sale of a Licensed Product in a country after the expiration of the Royalty Term
for such Licensed Product in such country, Biogen Idec shall pay to Sangamo such
amounts due to such Third Parties under any such Third Party License, and the
sublicense with respect to the applicable Licensed Technology shall be [***],
exclusive, irrevocable and [***] only after all such payment obligations expire.
Schedule 8.4 identifies those Existing Third Party Licenses in which Sangamo’s
payment obligations may extend beyond the Royalty Term.

(c) CIRM Royalties. In addition to the Earned Royalties, Biogen Idec shall be
solely responsible for, and shall pay when due, all payments payable to the
State of California pursuant to California Code of Regulations
Section 100608(b), as applicable to the CIRM Award, in connection with the CIRM
Award, to the extent resulting from commercialization of Licensed Products by or
on behalf of Biogen Idec or its Affiliates or Sublicensees; provided that in no
event shall Biogen Idec be responsible to pay any amounts to the State of
California or Sangamo pursuant to this Section 8.4(c) that are in excess (in the
aggregate) of the amount that Biogen Idec would have been obligated to pay to
the State of California pursuant to California Code of Regulations
Section 100608(b) as in effect on the Execution Date. In the event that Sangamo
fails to receive any amount of the anticipated funding under the CIRM Award,
Biogen Idec shall pay to Sangamo, in addition to all other payments specified in
Sections 8.3 and 8.4, all or the applicable portion of any payments that it
would have been obligated to pay to the State of California had Sangamo received
such amount; provided that in no event shall Biogen Idec be obligated to pay to
Sangamo under this Section 8.4(c) any amount in excess (in the aggregate) of the
amount that Biogen Idec would have been obligated to pay to the State of
California pursuant to California Code of Regulations Section 100608(b) if
Sangamo had received the full anticipated amount of the CIRM Award as in effect
on the Execution Date. If, at any time after the Execution Date, Sangamo has the
option to decide whether to apply Section 100608(b) of the California Code of
Regulations as in effect on the Execution Date or a subsequently amended version
of Section 100608(b) to the CIRM Award, Sangamo shall (i) notify Biogen Idec of
such option within a reasonable amount of time in advance of notifying the State
of California or CIRM of any such decision, (ii) permit Biogen Idec an
opportunity to review and comment thereon and (iii) consider in good faith any
reasonable comments made by Biogen Idec with regards to such decision; provided
that notwithstanding the foregoing in this Section 8.4(c)

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

60



--------------------------------------------------------------------------------

Biogen Idec shall be obligated to pay under this Section 8.4(c) all amounts in
excess of the amount that Biogen Idec would have been obligated to pay to the
State of California pursuant to California Code of Regulations Section 100608(b)
as in effect on the Execution Date, if such excess results from a decision under
this sentence and Biogen Idec agrees to such decision in writing in advance of
Sangamo’s election.

8.5 Payment of Earned Royalties. Earned Royalties shall become due and payable
[***] following the end of the Calendar Quarter during which Net Sales first
occur, and within [***] of the end of each Calendar Quarter thereafter, for
sales during each such Calendar Quarter, provided that such sales are made prior
to the end of the Royalty Term (or any extension thereof pursuant to
Section 8.4(b)).

8.6 Payments for Third Party IP Rights.

(a) Existing Third Party Licenses. Sangamo shall be solely responsible for all
payments under Existing Third Party Licenses, except as provided in Sections
6.1(c)(vii) and 8.4(b).

(b) Other Third Party Licenses or Licenses Obtained by Biogen Idec.

(i) Third Party Core IP. To the extent that Sangamo or Biogen Idec obtains a
license to any Third Party Core IP in accordance with Section 9.4, Sangamo shall
be solely responsible for all payments under such licenses resulting from the
research, development and commercialization of Licensed Products, except as
provided in Sections 6.1(c)(vii) and 8.4(b); provided, however, that if Biogen
Idec obtained such license and Sangamo did not approve of the applicable license
agreement in writing before Biogen Idec’s execution thereof, and if Sangamo
disputes pursuant to Section 15.2 that Biogen Idec failed to use good faith
efforts to obtain commercially reasonable economic terms for such license
agreement, then until the resolution of such dispute pursuant to Section 15.2,
Sangamo shall only be obligated to reimburse Biogen Idec for payments under such
license agreement that Sangamo determines that Biogen Idec would have obtained
if Biogen Idec had used good faith efforts to obtain commercially reasonable
economic terms, and shall pay the remaining portion of the amounts due under
such license agreement into an escrow account established by the Parties for
such purpose, with the costs of the escrow being borne equally by the Parties
subject to reimbursement as provided below. Upon resolution of such dispute
pursuant to Section 15.2, the amount in such escrow account finally determined
under such dispute resolution to be the amount that would have been Biogen
Idec’s obligation to any such Third Party under such license agreement if Biogen
had used good faith efforts to obtain commercially reasonable terms (plus
interest thereon) shall be released to Biogen Idec, any remaining amounts in
such escrow account (plus interest thereon) shall be released to Sangamo, and
Sangamo shall thereafter be obligated to pay the amounts under such license
agreement determined to be the amount that would have been Biogen Idec’s
obligation to any such Third Party under such license if Biogen Idec had used
good faith efforts to obtain commercially reasonable terms. For the avoidance of
doubt, if, pursuant to the dispute resolution provisions of Section 15.2, Biogen
Idec is found to have used good faith efforts to obtain commercially reasonable
terms for any license agreement described in this Section 8.6(b)(i), then
Sangamo shall be obligated to reimburse Biogen Idec

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

61



--------------------------------------------------------------------------------

pursuant to this Section 8.6(b)(i) for all amounts that Biogen Idec is obligated
to pay to any such Third Party under any such license agreement. In the event
that Biogen Idec is found to have used good faith efforts to obtain commercially
reasonable terms as described in the immediately preceding sentence, then
Sangamo shall reimburse Biogen Idec for its share of the costs of the escrow
established pending the resolution of such dispute. In the event that Biogen
Idec is found not to have used good faith efforts to obtain commercially
reasonable terms as described above, then Biogen Idec shall reimburse Sangamo
for its share of the costs of the escrow established pending the resolution of
such dispute.

(ii) Third Party Other IP.

(A) To the extent that Biogen Idec obtains a Narrow License to any Third Party
Other IP in accordance with Section 9.4, or a license to any Third Party IP
Rights that are not Third Party Core IP, Third Party Other IP or Third Party
Product-Specific IP, Biogen Idec shall be solely responsible for all payments
under such licenses and shall be entitled to offset, against Earned Royalties
and Milestone Payments for any Licensed Product in any Calendar Quarter, [***]
of any payments that Biogen Idec makes to a Third Party for such Calendar
Quarter in consideration for a license to intellectual property that Biogen Idec
reasonably determines pursuant to Section 9.4 (x) is necessary to use,
manufacture or commercialize such Licensed Product or (y) is useful and either
(1) actually used (in the case of licensed Know-How) to use, manufacture or
commercialize such Licensed Product or (2) claims (in the case of licensed
Patent Rights) the use, manufacture of commercialization of such Licensed
Product, in each case (x) and (y) subject to Section 8.6(c).

(B) To the extent that Sangamo obtains a Narrow License to any Third Party Other
IP that is a Third Party License, Biogen Idec shall pay to Sangamo all amounts
due under such Narrow License within forty-five (45) days after the applicable
due date in such Third Party License. Biogen Idec shall be entitled to offset,
against Earned Royalties and Milestone Payments for any Licensed Product in any
Calendar Quarter, [***] of any payments that Biogen Idec makes to Sangamo for
such Calendar Quarter under this Section 8.6(b)(ii)(B) with respect to such
Licensed Product, subject to Section 8.6(c).

(iii) Third Party Product-Specific IP.

(A) To the extent that Biogen Idec obtains a license to any Third Party
Product-Specific IP, Biogen Idec shall be solely responsible for all payments
under such Third Party licenses, and shall be entitled to offset, against Earned
Royalties and Milestone Payments for any Licensed Product in any Calendar
Quarter, [***] of any payments that Biogen Idec makes under such Third Party
licenses for such Licensed Product and Calendar Quarter, subject to
Section 8.6(c).

(B) To the extent that Sangamo obtains a license to any Third Party
Product-Specific IP that is a Third Party License, Biogen Idec shall be
responsible for all payments under such Third Party Licenses and shall pay such
amounts to Sangamo within forty-five (45) days after the applicable due date in
such Third Party License, and Biogen Idec shall be entitled to offset, against
Earned Royalties and Milestone Payments for any Licensed Product in any Calendar
Quarter, [***] of any payments that Biogen Idec makes to Sangamo for such
Calendar Quarter under this Section 8.6(b)(iii)(B) with respect to such Licensed
Product, subject to Section 8.6(c).

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

62



--------------------------------------------------------------------------------

(iv) Direct License. If any Third Party License is terminated and as a result,
Biogen Idec becomes a direct licensee of such Third Party licensor, Biogen Idec
shall have the right to offset, against Earned Royalties and Milestone Payments
for any Licensed Product in any Calendar Quarter, [***] of (1) any past due
amounts and any penalties and interest thereon under Sangamo’s license that
Biogen Idec must pay and does pay to such Third Party licensor when Sangamo’s
license terminates in order for Biogen Idec to receive a direct license and
(2) any payments that Biogen Idec makes to such Third Party licensor with
respect to such Licensed Product and Calendar Quarter that had been previously
required to be paid by Sangamo hereunder.

(c) Payment Offset Floor. The aggregate amount of all offsets under this
Section 8.6 shall not reduce any payment due to Sangamo for a particular
Licensed Product (1) by more than [***] of the amount that would otherwise be
owed to Sangamo under Section 8.3 or 8.4(a), as applicable, without taking into
account any offset (other than the reductions under Sections [***]), provided
that this clause (1) of Section 8.6(c) shall not apply to any offsets that
Biogen Idec is entitled to under Sections [***] and [***] and (2) (i) if such
payment is a Milestone Payment, to an amount that is less than the aggregate
amounts due under all Third Party Licenses (excluding those amounts paid by
Biogen Idec to Sangamo pursuant to this Section 8.6 in accordance with
Section 9.4(b)) on account of the event giving rise to such Milestone Payment
and (ii) if such payment is an Earned Royalty, to an amount that is less than
the aggregate amounts due under all Third Party Licenses (excluding those
amounts paid by Biogen Idec to Sangamo pursuant to Section 8.6 in accordance
with Section 9.4(b)) and the [***] Agreement on account of the Net Sales giving
rise to such Earned Royalties. For any payments that Biogen Idec makes to any
such Third Party licensor with respect to a Licensed Product, Biogen Idec shall
have the right to carry forward as offsets against future Milestone Payments and
Earned Royalties to Sangamo with respect to such Licensed Product any portion of
the [***] of such payments that Biogen Idec has not yet applied or would have
been entitled to offset but for the foregoing decrease of offsets.

8.7 Royalty Reports.

(a) Within [***] after the end of each Calendar Quarter during the Royalty Term,
Biogen Idec shall furnish to Sangamo a written report showing in reasonably
specific detail, on a Licensed Product-by-Licensed Product and
country-by-country basis: (i) the Gross Sales of all Licensed Product sold by
Biogen Idec and its Affiliates and Sublicensees during such Calendar Quarter,
(ii) the calculation of Net Sales from Gross Sales of Licensed Product,
(iii) the withholding taxes, if any, required by law to be deducted with respect
to royalties due on such sales and (iv) the exchange rates, if any, used in
determining the amount payable to Sangamo in United States dollars.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

63



--------------------------------------------------------------------------------

(b) With respect to sales of Licensed Product invoiced in United States dollars,
all such amounts shall be expressed in United States dollars. With respect to
sales of Licensed Product invoiced in a currency other than United States
dollars, all such amounts shall be expressed both in the currency in which the
amount is invoiced and in the United States dollar equivalent. Whenever for the
purpose of calculating Net Sales, conversion from any foreign currency shall be
required, all amounts will first be calculated in the currency of sale and then
converted into United States dollars by applying the monthly average rate of
exchange calculated by using the foreign exchange rates published in Bloomberg
during the applicable month starting two (2) business days before the beginning
of such month and ending two (2) business days before the end of such month as
utilized by Biogen Idec, in accordance with U.S. GAAP, fairly applied and as
employed on a consistent basis throughout Biogen Idec’s operations.

(c) Biogen Idec shall keep complete and accurate records in sufficient detail to
enable the royalties and Milestone Payments based on Net Sales payable under
this Article 8 to be determined.

8.8 Sangamo Audit Rights.

(a) Upon fourteen (14) days advance written notice by Sangamo and not more than
once in each calendar year (except for cause), Biogen Idec, its Sublicensees and
their Affiliates shall permit an independent certified public accounting firm of
internationally recognized standing, selected by Sangamo and reasonably
acceptable to Biogen Idec, to have access during normal business hours to such
of the records of Biogen Idec and its Affiliates and Sublicensees as may be
reasonably necessary to verify the accuracy of the royalty reports and Milestone
Payments based on Net Sales hereunder for any year ending not more than
thirty-six (36) months prior to the date of such request. No year may be audited
more than once, except for cause. The accounting firm will enter a
confidentiality agreement reasonably acceptable to Biogen Idec governing the use
and disclosure of Biogen Idec’s information disclosed to such firm, and such
firm shall disclose to Sangamo only whether the reports are correct or not and
the specific details concerning any discrepancies, which information shall be
Confidential Information of Biogen Idec.

(b) Unless disputed by Biogen Idec or Sangamo in good faith, if such accounting
firm concludes that the royalties or Milestone Payments based on Net Sales paid
during the audited period were more or less than the royalties and Milestone
Payments based on

Net Sales due, Biogen Idec shall pay any additional amounts due, and Sangamo
will refund any amounts overpaid, in each case plus interest as set forth in
Section 8.11, within [***] after the date the written report of the accounting
firm so concluding is delivered to Sangamo and Biogen Idec. The written report
will be binding on the Parties absent clear error. The fees charged by such
accounting firm shall be paid by Sangamo; provided, that if the audit discloses
that the royalties and Milestone Payments payable by Biogen Idec for the
applicable period have been underpaid by more than [***] then Biogen Idec shall
pay the reasonable fees and expenses charged by such accounting firm. Sangamo
shall treat all financial information disclosed by its accounting firm pursuant
to this Section 8.8 as Confidential Information of Biogen Idec for purposes of
Article 10 of this Agreement, and shall cause its accounting firm to do the
same.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

64



--------------------------------------------------------------------------------

(c) In the event of a good faith dispute by Biogen Idec or Sangamo regarding the
result of an audit made pursuant to this Section 8.8, the Parties shall agree in
good faith on an alternative independent certified public accounting firm of
internationally recognized standing to perform a second audit. If such audit is
requested by Biogen Idec because Biogen Idec was found by the initial audit to
have underpaid and the second audit confirms that Biogen Idec underpaid, then
Biogen Idec shall bear all costs associated with the second audit. If such audit
is requested by Sangamo because Biogen Idec was found by the initial audit to
have overpaid and the second audit confirms that Biogen Idec overpaid, then
Sangamo shall bear all costs associated with the second audit. Notwithstanding
the above, in the event that the second audit confirms the findings of the first
audit, the requesting Party shall pay. No over or under payment indicated by the
initial audit shall be payable in the event of a dispute until the second audit
is complete and such second audit shall be binding on the Parties, with any
under or over payment determined thereby, plus interest as set forth in
Section 8.11, being payable within forty-five (45) days after the date the
written report of the accounting firm so concluding is delivered to Sangamo and
Biogen Idec.

8.9 Withholding Taxes

(a) Sangamo shall provide all timely and accurate information and documentation
to Biogen Idec to enable Biogen Idec to determine if any withholding taxes apply
to any payments. Biogen Idec shall make such withholding payments as required
and subtract such withholding payments from the payments due to Sangamo. Biogen
Idec shall submit appropriate proof of payment of the withholding taxes to
Sangamo within a reasonable period of time. At the request of Sangamo, Biogen
Idec shall give Sangamo such reasonable assistance, which shall include the
provision of appropriate certificates of such deductions made together with
other supporting documentation as may be required by the relevant tax authority,
to enable Sangamo to claim exemption from such withholding or other tax imposed
or obtain a repayment thereof or reduction thereof and shall upon request
provide such additional documentation from time to time as is reasonably
required to confirm the payment of tax.

(b) Notwithstanding Section 8.9(a), if Biogen Idec is required to make a payment
to Sangamo that is subject to a deduction or withholding of tax, then if such
withholding or deduction obligation arises as a result of an assignment or
sublicense by Biogen Idec, that has the effect of increasing the withholding tax
of Sangamo relative to what would be due under the existing tax status of
Sangamo as a qualified US resident for US Income Tax Treaty purposes and as the
sole beneficial owner of the license and rights under this agreement (a “Biogen
Idec Withholding Tax Action”), then the sum payable by Biogen Idec (in respect
of which such deduction or withholding is required to be made) shall be
increased to the extent necessary to ensure that Sangamo receives a sum equal to
the sum which it would have received had no such Biogen Idec Withholding Tax
Action occurred, but only to the extent that such increased withholding exceeds
the amount that Sangamo claims any federal, state and foreign tax benefit for
under U.S. GAAP and the tax years available for such benefit on Sangamo’s tax
returned has expired and are closed for income tax audit. Any transfer,
assignment or license of the rights under this agreement by Sangamo to a
beneficial owner that is not a valid US resident for US income tax purposes
shall relieve Biogen Idec of any and all requirements to gross up payments for
withholding taxes.

8.10 Payment Method. All payments by Biogen Idec to Sangamo hereunder shall be
in United States dollars in immediately available funds and shall be made by
wire transfer to a bank account designated in writing by Sangamo to Biogen Idec.

 

65



--------------------------------------------------------------------------------

8.11 Late Payments. If a Party does not receive payment of any sum due to it on
or before the due date therefor, simple interest shall thereafter accrue on the
sum due to the Party from the due date until the date of payment at a per-annum
rate of [***] over the then-current prime rate reported in The Wall Street
Journal or the maximum rate allowable by applicable laws, whichever is lower.

9 INTELLECTUAL PROPERTY

9.1 Ownership and Classification

(a) Inventions. Each Party, as between such Party and the other Party, shall own
all Know-How conceived, discovered, invented, created, made or reduced to
practice or tangible medium solely by employees, agents or contractors of such
Party (and all Patent Rights claiming such Know-How), and the Parties shall
jointly own and have an undivided one-half interest in and to all Joint Know-How
and Joint Patents. All determinations of inventorship under this Agreement shall
be made in accordance with the patent law of the United States. Each Party may
exploit any Joint Technology without accounting to or obtaining consent from the
other Party, subject to the exclusive license of Sangamo’s interest thereunder
granted, as part of the Licensed Technology, under Section 6.1(a), provided,
however, that nothing in this Section 9.1(a) shall be construed as a grant to
any other intellectual property held by the other Party.

(b) Program Data. Sangamo, on behalf of itself and its Affiliates, hereby agrees
to and does hereby [***] to Biogen Idec all of Sangamo’s and its Affiliates’
right, title and interest in and to the Program Data. Sangamo will, and will
cause its Affiliates to, execute and deliver all requested [***] and other
documents, and take such other actions as Biogen Idec may reasonably request, in
order to perfect and enforce Biogen Idec’s rights in the Program Data. Neither
Sangamo, its Affiliates nor any Third Party may publish, use, access or cross
reference any Program Data without prior written consent from Biogen Idec, such
consent not to be unreasonably withheld. Notwithstanding the foregoing, until a
specific portion of Program Data enters the public domain through no fault or
omission of Biogen Idec, the terms of Section 10.1 and the first sentence of
Section 10.3 shall apply to such portion of Program Data as if such portion were
Confidential Information of Sangamo; provided that the foregoing shall not apply
to Program Data generated in a clinical trial. If Biogen Idec desires to publish
or otherwise publicly disclose any Program Data, other than Program Data
generated in a clinical trial, which Biogen Idec may publish or publicly
disclose in accordance with Section 10.4, Biogen Idec shall notify Sangamo,
identifying the applicable Program Data. Within [***] after each such request,
Sangamo shall notify Biogen Idec of its election to (i) allow public disclosure
of such Program Data, (ii) maintain such Program Data as proprietary Know-How,
in which case Biogen Idec shall not publish or publicly disclose such Program
Data without Sangamo’s prior written approval, or (iii) file a patent
application disclosing such Program Data, in which case Biogen Idec shall not
publish or publicly disclose such portion unless and until (1) Sangamo notifies
Biogen Idec that it has filed a patent application disclosing such Program Data
or (2) [***] after Sangamo’s notification of its election to file a patent
application, whichever is earlier. For clarity, the foregoing obligation shall
apply to each portion of Program Data that Biogen Idec desires to publish or
publicly disclose. Biogen Idec shall not be required to follow the procedures
under this Section 9.1(b) before publishing or publicly disclosing any Program
Data that has already been publicly disclosed by Biogen Idec in accordance with
this Section 9.1(b).

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

66



--------------------------------------------------------------------------------

(c) Personnel Obligations. Each employee, agent or independent contractor of a
Party or its respective Affiliates performing work under this Agreement shall,
prior to commencing such work, be bound by invention and data assignment
obligations, including: (i) promptly reporting any invention, discovery, process
or other intellectual property right; (ii) presently assigning to the applicable
Party or Affiliate all of his or her right, title and interest in and to any
invention, discovery, process or other intellectual property; (iii) cooperating
in the preparation, filing, prosecution, maintenance and enforcement of any
patent and patent application; and (iv) performing all acts and signing,
executing, acknowledging and delivering any and all documents required for
effecting the obligations and purposes of this Agreement. It is understood and
agreed that such invention assignment agreement need not reference or be
specific to this Agreement.

(d) Classification of Certain IP.

(i) For the purposes of this Agreement, in the event that any issued patent or
patent application included in the Patent Rights includes:

(A) at least one claim that is [***] and at least one claim that is [***], but
no claims that are [***], such patent or patent application shall be deemed to
be [***] and not [***];

(B) at least one claim that is [***] and at least one claim that is [***], but
no claims that are [***], such patent or patent application shall be deemed to
be [***] and not [***], except as set forth in the fourth sentence of
Section 9.2(b)(iii)(B) ;

(C) at least one claim that is [***] and at least one claim that is [***], but
no claims that are [***], such patent or patent application shall be deemed to
be [***] and not [***], except as set forth in the fourth sentence of
Section 9.2(b)(iii)(B);

(D) at least one claim that is [***], at least one claim that is [***] and at
least one claim that is [***], such patent or patent application shall be deemed
to be [***] and not [***] or [***], except as set forth in the fourth sentence
of Section 9.2(b)(iii)(B).

(ii) For the purposes of this Agreement, in the event that any issued patent or
patent application included in the Patent Rights includes:

(A) at least one claim that is [***] and at least one claim that is [***], but
no claims that are [***], such patent or patent application shall be deemed to
be [***] and not [***];

(B) at least one claim that is [***] and at least one claim that is [***], but
no claims that are [***], such patent or patent application shall be deemed to
be [***] and not [***];

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

67



--------------------------------------------------------------------------------

(C) at least one claim that is [***] and at least one claim that is [***], but
no claims that are [***], such patent or patent application shall be deemed to
be [***] and not [***], and shall also be deemed [***] for purposes of
Section 9.2(b)(i);

(D) at least one claim that is [***], at least one claim that is [***] and at
least one claim that is [***], such patent or patent application shall be deemed
to be [***] and not [***] or [***].

For the avoidance of doubt, each claim of an issued parent or patent application
may only be determined to meet the criteria of the definition of one of [***]
for the purposes of Section 9.1(d)(i) (or [***] for the purposes of
Section 9.1(d)(ii)) and, in making such determination, [***] with respect to the
categorization of whether it is [***] as applicable).

(iii) For the purposes of this Agreement, in the event that any patent
application included in the Patent Rights does not include any claims (e.g., a
United States provisional patent application), then such patent application
shall [***], unless such patent application is listed on Schedule 1.129 as of
the Execution Date.

(e) Determination of Licensed Patents for Purposes of Section 9.2(b). Solely for
determining whether any Patent Right is a Licensed Patent by virtue of being
[***] as such terms are used in Section 1.89(b), for purposes of applying the
provisions of Section 9.2(b), Sangamo may determine in good faith whether such
Patent Right is a Licensed Patent as a result of being [***] to Research,
develop, manufacture, commercialize, market, import, export, sell or offer for
sale Licensed Products in the Field. For the avoidance of doubt, no such
determination by Sangamo pursuant to this Section 9.1(e) shall affect the scope
of Licensed Patents licensed to Biogen Idec hereunder, but shall only be used by
Sangamo to determine whether or not the preparation, filing, prosecution and
maintenance of a particular Patent Right is governed by Section 9.2(b).

9.2 Preparation, Filing, Prosecution and Maintenance of Patents.

(a) No later than thirty (30) days after the Effective Date, each Party shall
elect a representative to handle all patent affairs on behalf of such Party
(such representative, the “Patent Affairs Representative”)

(b) Licensed Patents and Certain Joint Patents

(i) Core IP.

(A) Sangamo, at its own expense, shall have the sole right to prepare, file,
prosecute and maintain, throughout the world, those Licensed Patents and Joint
Patents that are Core IP, subject to Section 9.2(b)(i)(B). Sangamo shall keep
Biogen Idec informed as to material developments with respect to the filing,
prosecution and maintenance of such Patent Rights, including providing advanced
notice of its intent to abandon any such Patent Rights. Promptly after the
Effective Date and on a semiannual basis thereafter (with respect to Patent
Rights that come into the Control of Sangamo or any of its Affiliates during the
Term), the Parties shall determine in good faith and mutually agree on a
representative selection of those

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

68



--------------------------------------------------------------------------------

Licensed Patents and Joint Patents that are Core IP in particular countries that
are relevant to the Licensed Products (the “Selected Core IP”). At each such
semiannual meeting in which the Parties determine the Selected Core IP, Sangamo
shall provide a high level update regarding the Core IP. The Selected Core IP
may be updated more often than semiannually by mutual agreement of the Patent
Affairs Representatives. With respect to any Core IP that is not yet filed and
that is Selected Core IP, Sangamo shall consult with Biogen Idec as to all
patent filing strategies and shall provide Biogen Idec with drafts of any patent
applications for such Selected Core IP reasonably in advance of filing, to the
extent practicable, and shall consider Biogen Idec’s comments thereto in good
faith, to the extent received sufficiently in advance of the intended filing
date. Sangamo shall keep Biogen Idec informed as to developments with respect to
the filing, prosecution and maintenance (including any reissues, reexaminations,
appeals to appropriate patent offices and/or courts, interferences, derivation
proceedings, post-grant review proceedings or oppositions) of the Selected Core
IP, and shall furnish Biogen Idec with copies of all material communications
received from any patent office with respect to filing, prosecution and
maintenance of the Selected Core IP. Sangamo shall provide Biogen Idec drafts of
submissions relating thereto, including drafts of any material filings or
responses to be made to relevant patent offices, within a reasonable amount of
time in advance of submitting such filings or responses to permit Biogen Idec an
opportunity to review and comment thereon. In addition, to the extent such
filing, prosecution and maintenance of the Selected Core IP may affect the
Product-Specific IP as reasonably determined by the Patent Affairs
Representatives ([***]), Sangamo shall consult with Biogen Idec regarding
strategy related to the filing, prosecution and maintenance of the Selected Core
IP. Sangamo shall consider in good faith, take into account and implement where
possible the reasonable comments made by Biogen Idec with respect to such Patent
Rights, provided that Sangamo does not reasonably determine such comments to be
detrimental to the prosecution or enforcement of any Patent Rights owned or
controlled by Sangamo. Sangamo shall not take any action with respect to the
prosecution of those Licensed Patents and Joint Patents that are Core IP
(including Selected Core IP) that would disproportionately reduce the scope of
coverage for Licensed Products while benefiting its other products. Biogen Idec
or its external intellectual property counsel shall have the right, but not the
obligation, to be present as a non-participating observer at all scheduled
patent office proceedings that relate to the Selected Core IP, to the extent
permitted under applicable laws.

(B) If Sangamo elects to cease the prosecution and maintenance of any Selected
Core IP in any country, jurisdiction or as a PCT application (and does not elect
to file one or more new patent applications covering the subject matter claimed
in such Patent Rights), Sangamo will promptly provide Biogen Idec with written
notice, but not less than thirty (30) days before any action is required, and
will permit Biogen Idec, at Biogen Idec’s sole discretion and expense, to
continue prosecution or maintenance of any such Patent Rights. Upon request from
Biogen Idec, Sangamo will execute such documents and perform such acts as may be
reasonably necessary to permit Biogen Idec to continue such prosecution or
maintenance, as applicable. Biogen Idec shall keep Sangamo informed as to
developments with respect to the filing, prosecution and maintenance of such
Patent Rights, including by providing copies of all office actions or any other
substantive documents received from any patent office, including notice of all
interferences, reissues, re-examinations or oppositions. Biogen Idec shall
provide drafts of submissions relating thereto, including drafts of any material
filings or responses to be made to such patent offices, within a reasonable
amount of time in advance of submitting such

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

69



--------------------------------------------------------------------------------

made to such patent offices, within a reasonable amount of time in advance of
submitting such filings or responses to permit Sangamo an opportunity to review
and comment thereon. Biogen Idec shall not make any statement or take any action
in connection with its prosecution of such Selected Core IP that Sangamo
reasonably determines to be detrimental to the prosecution or enforcement of any
Patent Rights owned or controlled by Sangamo. In addition, with respect to all
other reasonable comments made by Sangamo with respect to the prosecution of
such Patent Rights, Biogen Idec shall consider in good faith, take into account
and implement where possible such comments.

(ii) Other IP.

(A) Sangamo shall have the first right to prepare, file, prosecute and maintain,
throughout the world those Licensed Patents and Joint Patents that are Other IP.
Sangamo shall be solely responsible for all costs and expenses incurred in
connection with the prosecution and maintenance of such Patent Rights in each
jurisdiction listed on Schedule 9.2(b)(ii) (the “Core Jurisdictions”). If Biogen
Idec desires that Sangamo file, prosecute and maintain any such Patent Rights
that are Other IP in any jurisdictions other than the Core Jurisdictions, Biogen
Idec shall notify Sangamo, and provided that such notice is timely received by
Sangamo, Sangamo shall file, prosecute and maintain such Patent Rights in such
jurisdictions, and Biogen Idec shall be solely responsible for all costs and
expenses incurred by Sangamo in connection with the prosecution and maintenance
of such Patent Rights in such jurisdictions. Sangamo shall keep Biogen Idec
informed as to developments with respect to the filing, prosecution and
maintenance (including any reissues, reexaminations, appeals to appropriate
patent offices and/or courts, interferences, derivation proceedings, post-grant
review proceedings or oppositions) of such Other IP and shall furnish Biogen
Idec with copies of all material communications received from any patent office
with respect to filing, prosecution and maintenance of the Other IP. Sangamo
shall provide Biogen Idec drafts of submissions relating thereto, including
drafts of any material filings or responses to be made to relevant patent
offices, within a reasonable amount of time in advance of submitting such
filings or responses to permit Biogen Idec an opportunity to review and comment
thereon. In addition, to the extent such filing, prosecution and maintenance of
any Other IP may affect the Product-Specific IP as reasonably determined by the
Patent Affairs Representatives ([***]), Sangamo shall consult with Biogen Idec
regarding strategy related to the filing, prosecution and maintenance of such
Other IP. Sangamo shall consider in good faith, take into account and implement
where possible the reasonable comments made by Biogen Idec with respect to such
Patent Rights, provided that Sangamo does not reasonably determine such comments
to be detrimental to the prosecution or enforcement of any Licensed Patents or
other Patent Rights owned or controlled by Sangamo. Sangamo shall not take any
action with respect to the prosecution of Other IP that would disproportionately
reduce the scope of coverage for Licensed Products while benefiting its other
products. Biogen Idec or its external intellectual property counsel shall have
the right, but not the obligation, to be present as a non-participating observer
at all scheduled patent office proceedings that relate to Other IP, to the
extent permitted under applicable laws.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

70



--------------------------------------------------------------------------------

(B) If Sangamo elects not to file or elects to cease the prosecution and
maintenance of any of those Licensed Patents or Joint Patents that are Other IP
in any country, jurisdiction or as a PCT application (and does not elect to file
one or more new patent applications covering the subject matter claimed in such
Patent Rights), Sangamo will promptly provide Biogen Idec with written notice,
but not less than thirty (30) days before any action is required, and will
permit Biogen Idec, at Biogen Idec’s sole discretion and expense, to continue
prosecution or maintenance of any such Patent Rights. Upon request from Biogen
Idec, Sangamo will execute such documents and perform such acts as may be
reasonably necessary to permit Biogen Idec to continue such prosecution or
maintenance, as applicable. Biogen Idec shall keep Sangamo informed as to
developments with respect to the filing, prosecution and maintenance of such
Patent Rights, including by providing copies of all office actions or any other
substantive documents received from any patent office, including notice of all
interferences, reissues, re-examinations or oppositions. Biogen Idec shall
provide drafts of submissions relating thereto, including drafts of any material
filings or responses to be made to such patent offices, within a reasonable
amount of time in advance of submitting such filings or responses to permit
Sangamo an opportunity to review and comment thereon. Biogen Idec shall consider
in good faith, take into account and implement where possible the reasonable
comments made by Sangamo with respect to such Patent Rights, provided that
Biogen Idec does not reasonably determine such comments to be detrimental to the
prosecution or enforcement of any Licensed Patents or other Patent Rights owned
or controlled by Biogen Idec that claim Know-How made under this Agreement.

(iii) Product-Specific IP.

(A) Biogen Idec, at its own expense, shall have the first right to prepare,
file, prosecute and maintain, throughout the world, Licensed Patents that are
Product-Specific IP (which, for clarity, includes all Joint Patents that are
Product-Specific IP), subject to the remainder of this Section 9.2(b)(iii).

(B) With respect to any Licensed Patent that is Core IP or Other IP whose
specification would support Product-Specific IP (“Genus Patent”), the Parties
intend that such Product-Specific IP and such Genus Patent will have the same
specification and priority date. Sangamo shall have the sole right to prepare,
and shall be responsible for preparing, the specification for each
Product-Specific IP and corresponding Genus Patent, and shall give Biogen Idec
ample opportunity to review the specification and provide comments thereon
within a reasonable amount of time in advance of filing the specification with a
patent office, to the extent practicable. Subsequent to such review and comment
period, the Parties will file such Product-Specific IP and corresponding Genus
Patent on the same day. Alternatively, and only in the event there is mutual
agreement between Biogen Idec and Sangamo (which agreement shall not be
unreasonably withheld or delayed), Sangamo may file the Genus Patent (which may
in the United States be a provisional patent application) and subsequently file
Product-Specific IP claiming priority therefrom (the “Corresponding
Product-Specific IP”), which Corresponding Product-Specific IP Biogen Idec shall
then have the first right to prosecute and maintain in accordance with this
Section 9.2(b)(iii); provided that if Sangamo fails to file such Corresponding
Product-Specific IP within [***] after Sangamo is first able to do so under
applicable laws, then such Genus Patent will be deemed Product-Specific IP,
which Biogen shall have the right to prosecute and maintain in accordance with
this Section 9.2(b)(iii), provided that

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

71



--------------------------------------------------------------------------------

Biogen Idec shall file such Corresponding Product-Specific IP as soon as
reasonably practicable, upon which filing the Genus Patent will again be deemed
Core IP or Other IP, as applicable. Sangamo shall consider in good faith, take
into account and implement where possible the reasonable comments made by Biogen
Idec with respect to such specification, provided that Sangamo does not
reasonably determine such comments to be detrimental to the prosecution or
enforcement of any Licensed Patents or other Patent Rights owned or controlled
by Sangamo. Subject to Section 9.2(b)(iii)(C), Biogen Idec shall have the sole
right to prepare the claims of Licensed Patents that are Product-Specific IP;
provided that if Biogen Idec files one or more claims that cover (1) any product
or service that is not a Licensed Product, (2) any composition that is not a
Collaboration Composition of Matter or (3) the manufacture or use of the
product, service or composition of clause (1) or (2) of this proviso, then the
applicable Patent Right will no longer be Product-Specific IP, and Biogen Idec
shall execute such documents and perform such acts as may be reasonably
necessary to permit Sangamo to assume prosecution of the applicable Patent
Right, unless Biogen Idec filed such claims in good faith without realizing that
their scope exceeded the permissable scope of claims in Product-Specific IP, in
which case Biogen Idec may alternatively cancel or amend such claims, promptly
after becoming aware of such error, so that the applicable Patent Right reverts
to Product-Specific IP.

(C) Biogen Idec shall keep Sangamo informed as to developments with respect to
the filing, prosecution and maintenance of the Licensed Patents that are
Product-Specific IP, including by providing copies of all office actions or any
other substantive documents received from any patent office, including notice of
all interferences, reissues, re-examinations or oppositions. Biogen Idec shall
provide drafts of submissions relating thereto, including drafts of any material
filings or responses to be made to such patent offices, within a reasonable
amount of time in advance of submitting such filings or responses to permit
Sangamo an opportunity to review and comment thereon. Biogen Idec shall consider
in good faith, take into account and implement where possible the reasonable
comments made by Sangamo with respect to such Patent Rights, provided that
Biogen Idec does not reasonably determine such comments to be detrimental to the
prosecution or enforcement of any Licensed Patents or other Patent Rights owned
or controlled by Biogen Idec that claim Know-How made under this Agreement.

(D) If Biogen Idec elects not to file or elects to cease the prosecution and
maintenance of any Product-Specific IP included in the Licensed Patents in any
country, jurisdiction or as a PCT application (and does not elect to file one or
more new patent applications covering the subject matter claimed in such
Product-Specific IP), Biogen Idec will promptly provide Sangamo with written
notice, but not less than thirty (30) days before any action is required, and
will permit Sangamo, at Sangamo’s sole discretion and expense, to continue
prosecution or maintenance of any such Product-Specific IP. Upon request from
Sangamo, Biogen Idec will execute such documents and perform such acts as may be
reasonably necessary to permit Sangamo to continue such prosecution or
maintenance, as applicable.

(E) With respect to any Licensed Patents that are Third Party IP Rights and that
are deemed Third Party Core IP or Third Party Other IP pursuant to Sections
9.1(d)(ii)(B), (C) or (D), if Sangamo has the right to prosecute such Third
Party IP Rights that

 

72



--------------------------------------------------------------------------------

are patent applications under the applicable Third Party License, then Sangamo
shall, as soon as practicable, file a patent application that is Third Party
Product-Specific IP claiming priority from such Third Party Core IP or Third
Party Other IP, and Biogen Idec shall thereafter have the first right to
prosecute and maintain such Third Party Product-Specific IP in accordance with
this Section 9.2(b)(iii).

(c) Biogen Idec Patents. Biogen Idec, at its own expense, shall have the sole
right, but not the obligation, to prepare, file, prosecute and maintain,
throughout the world, any Biogen Idec Patents and any Patent Rights owned solely
by Biogen Idec that claim Know-How made under this Agreement. With respect to
any such Patent Rights that are Core IP, Other IP or Product-Specific IP, Biogen
Idec shall keep Sangamo informed as to developments with respect to the filing,
prosecution and maintenance of such Patent Rights, including by providing copies
of all office actions or any other substantive documents received from any
patent office, including notice of all interferences, reissues, re-examinations,
oppositions or requests for patent term extensions. Biogen Idec shall provide
drafts of submissions relating thereto, including drafts of any material filings
or responses to be made to such patent offices, within a reasonable amount of
time in advance of submitting such filings or responses to permit Sangamo an
opportunity to review and comment thereon. Biogen Idec shall consider in good
faith, take into account and implement where possible the reasonable comments
made by Sangamo with respect to such Patent Rights, to the extent intended to
prevent any detrimental effect on the prosecution and maintenance of any
Licensed Patents or other Patent Rights owned or controlled by Sangamo, provided
that Biogen Idec does not reasonably determine such comments to be detrimental
to the prosecution or enforcement of any Licensed Patents or other Patent Rights
owned or controlled by Biogen Idec that claim Know-How made under this
Agreement.

(d) Joint Patents that are not Core IP, Other IP or Product-Specific IP.

(i) Procedure. If the Parties make any Joint Know-How, the Patent Affairs
Representatives shall promptly meet to discuss and determine whether to seek
Joint Patents thereon and whether such Joint Patents would be Core IP, Other IP
or Product-Specific IP, in which case Section 9.2(b) will apply to such Joint
Patents. If either Party decides to seek any Joint Patents that would not be
Core IP, Other IP or Product-Specific IP, then [***], but not the obligation, to
prepare, file, prosecute and maintain throughout the world, any such Joint
Patents, using patent counsel or patent agent selected by [***] and reasonably
acceptable to [***]. If [***] elects not to exercise such right, then [***]
shall have the right, but not the obligation, to prepare, file, prosecute and
maintain throughout the world, such Joint Patent, using patent counsel or patent
agent selected by [***] and reasonably acceptable to [***]. The prosecuting
Party shall keep the non-prosecuting party informed as to developments with
respect to the filing, prosecution and maintenance of such Joint Patents,
including by providing copies of all material communications (including office
actions and notices of interferences, reissues, re-examinations, oppositions,
appeals to appropriate patent offices and/or courts, derivation proceedings or
post grant review proceedings) from any patent office regarding such Joint
Patents and shall provide the non-prosecuting party drafts of submissions
relating thereto, including drafts of any material filings or responses to be
made to such patent offices, within a reasonable amount of time in advance of
submitting such filings or responses to permit the non-

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

73



--------------------------------------------------------------------------------

prosecuting party an opportunity to review and comment thereon. The prosecuting
party shall consider in good faith, take into account and implement where
possible the reasonable comments made by the non-prosecuting party; provided
that the prosecuting party does not reasonably determine such comments to be
detrimental to the prosecution or enforcement of any Patent Rights owned or
controlled by such Party. Except as provided in Section 9.2(d)(ii), the Parties
shall share equally all costs and expenses incurred in connection with the
prosecution and maintenance of such Joint Patents under this Section 9.2(d)(i).
The non-prosecuting party shall have the right, but not the obligation, to be
present at all patent office proceedings that relate to the Joint Patents under
this Section 9.2(d)(i).

(ii) Abandonment. If the prosecuting Party elects to cease the prosecution and
maintenance of any Joint Patent that is not Core IP, Other IP or
Product-Specific IP in any country or as a PCT application (and does not elect
to file one or more new patent applications covering the subject matter claimed
in such Joint Patent), such Party will promptly provide the other Party with
written notice, but not less than thirty (30) days before any action is
required, and will permit the other Party, at its sole discretion and expense,
to continue prosecution or maintenance of any such Joint Patent in such country.
Upon request from the Party assuming prosecution, the other Party will execute
such documents and perform such acts as may be reasonably necessary to permit
the assuming Party to continue such prosecution or maintenance, as applicable.
The assuming Party shall keep the other informed as to developments with respect
to the filing, prosecution and maintenance of such Patent Rights, including by
providing copies of all office actions or any other substantive documents
received from any patent office, including notice of all interferences,
reissues, re-examinations, oppositions, appeals to appropriate patent offices
and/or courts, derivation proceedings or post-grant review proceedings. The
assuming Party shall provide drafts of submissions relating thereto, including
drafts of any material filings or responses to be made to such patent offices,
within a reasonable amount of time in advance of submitting such filings or
responses to permit the other Party an opportunity to review and comment
thereon. The assuming Party shall consider in good faith, take into account and
implement where possible the reasonable comments made by the other Party with
respect to such Patent Rights, to the extent intended to prevent any detrimental
effect on the prosecution and maintenance of any Licensed Patents or other
Patent Rights owned or controlled by the other Party, provided that the assuming
Party does not reasonably determine such comments to be detrimental to the
prosecution or enforcement of any Licensed Patents or other Patent Rights owned
by the assuming Party that claim Know-How made under this Agreement.

(e) Patent Term Extensions. In connection with the Marketing Approval of a
Licensed Product, Biogen Idec shall consult with Sangamo before determining
which patent, if any, is to be extended, by way, for example, of a Patent Term
Restoration and a Supplementary Protection Certificate. Biogen Idec shall not
have the right to extend in any country (i) any Core IP or Other IP or (ii) any
other Joint Patent that is the subject of any such extension for a product other
than a Licensed Product. Biogen Idec shall have the sole discretion to determine
whether a Biogen Idec Patent or Product-Specific IP is to be extended. Sangamo
shall cooperate with Biogen Idec to the extent reasonably requested by Biogen
Idec to effectuate the intent of this Section 9.2(e).

 

74



--------------------------------------------------------------------------------

(f) Orange Book Listing. In connection with the Marketing Approval of a Licensed
Product, Biogen Idec shall have the sole right, in accordance with applicable
laws andregulations, to choose whether a patent(s) is to be listed in the Orange
Book or in any similar equivalent thereto in the Territory. Sangamo shall
cooperate with Biogen Idec to the extent reasonably requested by Biogen Idec to
effectuate the intent of this Section 1.1(a).

(g) Third Party Rights. For the avoidance of doubt, Biogen Idec’s rights under
this Section 9.2 to file, prosecute and maintain any Patent Rights licensed to
Sangamo under a Third Party License may be exercised in Sangamo’s name and for
the benefit of Sangamo, provided that this Section 9.2 shall be subject to the
terms of such Third Party License.

9.3 Enforcement of Patents.

(a) Notice. If either Biogen Idec or Sangamo becomes aware of any infringement,
anywhere in the world, of any issued patent within the Licensed Patents, or
Joint Patents that are not Licensed Patents, on account of a Third Party’s
manufacture, use or sale of a Licensed Product in the Field, including any
“patent certification” filed in the United States under 21 U.S.C. §355(b)(2) or
21 U.S.C. §355(j)(2) or similar provisions in other jurisdictions naming a
Licensed Product as a reference listed drug and of any declaratory judgment
action by a Third Party that is developing or commercializing a Licensed Product
in the Field alleging the invalidity, unenforceability or non-infringement of
any of the foregoing Patent Rights (an “Infringement”), such Party will promptly
notify the other Party in writing to that effect. In addition, each Party shall
promptly notify the other Party upon becoming aware of any infringement of a
Licensed Patent or declaratory judgment action with respect to a Licensed Patent
that is not an Infringement.

(b) Product-Specific IP.

(i) In the case of any Infringement of a Licensed Patent that is
Product-Specific IP (which, for clarity, includes any Joint Patent that is
Product-Specific IP), Biogen Idec shall have the first right, but not the
obligation, to take action, control and to obtain a discontinuance of the
Infringement or bring suit against the applicable Third Party (such Third Party,
the “Third Party Infringer”) under the applicable Product-Specific IP, within
six (6) months from the date of notice and to join Sangamo as a party plaintiff.
Biogen Idec shall bear all the expenses of any suit brought by it claiming
Infringement of any Product-Specific IP. Sangamo shall cooperate with Biogen
Idec in any such suit as reasonably requested by Biogen Idec and at Biogen
Idec’s expense and shall have the right to consult with Biogen Idec and to
participate in and, if appropriate, be represented by independent counsel in
such litigation at its own expense. Biogen Idec shall not, without Sangamo’s
prior written consent, enter into any settlement or consent decree that requires
any payment by or admits or imparts any other liability to Sangamo or admits the
invalidity or unenforceability of any such Product-Specific IP, which consent
shall not be unreasonably withheld. If Biogen Idec has not taken steps to obtain
a discontinuance of Infringement of such Product-Specific IP or filed suit
against any such Third Party Infringer of Product-Specific IP within six
(6) months from the date of written notice of Infringement from Sangamo, then
unless Biogen Idec notifies Sangamo within such six (6)-month period of a
reasonable business justification for not bringing such suit and requests in

 

75



--------------------------------------------------------------------------------

writing that Sangamo not file such suit, Sangamo shall have the right, but not
the obligation, to bring suit against such Third Party Infringer, provided, that
Sangamo shall bear all the expenses of such suit. Biogen Idec shall cooperate
with Sangamo in any such suit for Infringement of Product-Specific IP brought by
Sangamo against a Third Party (including joining as a party plaintiff) at
Sangamo’s request and expense, and shall have the right to consult with Sangamo
and to participate in and be represented by independent counsel in such
litigation at its own expense. Sangamo shall not, without Biogen Idec’s prior
written consent, which consent shall not be unreasonably withheld, enter into
any settlement or consent decree that requires any payment by or admits or
imparts any other liability to Biogen Idec or admits the invalidity or
unenforceability of any Product-Specific IP, or adversely impacts Biogen Idec’s
ability to maximize Net Sales or impacts market share of Licensed Products. The
enforcing Party under this Section 9.3(b) shall keep the other Party reasonably
informed of all material developments in connection with any such suit.

(ii) Any recoveries obtained by either Party as a result of any proceeding
against a Third Party Infringer under this Section 9.3(b) shall be allocated as
follows:

(A) Such recovery shall first be used to reimburse the enforcing Party for all
out-of-pocket litigation costs in connection with such litigation paid by that
Party, and then to reimburse out-of-pocket litigation costs paid by the other
Party;

(B) If Biogen Idec is the enforcing Party against an Infringement in the Field,
with respect to any remaining portion of such recovery, Sangamo shall receive an
amount equal to [***] of such amount, but not more than the amounts that would
be payable, pursuant to Sections 8.3 and 8.4, if the recovery on infringing
sales, after reimbursing the Parties under Section 9.3(b)(ii)(A), were treated
as Net Sales of a Licensed Product, and Biogen Idec shall receive any remaining
portion of such recovery; and

(C) If Sangamo is the enforcing Party against an Infringement in the Field,
Sangamo shall receive [***] and Biogen Idec shall receive [***], of the
remaining portion of such recovery.

(c) Core IP and Other IP.

(i) Sangamo shall have the first right, but not the obligation, to take action
to obtain a discontinuance of the Infringement or bring suit against the
applicable Third Party Infringer of any Licensed Patent or Joint Patent that is
Core IP or Other IP, within six (6) months from the date of notice and to join
Biogen Idec as a party plaintiff; provided, however, that if Biogen Idec
notifies Sangamo within such six (6)-month period of a reasonable business
justification for not bringing such suit to enforce any Licensed Patent or Joint
Patent that is Other IP and requests in writing that Sangamo not file such suit,
then unless Sangamo disagrees with Biogen Idec’s reasonable business
justification, Sangamo shall not take action against the Third Party Infringer.
If Sangamo notifies Biogen Idec within thirty (30) days after Biogen Idec’s
request that it disagrees with Biogen Idec’s reasonable business justification
for not enforcing such Other IP, then the disputed matter will be submitted to
the Chief Executive Officer of each Party (or his/her nominee) for good faith
discussions, and if such individuals are not able to

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

76



--------------------------------------------------------------------------------

resolve the matter within thirty (30) days of such submission, then
notwithstanding the foregoing, Sangamo shall not have the right to enforce the
applicable Other IP. For clarity, Biogen Idec shall not have the right under
this Section 9.3(c)(i) to prevent Sangamo from enforcing any Core IP.

(ii) Sangamo shall bear all the expenses of any suit brought by it under this
Section 9.3(c) claiming Infringement of any Core IP or Other IP, as applicable.
Biogen Idec shall cooperate with Sangamo in any such suit as reasonably
requested by Sangamo and at Sangamo’s expense and shall have the right to
consult with Sangamo and to participate in and, if appropriate, be represented
by independent counsel in such litigation at its own expense. Sangamo shall not,
without Biogen Idec’s prior written consent, enter into any settlement or
consent decree that requires any payment by or admits or imparts any other
liability to Biogen Idec or admits the invalidity or unenforceability of any
Core IP or Other IP, as applicable, which consent shall not be unreasonably
withheld.

(iii) If Sangamo has not taken steps to obtain a discontinuance of infringement
of Core IP or Other IP, as applicable, or filed suit against any such Third
Party infringer of Core IP or Other IP, as applicable, within six (6) months
from the date of notice of Infringement, then upon Sangamo’s written consent
(not to be unreasonably withheld), Biogen Idec shall have the right, but not the
obligation, to bring suit under the applicable Licensed Patent or Joint Patent
that is Core IP or Other IP against such Third Party Infringer, provided, that
Biogen Idec shall bear all the expenses of such suit. Sangamo shall cooperate
with Biogen Idec in any such suit for Infringement brought by Biogen Idec
against a Third Party (including joining as a party plaintiff) at Biogen Idec’s
expense, and shall have the right to consult with Biogen Idec and to participate
in and be represented by independent counsel in such litigation at its own
expense. Biogen Idec shall not, without Sangamo’s prior written consent, which
consent shall not be unreasonably withheld, enter into any settlement or consent
decree that requires any payment by or admits or imparts any other liability to
Sangamo or admits the invalidity or unenforceability of any such Licensed Patent
or Joint Patent that is Core IP or Other IP, as applicable. The enforcing Party
under this Section 9.3(c) shall keep the other Party reasonably informed of all
material developments in connection with any such suit.

(iv) Any recoveries obtained by either Party as a result of any proceeding
against a Third Party Infringer under this Section 9.3(c) shall be allocated as
follows:

(A) Such recovery shall first be used to reimburse the enforcing Party for all
out-of-pocket litigation costs in connection with such litigation paid by that
Party, and then to reimburse out-of-pocket litigation costs paid by the other
Party;

(B) If Sangamo is the enforcing Party, Sangamo shall receive [***], and Biogen
Idec shall receive [***], of the remaining portion of such recovery; and

(C) If Biogen Idec is the enforcing Party, with respect to any remaining portion
of such recovery, Sangamo shall receive an amount equal to twenty-five percent
[***] of such amount, but not more than the amounts that would be payable,
pursuant to Sections 8.3 and 8.4, if the recovery on infringing sales, after
reimbursing the Parties under Section 9.3(c)(iv)(A), were treated as Net Sales
of a Licensed Product, and Biogen Idec shall receive any remaining portion of
such recovery.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

77



--------------------------------------------------------------------------------

(d) Joint Patents that are not Core IP, Other IP or Product-Specific IP.

(i) Biogen Idec shall have the first right, but not the obligation, to take
action to obtain a discontinuance of any infringement of a Joint Patent that is
not Core IP, Other IP or Product-Specific IP or bring suit against the Third
Party infringer under any such Joint Patent, within six (6) months from the date
of written notice of such infringement from Sangamo and to join Sangamo as a
party plaintiff; provided that at Sangamo’s discretion, Sangamo shall have the
right to join such action, in which case the Parties shall jointly enforce such
Joint Patent, using the same counsel as agreed by the Parties or separate
counsel reasonably acceptable to the other Party. All decisions in such jointly
enforced suit shall be made jointly.

(ii) If Biogen Idec is the sole enforcing Party, Sangamo shall cooperate with
Biogen Idec in any such suit as reasonably requested by Biogen Idec and at
Biogen Idec’s expense and shall have the right to consult with Biogen Idec and
to participate in and, if appropriate, be represented by independent counsel in
such litigation at its own expense. Biogen Idec shall not, without Sangamo’s
prior written consent, enter into any settlement or consent decree that requires
any payment by or admits or imparts any other liability to Sangamo or admits the
invalidity or unenforceability of any such Joint Patents, which consent shall
not be unreasonably withheld. If Biogen Idec has not taken steps to obtain a
discontinuance of such infringement of such Joint Patents or filed suit against
any such Third Party infringer of such Joint Patents within six (6) months from
the date of notice of infringement, then Sangamo shall have the right to take
action against such Third Party infringer; provided, however, that if Biogen
Idec notifies Sangamo within such six (6)-month period of a reasonable business
justification for not bringing such suit to enforce such Joint Patents and
requests in writing that Sangamo not file such suit, then unless Sangamo
disagrees with Biogen Idec’s reasonable business justification, Sangamo shall
not take action against the Third Party Infringer. If Sangamo notifies Biogen
Idec within thirty (30) days after Biogen Idec’s request that it disagrees with
Biogen Idec’s reasonable business justification for not enforcing such Joint
Patents, then the disputed matter will be submitted to the Chief Executive
Officer of each Party (or his/her nominee) for good faith discussions, and if
such individuals are not able to resolve the matter within thirty (30) days of
such submission, then notwithstanding the foregoing, Sangamo shall not have the
right to enforce the applicable Joint Patent. Biogen Idec shall cooperate with
Sangamo in any such suit for infringement of such Joint Patents brought by
Sangamo against a Third Party (including joining as a party plaintiff) at
Sangamo’s request and expense, and shall have the right to consult with Sangamo
and to participate in and be represented by independent counsel in such
litigation at its own expense. Sangamo shall not, without Biogen Idec’s prior
written consent, which consent shall not be unreasonably withheld, enter into
any settlement or consent decree that requires any payment by or admits or
imparts any other liability to Biogen Idec or admits the invalidity or
unenforceability of any such Joint Patents, or adversely impacts Biogen Idec’s
ability to maximize Net Sales or impacts market share of Licensed Products. The
enforcing Party under this Section 9.3(d) shall keep the other Party reasonably
informed of all material developments in connection with any such suit.

 

78



--------------------------------------------------------------------------------

(iii) If the Parties are jointly enforcing Joint Patents that are not Core IP,
Other IP or Product-Specific IP under this Section 9.3(d), then the Parties
shall share equally all expenses incurred in connection with such activities. If
one Party is enforcing such Joint Patents, such Party shall be solely
responsible for all expenses incurred in connection with such activities by both
Parties.

(iv) Any recoveries obtained by either Party as a result of any proceeding
against a Third Party Infringer under this Section 9.3(d) shall be allocated as
follows:

(A) If the Parties are jointly enforcing the applicable Joint Patents, then such
recovery shall first be used to reimburse the Parties for all out-of-pocket
litigation costs in connection with such litigation paid by the Parties, so that
each Party bears the same amount of such costs (if the recoveries are
insufficient to reimburse all costs), and any remaining portion of such
recoveries shall be shared equally.

(B) If one Party is the enforcing Party, such recovery shall first be used to
reimburse the enforcing Party for all out-of-pocket litigation costs in
connection with such litigation paid by that Party, and then to reimburse
out-of-pocket litigation costs paid by the other Party, and with respect to any
remaining portion of such recoveries:

a. If Biogen Idec is the enforcing Party against an Infringement in the Field,
Sangamo shall receive an amount equal to [***] of such amount, but not more than
the amounts that would be payable, pursuant to Sections 8.3 and 8.4, if the
recovery on infringing sales, after reimbursing the Parties under
Section 9.3(d)(iv)(A), were treated as Net Sales of a Licensed Product, and
Biogen Idec shall receive any remaining portion of such recovery; and

b. If Sangamo is the enforcing Party against an Infringement in the Field,
Sangamo shall receive [***], and Biogen Idec shall receive [***], of the
remaining portion of such recovery.

(e) Third Party Rights. For the avoidance of doubt, with respect to any Licensed
Patent licensed to Sangamo by a Third Party, Biogen Idec’s rights under this
Section 9.3 may be exercised in Sangamo’s name, provided that Biogen Idec’s
rights under Sections 9.3(b) and 9.3(c) shall be subject to the rights of such
Third Party to enforce such Licensed Patent and to receive a portion of any
recoveries obtained as a result of any proceeding against a Third Party
Infringer under such Licensed Patent, which portion shall first be offset
against any amounts to be received by Sangamo under Section 9.3(b)(ii)(B),
9.3(b)(ii)(C), 9.3(c)(iv)(B) or 9.3(c)(iv)(C) and if not fulfilled by such
offset, subsequently offset against any amounts to be received by Biogen Idec
under Section 9.3(b)(ii)(B), 9.3(b)(ii)(C), 9.3(c)(iv)(B) or 9.3(c)(iv)(C).

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

79



--------------------------------------------------------------------------------

9.4 Third Party Licenses.

(a) Notification. If either Party becomes aware of any Third Party’s patent or
other intellectual property rights necessary or useful in connection with the
manufacture, development or commercialization in the Field of any Collaboration
Composition of Matter or Licensed Product (“Third Party IP Rights”), such Party
shall promptly notify the other Party, and the Parties shall promptly thereafter
meet to discuss such Third Party IP Rights.

(b) Third Party Core IP.

(i) Sangamo Rights. Sangamo shall have the first right to attempt to obtain a
license to any Third Party IP Rights that are Third Party Core IP; provided that
Sangamo shall not enter into any such license unless the Third Party IP Rights
so licensed, to the extent otherwise within the scope of the definition of
Licensed Technology, would be Controlled by Sangamo.

(ii) Biogen Idec Rights. If Sangamo has not obtained a license to any Third
Party IP Rights that are Third Party Core IP pursuant to Section 9.4(b)(i)
before the first dosing of the first subject in a Phase II Clinical Trial of a
Licensed Product or, if notice under Section 9.4(a) for such Third Party IP
Rights occurs after such event, within six (6) months after such notice is
provided, Biogen Idec shall have the right, but not the obligation, to negotiate
and enter into a license agreement with such Third Party with respect to such
Third Party IP Rights; provided that Biogen Idec shall notify Sangamo in writing
prior to initiating licensing negotiations for any such Third Party IP Rights
and shall use good faith efforts to obtain commercially reasonable terms in the
resulting license agreement and further provided that prior to entering into
such license agreement, Biogen Idec shall provide Sangamo with a copy thereof
and reasonable opportunity to comment thereon and shall consider all such
comments of Sangamo in good faith. In addition, Biogen Idec may ask Sangamo to
approve of Biogen Idec’s entry into such license agreement, which approval
Sangamo may grant or decline to grant, in its good faith discretion; provided,
however, if Sangamo approves such license agreement, Sangamo shall have no right
to subsequently claim that Biogen Idec did not use good faith efforts to obtain
commercially reasonable terms for such license agreement. Each such license
agreement entered into by Biogen Idec pursuant to this Section 9.4(b)(ii) shall
contain provisions under which Biogen Idec is granted a license under such Third
Party IP Rights permitting Biogen Idec to practice such Third Party IP Rights
solely as necessary to practice, and no greater than the scope of, the license
under Section 6.1(a). Notwithstanding the foregoing, if Biogen Idec has a good
faith, reasonable belief that Sangamo’s waiting to obtain any such license until
the first dosing of the first subject in a Phase II Clinical Trial of a Licensed
Product will result in such license not being available, and if there is no
suitable substitute for the applicable Third Party Core IP, then Biogen Idec
shall notify Sangamo in writing, and if Sangamo does not obtain such license
within six (6) months after receipt of such notice, then Biogen Idec shall have
the right to obtain such license as provided above in this Section 9.4(b)(ii).

(c) Third Party Other IP.

(i) Biogen Idec Rights. Biogen Idec shall have the first right to attempt to
obtain a Narrow License to any Third Party IP Rights that are Third Party Other
IP, and shall notify Sangamo in writing prior to initiating licensing
negotiations for any such Third Party IP Rights. If Biogen Idec chooses to
exercise such right, it shall negotiate with the applicable Third Party to
either (A) obtain one license limited in scope to obtaining rights to such Third
Party Other IP to develop, manufacture and commercialize Licensed Products in
the Field in the

 

80



--------------------------------------------------------------------------------

Territory (such license, a “Narrow License”) or (B) obtain two (2) separate
licenses under such Third Party Other IP, a Narrow License and a license to
obtain rights under the Third Party Other IP for any purposes other than those
included in a Narrow License (such license, a “Broad License”); provided that
prior to entering into a Narrow License, Biogen Idec shall provide Sangamo with
a copy thereof and reasonable opportunity to comment thereon and shall consider
all such comments of Sangamo in good faith; and provided further that, unless
the Parties agree otherwise in writing, Biogen Idec shall use good faith efforts
to ensure that any Broad License that it obtains is non-exclusive. If Biogen
Idec chooses to obtain a Narrow License and a Broad License, it shall (1) use
good faith efforts to reasonably allocate the payment obligations between such
licenses to be commensurate with the scope and exclusivity of the rights granted
under each such license and (2) be solely responsible for all payments under any
such Narrow License (subject to offsets under Section 8.6(b)(ii)(A)) and Broad
License.

(ii) Sangamo Rights. At any time after the discussion under Section 9.4(a),
Sangamo shall have the right to attempt to obtain a Broad License to any Third
Party IP Rights that are Third Party Other IP, provided that unless the Parties
agree otherwise in writing, Sangamo shall use good faith efforts to ensure that
such Broad License is non-exclusive. If Biogen Idec has not obtained a Narrow
License to any Third Party IP Rights that are Third Party Other IP pursuant to
Section 9.4(c)(i) within six (6) months after notice is provided under
Section 9.4(a) for such Third Party IP Rights, Sangamo shall have the right, but
not the obligation, to negotiate and enter into a Narrow License with such Third
Party with respect to such Third Party IP Rights; provided that (x) Sangamo
shall not enter into any such license unless the Third Party IP Rights so
licensed, to the extent otherwise within the scope of the definition of Licensed
Technology, would be Controlled by Sangamo, (y) Sangamo shall notify Biogen Idec
in writing prior to initiating licensing negotiations for a Narrow License to
any such Third Party IP Rights and (z) prior to entering into such Narrow
License, Sangamo shall provide Biogen Idec with a copy thereof and reasonable
opportunity to comment thereon, shall consider all such comments of Biogen Idec
in good faith, and shall not enter into such Narrow License without Biogen
Idec’s prior written approval, which shall not be unreasonably withheld. If
Sangamo chooses to exercise such right, it shall negotiate with the applicable
Third Party to either (A) obtain one Narrow License or (B) one Narrow License
and one Broad License (to the extent that Sangamo has not already obtained a
Broad License pursuant to the first sentence of this Section 9.4(c)(ii)). If
Sangamo chooses to obtain a Narrow License and a Broad License, it shall (1) use
good faith efforts to reasonably allocate the payment obligations between such
licenses to be commensurate with the scope and exclusivity of the rights granted
under each such license, (2) be solely responsible for all payments under any
such Broad License and (3) unless the Parties agree otherwise in writing, use
good faith efforts to ensure that such Broad License is non-exclusive.

(d) Third Party Product-Specific IP.

(i) Biogen Idec Rights. Biogen Idec shall have the first right to attempt to
obtain a license to any Third Party IP Rights that are Third Party
Product-Specific IP.

(ii) Sangamo Rights. If Biogen Idec has not obtained a license to any Third
Party IP Rights that are Third Party Product-Specific IP pursuant to
Section 9.4(d)(i)

 

81



--------------------------------------------------------------------------------

within six (6) months after notice is provided under Section 9.4(a) for such
Third Party IP Rights, Sangamo shall have the right, but not the obligation, to
negotiate and enter into a license agreement with such Third Party with respect
to such Third Party IP Rights; provided that Sangamo shall not enter into any
such license unless the Third Party IP Rights so licensed, to the extent
otherwise within the scope of the definition of Licensed Technology, would be
Controlled by Sangamo; and provided further that Sangamo shall notify Biogen
Idec in writing prior to initiating licensing negotiations for any such Third
Party IP Rights and further provided that prior to entering into such license
agreement, Sangamo shall provide Biogen Idec with a copy thereof and reasonable
opportunity to comment thereon and shall consider all such comments of Biogen
Idec in good faith, and shall not enter into such license agreement without
Biogen Idec’s prior written approval, which shall not be unreasonably withheld.

(e) Additional Provisions regarding Third Party Licenses.

(i) If Sangamo obtains a license during the Term from a Third Party to any
Know-How or Patent Rights that fall within the definition of Licensed
Technology, any such Third Party IP Rights, will be sublicensed to Biogen Idec,
to the extent falling within the definition of Licensed Technology, only if:

(A) if such license is not for Third Party Core IP, Third Party Other IP or
Third Party Product-Specific IP, prior to the execution of such license, Sangamo
and Biogen Idec agree in writing to an allocation as between Biogen Idec and
Sangamo with respect to all payments due under such proposed Third Party license
agreement and a methodology for applying such allocation; and

(B) Biogen Idec provides Sangamo with written notice, prior to Sangamo’s entry
into such license agreement, in which (1) Biogen Idec consents to adding such
Third Party IP Rights to the definition of Licensed Technology and such license
agreement to the definition of Third Party License, (2) Biogen Idec agrees to
make all payments, if any, allocated to Biogen Idec under this Agreement when
due and provide all reports required under such license agreement on account of
Biogen Idec’s and its Affiliates’ and Sublicensees’ development, manufacture and
commercialization of Licensed Products, and assumes the obligations of Biogen
Idec set forth in Section 9.4(e)(ii) with respect to such license agreement as
well as all other obligations of such license agreement that are applicable to
sublicensees thereunder, and (3) Biogen Idec acknowledges in writing that its
sublicense under such license agreement is subject to the terms and conditions
of such license agreement.

Any such license to Licensed Technology that is sublicensed to Biogen Idec in
accordance with clauses (A) (if applicable) and (B) of this Section 9.4(e)(i)
shall be deemed a Third Party License until Biogen Idec notifies Sangamo in
writing that it no longer desires to have such sublicense, in which case such
sublicense shall automatically terminate and such license shall cease to be a
Third Party License hereunder; provided, however, that Biogen Idec

 

82



--------------------------------------------------------------------------------

shall remain responsible for all payments allocated to Biogen Idec under this
Agreement (x) that are owed to the Third Party licensor on account of Biogen
Idec’s sublicense, grant of further sublicenses or the practice of such
sublicense by or on behalf of Biogen Idec or its Affiliates or sublicensees and
(y) which obligation to pay arose prior to the effective date of any such
termination.

(ii) Biogen Idec shall provide to Sangamo, at least [***] before the applicable
due date in such Third Party License but in no event more frequently than on a
Calendar Quarter basis, all reports required under the applicable license
agreement between Sangamo and such Third Party on account of Biogen Idec’s and
its Affiliates’ and Sublicensees’ development, manufacture and commercialization
of Licensed Products, such that Sangamo may comply with all obligations under
such license agreements. Provided it receives such information in a timely
manner, Sangamo shall file such reports with, the applicable Third Party on or
before the applicable due date.

(f) Additional Rights. Sangamo will use Commercially Reasonable Efforts to
obtain consent [***] for Sangamo to grant a license to Biogen Idec, in
accordance with Section 6.1(a), under Sangamo’s interest in the Patent Rights
listed in Schedule 9.4(f)(i) in those jurisdictions in which consent is needed
for a joint owner of Patent Rights to grant a license. Sangamo will use
Commercially Reasonable Efforts to obtain a non-exclusive, sublicensable license
[***] to the Patent Rights listed in Schedule 9.4(f)(ii). Sangamo shall provide
Biogen Idec drafts of any such license within a reasonable amount of time in
advance of executing the license to permit Biogen Idec an opportunity to review
and comment thereon. Sangamo shall consider in good faith, take into account and
implement where possible the reasonable comments made by Biogen Idec with
regards to such license. Upon receipt of such license, Sangamo shall [***] to
obtain a sublicense under such license of the scope set forth in Section 6.1(a).
Biogen Idec may exercise such option by providing written notice to Sangamo at
any time when the licensed Patent Rights include an issued patent in the United
States, Japan or a Major European Country that covers a Licensed Product being
developed under this Agreement. Upon the exercise of such option, the license
agreement between Sangamo and [***] shall be deemed to be an Existing Third
Party License. For the avoidance of doubt, Biogen Idec shall not be obligated to
make any additional payments hereunder in connection with exercising the option
described in this Section 9.4(f).

(g) Vector Rights. Sangamo hereby grants Biogen Idec an exclusive option to
obtain a sublicense, of the scope set forth in Section 6.1(a), under Sangamo’s
licenses granted in the following agreements: the Patent License Agreement
between the [***], as amended; the Patent License Agreement between the [***];
and the Non-Exclusive Patent License Agreement between the [***] and Sangamo
dated [***]. Biogen Idec may exercise such option with respect to one or more of
such agreements by providing written notice to Sangamo at any time when the
applicable licensed Patent Rights include an issued patent in the United States,
Japan or a Major European Country that covers a Licensed Product being developed
under this Agreement. Upon the exercise of such option with respect to a
particular agreement, Sangamo’s obtaining consent from the [***] (which consent
Sangamo shall use Commercially Reasonable Efforts to obtain), if applicable, to
grant such sublicense, and amendment of this Agreement to include all provisions

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

83



--------------------------------------------------------------------------------

required by the applicable agreement, including terms Biogen Idec must include
in its sublicense agreements, limitations on Biogen Idec’s sublicense under such
agreement and provisions applicable to Biogen Idec on Schedules 6.1(c)(v),
6.6(a) and 6.6(b), respectively, such agreement shall be deemed to be an
Existing Third Party License. For the avoidance of doubt, any costs incurred by
Sangamo in obtaining any such consent from [***] shall be borne by Sangamo, and
Biogen Idec shall not be obligated to make any additional payments hereunder in
connection with exercising the option described in this Section 9.4(g).

9.5 Declaratory Judgment Actions by Third Party.

(a) Biogen Idec’s Rights. If a Third Party brings a declaratory judgment suit
against Biogen Idec with respect to a Joint Patent that is not a Licensed Patent
or any Patent Right owned or controlled by Biogen Idec, then Biogen Idec shall
have the sole right, but not the obligation, to control the defense of such
suit. Sangamo shall cooperate with Biogen Idec in any such suit as reasonably
requested by Biogen Idec and at Biogen Idec’s expense. If the suit involves any
such Joint Patent, then Sangamo also shall have the right to consult with Biogen
Idec, and to participate in and be represented by independent counsel in such
litigation at its own expense. Biogen Idec shall not, without Sangamo’s prior
written consent, enter into any settlement or consent decree that requires any
payment by or admits or imparts any other liability to Sangamo or admits the
invalidity or unenforceability of any such Joint Patent, which consent shall not
be unreasonably withheld.

(b) Sangamo’s Rights. If a Third Party brings a declaratory judgment suit
against Sangamo with respect to a Licensed Patent or Joint Patent that is not a
Licensed Patent, then Sangamo shall have the sole right, but not the obligation,
to control the defense of such suit. Biogen Idec shall cooperate with Sangamo in
any such suit as reasonably requested by Sangamo and at Sangamo’s expense, and
Biogen Idec shall have the right to consult with Sangamo and to participate in
and, if appropriate, be represented by independent counsel in such litigation at
its own expense in the event the loss of such Patent Right would adversely
impact Biogen Idec’s ability to maximize Net Sales or impact market share of a
Licensed Product. Sangamo shall not, without Biogen Idec’s prior written
consent, enter into any settlement or consent decree that requires any payment
by or admits or imparts any other liability to Biogen Idec or admits the
invalidity or unenforceability of any Licensed Patent or any Joint Patent that
is not a Licensed Patent, which consent shall not be unreasonably withheld.

(c) Other Rights. If a Third Party brings a declaratory judgment suit against
Biogen Idec with respect to a Licensed Patent, then Sangamo shall have the first
right, but not the obligation, to control the defense of such suit with respect
to such Licensed Patent. If Sangamo exercises such right, then Biogen Idec shall
cooperate with Sangamo in any such suit as reasonably requested by Sangamo and
at Sangamo’s expense. Biogen Idec shall have the right to consult with Sangamo
and to participate in and be represented by independent counsel in such
litigation at its own expense. Sangamo shall not, without Biogen Idec’s prior
written consent, enter into any settlement or consent decree that requires any
payment by or admits or imparts any other liability to Biogen Idec or admits the
invalidity or unenforceability of any Licensed Patent, which consent shall not
be unreasonably withheld. If Sangamo informs Biogen Idec that Sangamo does not
intend to exercise its first right to control the defense of such suit, then
Biogen

 

84



--------------------------------------------------------------------------------

Idec shall control the defense of such suit and Sangamo shall cooperate with
Biogen Idec in any such suit as reasonably requested by Biogen Idec and at
Biogen Idec’s expense. With respect to such Licensed Patent, Sangamo shall have
the right to consult with Biogen Idec and to participate in and be represented
by independent counsel in such litigation at its own expense. Biogen Idec shall
not, without Sangamo’s prior written consent, enter into any settlement or
consent decree that requires any payment by or admits or imparts any other
liability to Sangamo or admits the invalidity or unenforceability of any
Licensed Patent, which consent shall not be unreasonably withheld.

9.6 Interference, Opposition, Revocation and Declaratory Judgment Actions by
Parties. If the Parties mutually determine that, based upon the review of a
Third Party’s patent or patent application or other intellectual property rights
and subject to applicable laws and regulations, it may be desirable in
connection with a Licensed Product to provoke or institute an interference,
opposition, revocation or declaratory judgment action with respect thereto, then
the Parties shall consult with one another and shall reasonably cooperate in
connection with such an action. Unless otherwise agreed to by the Parties, if
the Third Party patent or patent application covers a Gene Target or the making,
using or selling in the Field of a Licensed Product, then in connection with an
opposition, revocation or declaratory judgment action Biogen Idec may, at its
discretion, control such action and select counsel for such action. Biogen Idec
shall be responsible for, and shall bear, all the out-of-pocket expenses of any
such action brought by Biogen Idec. If the Third Party patent or patent
application is otherwise directed to the Licensed Technology, Sangamo may, at
its discretion, control such action and select counsel for such action. Sangamo
shall be responsible for, and shall bear, all the out-of-pocket expenses of any
such action brought by Sangamo. Unless otherwise agreed to by the Parties, in
connection with an interference, the Party responsible for prosecuting the
patent application involved in the interference may, at its discretion, control
such action and select counsel for such action, and shall be responsible for and
bear all the out-of-pocket expenses of, any such action. The prosecuting party
shall consider in good faith, take into account and implement where possible the
reasonable comments made by the non-prosecuting Party.

9.7 Third Party Infringement Suit. If a Third Party sues a Party or any of such
Party’s Affiliates or any Sublicensees (each Person so sued being referred to
herein as a “Sued Party”), alleging that the conduct by either Party of the
applicable Research Program or the development, manufacture or commercialization
of any Licensed Product pursuant to this Agreement infringes or will infringe
such Third Party’s intellectual property, then if the Sued Party is entitled to
indemnification pursuant to Article 11 on account of such suit, then the terms
and conditions of Article 11 and not this Section 9.7 shall apply to such suit.
If the Sued Party is not entitled to indemnification pursuant to Article 11 on
account of such suit, then this Section 9.7 shall apply to suit. Upon the Sued
Party’s request and in connection with the Sued Party’s defense of any such
Third Party infringement suit, the other Party shall provide reasonable
assistance to the Sued Party for such defense, at the Sued Party’s expense. The
Sued Party shall keep the other Party reasonably informed of all material
developments in connection with any such suit and shall not, without the other
Party’s prior written consent, enter into any settlement or consent decree that
requires any payment by or admits or imparts any other liability to the other
Party. In the event that Biogen Idec is the Sued Party, Biogen Idec shall have
the

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

85



--------------------------------------------------------------------------------

right to offset [***] of (i) all costs incurred by Biogen Idec in defending the
suit, (ii) all damages awarded in the suit, and (iii) all payments made by
Biogen Idec for the purposes of resolving the dispute against Milestone Payments
and Earned Royalties due under this Agreement for the applicable Licensed
Product, except that such offset shall be decreased (or eliminated) so that the
combined effect of offsets under this Section 9.7 and royalty reductions under
Section 8.4(a)(i) and 8.4(a)(ii) does not reduce any payment due to Sangamo for
a particular Licensed Product (A) by more than [***] from the amount that would
otherwise be owed to Sangamo without taking into account such offsets and
royalty reductions, or (B) (i) if such payment is a Milestone Payment, to an
amount that is less than the aggregate amounts due under all Third Party
Licenses on account of the event giving rise to such Milestone Payment and
(ii) if such payment is a royalty payment, to an amount that is less than the
aggregate amounts due under all Third Party Licenses on account of the Net Sales
giving rise to such royalty payment.

10 CONFIDENTIALITY

10.1 Confidentiality. During period beginning on the Execution Date and ending
on the tenth anniversary of the end of the Term, each Party shall maintain in
confidence the Confidential Information of the other Party, shall not use or
grant the use of the Confidential Information of the other Party except as
expressly permitted under this Agreement (which includes the exercise of any
rights or the performance of any obligations hereunder), and shall not disclose
the Confidential Information of the other Party except on a need-to-know basis
to such Party’s directors, officers and employees, and to such Party’s
consultants working on behalf of such Party, Subcontractors, Sublicensees,
distributors, potential Sublicensees and potential distributors, to the extent
such disclosure is necessary in connection with such Party’s activities as
expressly authorized by this Agreement. To the extent that disclosure to any
person is authorized by this Agreement (including Subcontractors as described in
Section 2.6), prior to disclosure, a Party shall obtain, or shall have obtained
prior to the date of this Agreement, written agreement of such person (or such
person shall be subject to an obligation of professional ethics) to hold in
confidence and not disclose, use or grant the use of the Confidential
Information of the other Party except as expressly permitted under this
Agreement. Each Party shall notify the other Party promptly upon discovery of
any unauthorized use or disclosure of the other Party’s Confidential
Information.

10.2 Terms of Agreement. Neither Party shall disclose any terms or conditions of
this Agreement to any Third Party without the prior written consent of the other
Party, not to be unreasonably withheld; provided, that a Party may disclose the
terms or conditions of this Agreement, (a) on a need-to-know basis to its legal
and financial advisors to the extent such disclosure is reasonably necessary in
connection with such Party’s activities as expressly permitted by this
Agreement, and (b) to a Third Party in connection with: (i) an equity investment
in or by, or underwriting by, such Third Party, (ii) a merger, consolidation or
similar transaction involving such Third Party, or (iii) the sale of all or
substantially all of the assets of the Party to such Third Party; provided,
further, that such Party shall make such disclosure only under appropriate
conditions of confidentiality by the Third Party. Notwithstanding the foregoing,
Sangamo may disclose the terms and conditions of this Agreement to the extent
that such disclosure is required pursuant to the terms of any Third Party
License, provided that the

 

86



--------------------------------------------------------------------------------

licensor of such Third Party License is bound by a confidentiality obligation
reasonably acceptable to Biogen Idec. Biogen Idec acknowledges that the
licensors of all Existing Third Party Licenses are bound by confidentiality
obligations reasonably acceptable to Biogen Idec.

10.3 Permitted Disclosures. Notwithstanding Sections 10.1 and 10.2, each Party
may disclose Confidential Information of the other Party to the extent required
by applicable law, regulation or order of a governmental agency or a court of
competent jurisdiction, or in prosecuting or defending litigation; provided,
that such Party shall provide advance written notice thereof (to the extent
practicable) to the other Party, consult with the other Party with respect to
such disclosure, use reasonable efforts to minimize the amount of information
necessary to be disclosed and provide the other Party sufficient opportunity to
object to any such disclosure or to request confidential treatment thereof.
Notwithstanding Sections 10.1 and 10.2, (a) Sangamo may disclose Confidential
Information of Biogen Idec solely to the extent required by any Third Party
License or the [***] Agreement, provided that the licensor of such Third Party
License or the [***], as applicable, is bound by a confidentiality obligation
reasonably acceptable to Biogen Idec; and (b) Sangamo may provide [***] with
Confidential Information of Biogen Idec solely to the extent required to comply
with the terms and conditions of the [***] Award; provided that at least one
week prior to any such disclosure of Confidential Information of Biogen Idec to
[***], Sangamo shall notify Biogen Idec of such disclosure and provide to Biogen
Idec a complete and accurate copy of the Confidential Information of Biogen Idec
that Sangamo plans to provide to [***]. Biogen Idec acknowledges that the
licensors of all Existing Third Party Licenses are bound by confidentiality
obligations reasonably acceptable to Biogen Idec. The Parties acknowledge that
either or both Parties may be obligated to file a copy of this Agreement with
the United States Securities and Exchange Commission (“SEC”) or other government
authorities. Each Party shall be entitled to make such required filings subject
to the provisions of this Section 10.3, and any request by the other Party to
redact information in such required public filings shall be consistent with the
legal requirements governing redaction.

10.4 Press Release and Publications. On or after the Effective Date, the Parties
shall issue a joint press release relating to this Agreement, in the mutually
agreed upon form in Schedule 10.4 or other form as mutually agreed by the
Parties. Any other press release, public announcement, presentation or
publication (including abstracts, posters, or other scientific publications)
that Sangamo proposes to present or issue specifically regarding this Agreement
or any of the activities performed hereunder or data arising therefrom, must be
agreed upon by Biogen Idec in advance of its release, with at least thirty
(30) days notice by Sangamo prior to any submission for publication. Sangamo
shall not be required to seek the permission of Biogen Idec to repeat any such
information that has already been publicly disclosed by Sangamo in accordance
with this Section 10.4, provided such information remains accurate as of such
time. Notwithstanding the foregoing, Sangamo shall have the right to issue press
releases without the prior consent of Biogen Idec as required by the rules and
regulations of the SEC, similar federal, state or foreign authorities, or any
stock exchange on which its shares are traded, as determined in good faith by
Sangamo’s outside legal counsel, and provided that Sangamo shall use reasonable
efforts to give Biogen Idec prior notice of the content and timing of such press
release. Biogen Idec shall provide Sangamo with at least seven (7) days (in each
case, to the extent practicable) advance notice prior to issuing a press release
or making another public disclosure about any activities under this Agreement,
any developments with respect to any Licensed Product, or Biogen Idec’s intent
to terminate this Agreement (except to the extent that any such information was
previously publicly disclosed).

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

87



--------------------------------------------------------------------------------

11 INDEMNIFICATION

11.1 Sangamo. Sangamo shall indemnify, defend and hold harmless Biogen Idec and
its Affiliates and Sublicensees, and each of its respective directors, officers,
employees and agents (collectively “Biogen Idec Indemnified Party”), from and
against all losses, liabilities, damages and expenses, including reasonable
attorneys’ fees and costs (collectively, “Liabilities”), to the extent resulting
from any claims, demands, actions or other proceedings by any Third Party
arising out of (a) the breach of any representation, warranty or covenant by
Sangamo under this Agreement; (b) the development, clinical testing,
manufacture, use, handling, storage, distribution, marketing, promotion or sale
of any Terminated Product by Sangamo, its Affiliates or licensees; (c) the
recklessness, negligence or intentional misconduct of any Sangamo Indemnified
Party; (d) the practice by Sangamo, its Affiliates or licensees of any of
Sangamo’s Licensed Technology; or (e) the breach by Sangamo of any Third Party
License (other than such breach caused directly by the act or omission of Biogen
Idec); except, in each case ((a), (b), (c) (d) and (e)), to the extent
(i) arising out of the negligence, recklessness or intentional misconduct of any
Biogen Idec Indemnified Party or a breach by Biogen Idec of any of its
representations, warranties or covenants set forth in this Agreement or
(ii) associated with a claim of infringement or misappropriation of Third Party
intellectual property rights based on a specific activity conducted by Sangamo
at the JSC’s direction, notwithstanding Sangamo’s good faith objection to
conducting such activity based on intellectual property concerns, as a result of
Biogen Idec’s exercise of its final decision-making authority.

11.2 Biogen Idec. Biogen Idec shall indemnify, defend and hold harmless Sangamo
and its Affiliates, and each of its respective directors, officers, employees
and agents (collectively “Sangamo Indemnified Party”), from and against all
Liabilities to the extent resulting from any claims, demands, actions or other
proceedings by any Third Party arising out of (a) the breach of any
representation, warranty or covenant by Biogen Idec under this Agreement;
(b) the development, clinical testing, manufacture, use, handling, storage,
distribution, marketing, promotion or sale of Licensed Products by Biogen Idec,
its Affiliates, Sublicensees or distributors; (c) the recklessness, negligence
or intentional misconduct of any Biogen Idec Indemnified Party; or (d) a claim
of infringement or misappropriation of Third Party intellectual property rights
based on a specific activity conducted by Sangamo at the JSC’s direction,
notwithstanding Sangamo’s good faith objection to conducting such activity based
on intellectual property concerns, as a result of Biogen Idec’s exercise of its
final decision-making authority; except, in each case ((a), (b), (c) and (d)),
to the extent caused by the negligence, recklessness or intentional misconduct
of any Sangamo Indemnified Party or a breach by Sangamo of any of its
representations, warranties or covenants set forth in this Agreement.

11.3 Procedure. If a Party (the “Indemnitee”) intends to claim indemnification
under this Article 11, it shall promptly notify the other Party (the
“Indemnitor”) in writing of any claim, demand, action or other proceeding for
which the Indemnitee intends to claim such indemnification, and the Indemnitor
shall have the right to participate in, and, to the extent the

 

88



--------------------------------------------------------------------------------

Indemnitor so desires, to assume the defense thereof with counsel of its choice,
which counsel shall be reasonably acceptable to the Indemnitee; provided that an
Indemnitee shall have the right to retain its own counsel at its expense.
Further, the obligations of this Article 11 shall not apply to amounts paid in
settlement of any claim, demand, action or other proceeding if such settlement
is effected without the consent of the Indemnitor, which consent shall not be
unreasonably withheld, conditioned, or delayed. The Indemnitor shall not settle
any claim, demand, action or other proceeding without the prior written consent
of the Indemnified Party, not to be unreasonably withheld, conditioned or
delayed, unless the settlement involves only the payment of money. The failure
to deliver written notice to the Indemnitor within a reasonable time after the
commencement of any such action, to the extent prejudicial to its ability to
defend such action, shall relieve the Indemnitor of any obligation to the
Indemnitee under this Article 11. The Indemnitee, its employees and agents,
shall reasonably cooperate with the Indemnitor and its legal representatives in
the investigation of any claim, demand, action or other proceeding covered by
this Article 11.

12 INSURANCE

12.1 Insurance.

(a) Biogen Idec. During the Research Term (and for a tail period of [***] years
thereafter) and for so long as Biogen Idec develops or sells Licensed Products
anywhere in the world (and for a tail period of [***] years thereafter), Biogen
Idec shall, at its expense, maintain comprehensive General Liability insurance
covering death and bodily injury and property damage, in a combined single limit
of not less than [***], which policy shall include coverage for products
liability and blanket contractual liability applicable to this Agreement. All of
the insurance policies required under this Section 12.1(a) shall be underwritten
by insurers having a A.M. Best’s Rating of A-VII or higher. Notwithstanding the
foregoing, Biogen Idec may self-insure to the same extent that it self-insures
for any of its other products.

(b) Sangamo. During the Research Term and for a tail period of [***] years
thereafter, Sangamo shall, at is expense, maintain commercial general liability
insurance with reputable and financially secure insurance carriers to cover its
indemnification obligations under Section 11.1 with limits of not less than
[***] per occurrence and in the aggregate. All of the insurance policies
required under this Section 12.1(b) shall be underwritten by insurers having a
A.M. Best’s Rating of A-VII or higher.

12.2 Certificates of Insurance. At the request of a Party, the other Party shall
furnish proof of all insurance coverages outlined in this Article 12 in the form
of insurance certificates reasonably acceptable to the other Party. Each Party
shall provide the other Party with written notice at least thirty (30) days
prior to the cancellation, non-renewal or material change in such insurance or
self-insurance which materially adversely affect the rights of the other Party
hereunder.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

89



--------------------------------------------------------------------------------

13 HSR COMPLIANCE.

13.1 HSR Filing. Each of Biogen Idec and Sangamo will, as soon as practicable
after, and in any event within fourteen (14) business days after, the Execution
Date (or such later time as may be agreed to in writing by the Parties), file
with the United States Federal Trade Commission (“FTC”) and the Antitrust
Division of the United States Department of Justice (“DOJ”), any HSR Filing
required with respect to the transactions contemplated hereby. The Parties will
cooperate with one another to the extent necessary in the preparation of any
such HSR Filing. Sangamo and Biogen Idec shall each request early termination of
the waiting period under the HSR Act. Each Party will be responsible for its own
costs and expenses (other than filing fees, which Biogen Idec will pay)
associated with any HSR Filing.

13.2 HSR Clearance. In furtherance of obtaining HSR Clearance for an HSR Filing
filed under Section 13.1, Sangamo and Biogen Idec will use their respective
Commercially Reasonable Efforts to resolve as promptly as practicable any
objections that may be asserted and to respond as promptly as practicable to
requests for supplemental information that may be issued from the FTC, the DOJ
or other governmental authority with respect to this Agreement or the
transactions contemplated by this Agreement under any antitrust, competition or
trade regulatory law. Each Party’s Commercially Reasonable Efforts shall
include, but will not be limited to, such Party’s counsel’s undertaking to
cooperate and keep the other Party’s counsel appropriately informed of material
communications from the FTC, the DOJ or other governmental authority with
respect to this Agreement or the transactions contemplated by this Agreement
under any antitrust, competition or trade regulatory law. In connection with
obtaining such HSR Clearance from the FTC, the DOJ or any other governmental
authority, Biogen Idec and its Affiliates will not be required to (a) sell,
divest (including through a license or a reversion of licensed or assigned
rights), hold separate, transfer or dispose of any assets (including any assets
or rights licensed under this Agreement), operations, rights, product lines,
businesses or interest therein of Biogen Idec or any of its Affiliates (or
consent to any of the foregoing actions); or (b) litigate or otherwise formally
oppose any determination (whether judicial or administrative in nature) by a
governmental authority seeking to impose any of the restrictions referenced in
clause (a) of this Section 13.2.

13.3 Effectiveness of Certain Provisions. Except for Article 10
(Confidentiality), Article 13 (HSR Compliance), Sections 14.2 (Termination due
to Failure to Obtain HSR Clearance), 14.3 (Termination due to Material Adverse
Event), 15.1 (Governing Law), 15.2 (Dispute Resolution) and 15.6 (Notices), the
definitions in Sections 1.71 (HSR Act), 1.72 (HSR Clearance), 1.73 (HSR
Clearance Date), 1.74 (HSR Filing), 1.97 (Material Adverse Effect) and 1.146
(Schedule Revision Date) and the proviso in the first sentence of Section 7.2,
which shall each become effective on the Execution Date, the provisions of this
Agreement shall not be effective until the Effective Date.

14 TERM; TERMINATION; EFFECTS OF TERMINATION

14.1 Term. Unless earlier terminated as provided herein, the term of this
Agreement shall commence on the Effective Date and shall continue until such
time as all payment obligations with respect to all Licensed Products expire
(the “Term”).

14.2 Termination Due to Failure to Obtain HSR Clearance. If the HSR Clearance
Date has not occurred on or prior to seventy-five (75) days after the effective
date of the latest HSR Filing made by the Parties, this Agreement will terminate
in its entirety (a) at the election of

 

90



--------------------------------------------------------------------------------

either Party immediately upon notice to the other Party, if the FTC or the DOJ
has instituted (or threatened to institute) any action, suit or proceeding
including seeking, threatening to seek or obtaining a preliminary injunction
under the HSR Act against Biogen Idec and Sangamo to enjoin or otherwise
prohibit the transactions contemplated by this Agreement, or (b) at the election
of either Party, immediately upon notice to the other Party, if the Parties have
not resolved any and all objections of the FTC and DOJ as contemplated by
Section 13.2.

14.3 Termination Due to Material Adverse Event. This Agreement will terminate in
its entirety if a Material Adverse Event has occurred and Biogen Idec provides
notice of termination to Sangamo within two (2) days after the Schedule Revision
Date that such Material Adverse Event has occurred.

14.4 Termination for Breach. Failure by a Party to comply with any of its
material obligations contained herein shall entitle the Party not in default to
give to the Party in default notice specifying the nature of the default,
requiring it to cure such default, and stating its intention to terminate if
such default is not cured. If such default is not cured within ninety (90) days
after the receipt of such notice or, if not capable of cure within such 90 day
period, a reasonable plan to cure such default has not been put in place within
such 90 day period and the Party in default has not continued to diligently cure
such default in accordance with such plan (or in the event such default is
solely based upon a Party’s failure to pay any amounts due hereunder such
default is not cured within thirty (30) days after the receipt of such notice),
the Party not in default shall be entitled, without prejudice to any of its
other rights conferred on it by this Agreement, and in addition to any other
remedies available to it by law or in equity, to terminate this Agreement;
provided, that any right to terminate under this Section 14.4 shall be stayed in
the event that, during such cure period, the Party alleged to have been in
default shall have initiated dispute resolution in good faith in accordance with
Section 15.2 with respect to the alleged default, which stay shall last so long
as the initiating Party diligently and in good faith cooperates in the prompt
resolution of such dispute resolution proceedings.

14.5 Termination for Insolvency. This Agreement may be terminated by either
Party upon notice to the other should the other Party: (a) consent to the
appointment of a receiver or a general assignment for the benefit of creditors
or (b) file or consent to the filing of a petition under any bankruptcy or
insolvency law or have any such petition filed against it which has not been
stayed within sixty (60) days of such filing.

14.6 Termination by Biogen Idec for Convenience. At any time during the Term,
Biogen Idec may terminate this Agreement in its entirety immediately following
[***] written notice to Sangamo. Upon receipt of such notice, notwithstanding
anything in this Agreement to the contrary, Sangamo shall have the right to
commence winding down any activities conducted by Sangamo under this Agreement
and shall notify Biogen Idec in writing whether it elects to do so within thirty
(30) days of receiving such notice. Subject to the last sentence of this
Section 14.6, Biogen Idec shall reimburse Sangamo for its reasonable internal
and external expenses incurred in connection with such wind-down during
the [***] notice period (the “Notice Period”). For clarity, following Biogen
Idec’s written notice of termination pursuant to the first sentence of this
Section 14.6, Biogen Idec’s payment obligations shall remain in effect for the
duration of the Notice Period; provided that the aggregate amount that Biogen
Idec pays to Sangamo during the Notice Period, whether for wind-down expenses,
under the budgets for the Research and Development Plans or a combination
thereof, shall not exceed the budgeted amount for the Research and Development
Plans during the Notice Period.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

91



--------------------------------------------------------------------------------

14.7 Termination by Biogen Idec for Safety. At any time during the Term, Biogen
Idec may terminate this Agreement in its entirety immediately upon written
notice to Sangamo if Biogen Idec determines in good faith that the medical
risk/benefit of any Licensed Product is so unfavorable that it would be
incompatible with the welfare of patients to continue developing or
commercializing such Licensed Product; provided that prior to exercising such
termination right, Biogen Idec shall notify Sangamo, after which the Parties
shall discuss in detail the reasons for such proposed termination, which
discussions may include, if requested by Sangamo, discussions between
appropriate executives of each Party. The Licensed Product to which such
determination applies shall be deemed a “Safety Terminated Product”.

14.8 Effect of Expiration or Termination.

(a) Under Sections 14.4 or 14.5 or by Biogen Idec under Section 14.6 or 14.7. If
this Agreement is terminated (x) by either Party under Section 14.4 or 14.5,
(y) by Biogen Idec under Section 14.6 or (z) by Biogen Idec under Section 14.7
(provided that the provisions of Sections 14.8(a)(ii)-14.8(a)(vii) shall only
apply to Licensed Products that are not Safety Terminated Products and to Safety
Terminated Products for which Sangamo subsequently demonstrates to Biogen Idec’s
reasonable satisfaction development and commercialization may be safely
resumed), in addition to any remedy available at law, then upon any such
termination of this Agreement:

(i) All licenses under Section 6.1 from Sangamo to Biogen Idec shall terminate;

(ii) Biogen Idec shall assign to Sangamo all INDs filed for Licensed Products;

(iii) Biogen Idec hereby grants to Sangamo an exclusive, worldwide, fully-paid,
royalty-free, perpetual, irrevocable license, with the right to sublicense
through multiple tiers, under the Program Data, to develop, manufacture, have
manufactured, use, sell, offer to sell, import and otherwise commercialize
Terminated Products as they exist at the time of notice of termination.

(iv) To the extent requested by Sangamo, with respect to any Licensed Product
for which Sangamo or Biogen Idec has conducted development or obtained Marketing
Approval (each a “Terminated Product”), the Parties shall negotiate, in good
faith, an agreement on commercially reasonable terms, with respect to the
acquisition or licensing of the following rights in respect of the Terminated
Product(s):

(A) assignment by Biogen Idec to Sangamo of all Marketing Approvals and other
regulatory filings in respect of the Terminated Products;

 

92



--------------------------------------------------------------------------------

(B) grant by Biogen Idec to Sangamo of an exclusive, worldwide license, with the
right to sublicense through multiple tiers, under all intellectual property
rights Controlled by Biogen Idec and its Affiliates at the time of notice of
termination that (x) arose under this Agreement or (y) are or have been used by
or on behalf of Biogen Idec or its Affiliates or Sublicensees in connection with
a Terminated Product and that in either case ((x) and (y)) are necessary or
useful to develop, manufacture, sell, offer to sell, import and otherwise
commercialize such Terminated Product(s) as they exist at the time of notice of
termination (such intellectual property, the “Biogen Idec Licensed IP”) solely
to develop, manufacture, sell, offer to sell, import and otherwise commercialize
such Terminated Product(s). For the avoidance of doubt, Sangamo shall not have
the right to any future intellectual property rights that become Controlled by
Biogen Idec after the notice of termination; provided, however, that the Biogen
Idec Licensed IP will include Patent Rights that become Controlled by Biogen
Idec after the notice of termination if such Patent Rights claim priority to the
Biogen Idec Licensed IP existing as of the notice of termination.

(C) If the Parties fail to execute such agreement within [***] after Sangamo’s
request, the disputed terms of such agreement shall be referred to the Parties’
respective Chief Executive Officers (or their designees) for resolution. If
these individuals are unable to resolve the remaining disputed terms of such
agreement within [***] of the request for such resolution, then the [***] shall
have the right to determine all such remaining disputed terms. Within [***]
after the determination of such terms, [***] shall notify [***] of its
acceptance or rejection of such terms, which election shall be at [***] sole
discretion. Upon [***] acceptance of such terms, such terms shall be binding on
the Parties, and the Parties shall promptly enter into an agreement containing
such terms. Upon [***] rejection of such terms, no such acquisition or license
shall be granted unless the Parties agree otherwise in writing.

(v) At Sangamo’s request, Biogen Idec shall assign to Sangamo all right, title
and interest in and to the trademarks then used by Biogen Idec in connection
with the commercialization of Terminated Products (excluding any such trademarks
that include, in whole or part, any corporate name or logo of Biogen Idec or its
Affiliate or Sublicensee).

(vi) Biogen Idec shall, at Sangamo’s expense, provide reasonable consultation
and assistance for a period of no more than [***] days for the purpose of
transferring or transitioning to Sangamo all Know-How in the Biogen Idec
Licensed IP not already in Sangamo’s possession and, at Sangamo’s request, all
then-existing commercial arrangements relating specifically to Terminated
Products that Biogen Idec is able, using reasonable commercial efforts, to
transfer or transition to Sangamo, in each case, to the extent reasonably
necessary or useful for Sangamo to commence or continue developing,
manufacturing, or commercializing Terminated Products. The foregoing shall
include transferring, upon request of Sangamo, any agreements with Third Party
suppliers or vendors that specifically and solely cover the supply or sale of
Terminated Products. If any such contract between Biogen Idec and a Third Party
is not assignable to Sangamo (whether by such contract’s terms or because such
contract does not relate specifically and solely to Terminated Products) but is
otherwise reasonably necessary or useful for Sangamo to commence or continue
developing, manufacturing, or commercializing Terminated Products or if Biogen
Idec manufactures the Terminated Product itself (and thus there is no contract
to assign), then unless

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

93



--------------------------------------------------------------------------------

Biogen Idec terminated this Agreement pursuant to Section 14.4, Biogen Idec
shall reasonably cooperate with Sangamo to negotiate for the continuation of
such license or supply from such entity, and Biogen Idec shall supply such
Terminated Product, as applicable, to Sangamo, for a reasonable period (not to
exceed [***]) until Sangamo establishes an alternative, validated source of
supply for the Terminated Products. Sangamo shall pay Biogen Idec for such
supply an amount equal to Biogen Idec’s cost of supplying, without markup.

(vii) Sangamo shall have the right to purchase from Biogen Idec any or all of
the inventory of Terminated Products held by Biogen Idec as of the date of
termination (that are not committed to be supplied to any Third Party or
Sublicensee, in the ordinary course of business, as of the date of termination)
at a price equal to Biogen Idec’s actual cost to acquire or manufacture such
inventory. Sangamo shall notify Biogen Idec within thirty (30) days after the
effective date of termination of whether Sangamo elects to exercise such right
and shall take possession of and pay Biogen Idec for such inventory within
thirty (30) days thereafter.

(b) Alternative to Termination by Biogen Idec under Section 14.4. If Biogen Idec
has the right to terminate this Agreement pursuant to Section 14.4, then in
addition to any remedies available at law, Biogen Idec may by notice to Sangamo
keep this Agreement in effect but [***] the future Milestone Payments due to
Sangamo by [***] and [***] the future Earned Royalties by [***] of the amount
specified in Article 8 after all applicable reductions are taken pursuant to
Sections [***], but subject to Section [***]. Such reductions shall be credited
against any award obtained by Biogen Idec on account of such material breach.

(c) Survival of Certain Obligations. Expiration or termination of this Agreement
shall not relieve the Parties of any obligation that accrued before such
expiration or termination. In addition to all other provisions contained in this
Agreement that by their terms survive expiration or termination of this
Agreement, the following provisions also shall survive expiration or termination
of this Agreement: Sections 2.8(c), 2.9, 6.1(a)(ii), 6.1(b), 6.1(c)(iii),
6.2(b), 6.3(f)(i) (but only if this Agreement is terminated under Section 14.4
for Sangamo’s material breach), 6.3(f)(ii) (but only if this Agreement is
terminated under Section 14.4 for Sangamo’s material breach), 6.5, 7.3, 8.8,
8.9, 8.10, 8.11, 9.1(a), 9.1(b) and 14.8 and Articles 10, 11, 12 and 15, and all
definitions related to the foregoing.

15 MISCELLANEOUS

15.1 Governing Law. This Agreement shall be governed by the laws of Delaware
without regard to its choice of law principles, provided, that the United
Nations Convention on Contracts for the International Sale of Goods shall not
apply.

15.2 Dispute Resolution. Matters within the authority of the JSC shall be
resolved as provided in Section 3.4. For matters outside the authority of the
JSC:

(a) Notice of Dispute. The Parties recognize that a bona fide dispute as to
certain matters may from time to time arise during the Term that relates to
either Party’s rights or obligations hereunder. In the event of any dispute
between the Parties with respect to any matter relating to this Agreement, one
Party may provide the other Party with a notice of dispute.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

94



--------------------------------------------------------------------------------

(b) Attempted Resolution. Upon a Party’s receipt of a notice of dispute, the
Parties shall first use their good faith efforts to resolve such dispute among
themselves without resorting to Executive Resolution under Section 15.2(c).

(c) Executive Resolution. In the event that such dispute is not resolved within
thirty (30) days of providing a notice of dispute, the dispute shall be taken to
the Parties’ respective Chief Executive Officers (or their designees) for
resolution. If these individuals are unable to resolve the dispute within thirty
(30) days of the request for such meeting, then the Parties shall be free to
pursue any avenue available to them under law or equity to resolve the dispute.

15.3 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned or delegated, in whole or part, by either Party without the
prior express written consent of the other, which consent shall not be withheld
unreasonably; provided, that either Party may assign or delegate any right or
obligation hereunder, in whole or in part, to any of its Affiliates so long as
such entity remains an Affiliate, or to its successor in interest in connection
with a Change of Control of such Party. Any permitted assignee shall assume all
obligations of its assignor under this Agreement, and any permitted assignment
shall be binding on the successors of the assigning Party. Any purported
assignment in violation of this Section 15.3 shall be void.

15.4 Independent Contractors. The relationship of the Parties hereto is that of
independent contractors. Neither Party hereto shall be deemed to be the agent,
partner or joint venturer of the other for any purpose as a result of this
Agreement or the transactions contemplated thereby.

15.5 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further documents and instruments and to perform all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

15.6 Notices. All requests and notices required or permitted to be given to the
Parties hereto shall be given in writing, shall expressly reference the
section(s) of this Agreement to which they pertain, and shall be delivered to
the other Party by mail, any commercial delivery service or by facsimile
transmission, in all cases with confirmation of receipt and with delivery to be
effective on receipt, at the appropriate address as set forth below or to such
other addresses as may be designated in writing by the Parties from time-to-time
during the Term.

If to Biogen Idec:

Biogen Idec

225 Binney Street

Cambridge, MA 02142

Att: Executive Vice President and General Counsel

Facsimile: (866) 546-2758

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

95



--------------------------------------------------------------------------------

Copy to:

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600 U.S.A.

Att: [***], Esq.

Facsimile: (617) 235-0706

If to Sangamo:

Sangamo BioSciences, Inc.

Point Richmond Tech Center II

501 Canal Boulevard, Suite A100

Richmond, California 94804

Att: Chief Executive Officer

Fax: 510-236-8951

Copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Att: [***], Esq.

Fax: 650-849-7400

15.7 Force Majeure. Nonperformance of a Party (other than for the payment of
money) shall be excused to the extent that performance is rendered impossible by
strike, fire, earthquake, flood, governmental acts or orders or restrictions,
terrorist acts, failure of suppliers, or any other reason where failure to
perform is beyond the reasonable control and not caused by the negligence,
intentional conduct or misconduct of the nonperforming Party; provided, that the
nonperforming Party shall use Commercially Reasonable Efforts to resume
performance as soon as reasonably practicable.

15.8 No Consequential Damages. IN NO EVENT SHALL A PARTY BE LIABLE FOR SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR THE
EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES. NOTHING IN THIS SECTION 15.8 IS INTENDED TO LIMIT OR RESTRICT THE
DAMAGES AVAILABLE FOR A BREACH OF ARTICLE 10 OR THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY UNDER ARTICLE 11 ABOVE.

15.9 Complete Agreement. This Agreement constitutes the entire agreement between
the Parties regarding the subject matter hereof, and all prior representations,
understandings and agreements regarding the subject matter hereof, either
written or oral, expressed or implied, are superseded and shall be of no effect,
including the CDA. The foregoing shall not be interpreted as a waiver of any
remedies available to either Party as a result of any breach, prior to the
Effective Date, by the other Party of its obligations pursuant to the CDA.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

96



--------------------------------------------------------------------------------

15.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and together shall be deemed to be one
and the same agreement.

15.11 Headings. The captions to the several sections hereof are not a part of
this Agreement, but are included merely for convenience of reference only and
shall not affect its meaning or interpretation.

15.12 Construction. This Agreement was negotiated and executed in English, and
the original language version shall be controlling; all communications and
notices hereunder shall be in English. The Parties acknowledge that they have
both had the opportunity to negotiate regarding any issues in connection with
this Agreement that were of concern to them and, therefore, expressly waive the
benefit of any presumption that ambiguities should be construed in favor of or
against either Party. Except where the context otherwise requires, the use of
any gender herein shall be deemed to be or include the other genders, the use of
the singular shall be deemed to include the plural (and vice versa) and the word
“or” is used in the inclusive sense commonly associated with the term “and/or”.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include the Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (d) all references herein to sections or Exhibits shall be
construed to refer to sections or Exhibits of this Agreement.

15.13 Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

15.14 Waiver. No provision of the Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. The waiver by either of the Parties of any breach of any
provision hereof by the other Party shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself.

 

97



--------------------------------------------------------------------------------

15.15 Severability. If any clause or portion thereof in this Agreement is for
any reason held to be invalid, illegal or unenforceable, the same shall not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement shall be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible. In any
such event, this Agreement shall be construed as if such clause or portion
thereof had never been contained in this Agreement, and there shall be deemed
substituted therefor such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable law.

[The remainder of this page is left blank intentionally.]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the day and year first above
written.

 

SANGAMO BIOSCIENCES, INC. By:     Name:     Title:     BIOGEN IDEC MA INC. By:  
  Name:     Title:    



--------------------------------------------------------------------------------

Exhibits and Schedules [***]

 

Exhibit A    [***]    Exhibit B    [***]    Schedule 1.26       [***] Schedule
1.37       [***] Schedule 1.49(a)       [***] Schedule 1.49(b)       [***]
Schedule 1.86       [***] Schedule 1.89       [***] Schedule 1.114(A)      
[***] Schedule 1.114 (B)       [***] Schedule 1.129       [***] Schedule
6.1(c)(v)       [***] Schedule 6.3(g)       [***] Schedule 6.6(a)       [***]
Schedule 6.6(b)       [***] Schedule 6.6(c)       [***] Schedule 7.2(b)      
[***] Schedule 7.2(c)       [***] Schedule 7.2(d)       [***] Schedule 7.2(e)   
   [***] Schedule 7.2(f)       [***] Schedule 8.4       [***] Schedule
9.2(b)(ii)       [***] Schedule [***]       [***] Schedule 10.4       Joint
Press Release

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

EXHIBIT A

BT Development Plan

(Attached)

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

Execution Version

EXHIBIT B

[***]

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 